Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 1 of 182




            EXHIBIT 4
Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 2 of 182




          Manager in Training
                    Workbook




        TURNING POINT
               breakfast, brunch & lunch




                                                                    EXHIBIT


                                                                    27
Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 3 of 182




                                                          TP_DEF001390
        Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 4 of 182




                            HN INC POINT
                                             & iuncr




Mission Statement:

The company is dedicated to providing the customer with the best possible
dining experience. We will accomplish this goal by using the freshest
ingredients, prepared by skilled chefs and served by friendly professionals
with uncompromising quality at a price that is considered a value.
Employees are our greatest asset and will be compensated for the
productivity and commitment to service that exceeds customers'
expectations. The facility will have a new and clean appearance at all
times. By creating an exceptional restaurant, management will promote
growth into additional markets.




The Turning Point Culture

Turning Point's company culture is warm, considerate, inviting, grateful
and hospitable. We appreciate our guests for choosing us especially as
their breakfast and lunch restaurant of choice. In return we shall provide
them with service and food that are equally exceptional creating a perfect
balance to an extraordinary dining experience well worth their time and
money. We value and appreciate our guests for giving us the opportunity
to thrive.




                                                                  TP_DEF001391
     Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 5 of 182




                       *FL .RNING 1'()I,\
                             !OW c. f.       COWASOxos
                                             • emu MIISMS •




Kirk Ruoff                     CEO
Bonnie lavaroni                COO
Donna Kleiner           Director of HR
Meggan McCarthy     Financials/Technology
Kerri Dwyer            District Manager
Jill Levinson          District Manager
Dennis Mansfield       District Manager
Evan Weissman                 DOCO
Joann Salayi             Comptroller
Lorraine Vogel        Accounts Payable
Carla Romano       Socila Media/Marketing
Matt Alkon             Facilities Director
Corporate Office




                                                               TP_DEF001392
       Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 6 of 182




                                       TP Contact List


Corporate Contacts

   ■   Home office-
          o Donna -
                  • Inventory, Aloha, R365, Talentreef, NCR, Employee Documentation,
                    Unemployment, Workman's Comp, Guest Injuries, Employee Verification, Perk
                    Card, Guest Complaints, Retail ordering (teapots, TP mugs, honey pots, sugar
                    balls) Marketing,
          o Joann/Lorraine
                  • Payroll, New Hire, Vacation Eligibility, Termination, Raises, Bonuses, Borrowed
                    Help, Banking Information/Issues
          o Meggan-
                  • Inventory, Aloha, R365, Talentreef, NCR, Computer Terminals, Laptops, Printers,
                    Bill Pay & Issues, Marketing
          0
                  • Social Media, Donations, Marketing, Perk Cards, Office Supply List
   •   Repairs and Maintenance
          o Matt Alkon-
                  • All maintenance issues should be brought to Matt's attention in the R&M tab in
                       Asana. For emergencies only (ie, broken air conditioner, floods, equipment not
                      working that directly affects the guest) txt or call him.
                  • Works directly with Western, Window washers, Plant caretakers, and all direct
                       repair companies.
   •   Operational issues
          o District Managers — Kerri Dwyer                                         Jillian Levinson
                                                  Dennis Mansfield
                  • You will be working closely with your district manager and they should be cc'd
                      on all contact with other vendors and corporate team members.
          o Director of Culinary Operations- Evan Weissman
                   •   All boh issues, Certification of eggspert cooks, Food and beverage ordering,
                       Pocono deliveries, Produce Alliance issues, Recipe replacements, Scheduling of
                      Jesus for support
           o   Chief Operating Officer- Bonnie lavaroni
                   • Any issues that have been brought up to your district manager first but not
                       resolved can be addressed with Bonnie.




                                                                                      TP_DEF001393
      Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 7 of 182


                        Management Dress Code Policy
The following list is not intended to be all-inclusive, rather, these items should help
set the general parameters for proper business wear and allow you to make
intelligent judgments about items that are not specifically addressed. A good rule of
thumb is that if you are not sure if something is acceptable, choose something else.

    ■ Slacks: Clean, wrinkle free cotton slacks are most acceptable (you may wear
      most any other type of professional pressed slack). Preferable colors are
      basic black, khaki, grey, navy blue. Inappropriate slacks include but are not
      limited to, jeans, creatively printed pants, pants with logos, or designs,
      sweatpants, wind suits, short shorts, Bermuda shorts, bib overalls, leggings,
      spandex or other form-fitting pants.
    ■ Shirts: Clean, wrinkle-free, collared, and or button-down shirts, golf, rugby,
      or polo shirt (logo no larger than quarter sized). Sweaters and turtlenecks
      are also acceptable
           o  Blouses, knit tops, sweaters, button down and collared shirts, peasant
              shirts, cardigans with an accompanied undershirt or tank top is
              appropriate, as long as it is modest.
          o Button down and collared shirts should be tucked in unless the
              bottom of your shirt is ribbed, or is a sweater
          o An undershirt or tank top must be worn with any sheer top or blouse
          o Soft, simple colors and patterns are preferred.
          o Inappropriate items include, but are not limited to, tank tops (unless
              it is under a shirt and is fitted), sweatshirts, shirts with large
              lettering, logos or slogans, halter-tops, tops with bare shoulders, and
              t -shirts (unless worn under an appropriate shirt and is free of print
              and not visible).
    ■ Dresses and Skirts: Skirts or dresses of at least knee length are acceptable.
      Dresses and skirts that are considered inappropriate but are not exclusive
      to: slit skirts, skirts more than 2 inches above the knee, mini -skirts,
      spaghetti -strap dresses, form fitted skirts or dresses, and spring dresses.
    ■ Footwear: Non-slip or slip resistant (preferably "Shoes for Crews") sneakers,
      leather boots, loafers, and Mary -Jane clogs are acceptable. Shoes
      considered unacceptable are flip flops, sandals, open-toed or open back
      shoes, deck shoes, thongs, and slippers. Socks or panty hose must be worn
      always as it is a company policy-to cover your feet.
    ■ Accessories. Tattoos. and Piercings: Head accessories such as hats and
      bandanas are not acceptable. Management must approve all hats and
      headwear or as required by bona fide religious beliefs. All visible tattoos
      must be covered and obstructed from the guests' view. All visible piercings
      (exclusive to earlobe earring no thicker than 16 gauge and nose ring of
      either a small stud or hoop) must be removed (you may use a retainer that
      is not visible for your piercings, or you must remove the piercing, you may
      NOT use a band aid).




                                                                         TP_DEF001394
               Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 8 of 182




                                        131-Rakfast,


                         Turning Point Piercing & Tattoo Policy
                                              March 14, 2018


Turning Point permits employees to wear piercings & to have tattoos exposed at the workplace within
the following guidelines.
Factors that management considers in determining whether jewelry or tattoos may pose a conflict
with the employee's job or work environment include but are not exclusive to:
   1.   Personal safety of self and others, or damage to company property
   2.   Productivity or performance expectations
   3.   Corporate or societal norms
   4.   Customer complaints
   5.   Offensiveness to co-workers, customers, vendors or others in the workplace based on racial,
        sexual, religious, ethnic, depict illegal activities or other characteristics or attributes of a
        sensitive or legally protected nature.
y That is and What is not permitted:
   1. Tattoos that meet the above criteria can be exposed while on duty within restriction. Arms
      with less than 50% tattoo coverage are permitted to be exposed while on duty
   2. Arms with over 50% of tattoo coverage require employee to wear a long-sleeved TP T-shirt
      while on duty (provided to employee at the time of hire, as available)
   3. Visible tattoos on face, neck, &/or inappropriate hand tattoos may not be exposed while on
      duty
   4. Ear lobe earrings and one small stud or thin hooped nose ring (one side of nostril only) is
      permitted to be worn while on duty
   5. Other types of piercings are not permitted to be worn on duty, inclusive of but not exclusive to:
      thicker gauged earrings 00 gauge or larger, nasal bridge piercings, eyebrow, lip, septum,
      cheek piercings
Turning Points management and RRM upper management teams determines what constitutes as
unacceptable or inappropriate tattoos or piercings that may not be worn or exposed while on duty.
An environment of mutual respect, cooperation, fairness and consistent treatment of all employees is
the company's goal. Nonetheless, the company is legally responsible for ensuring that no employee
or guest is subject to harassment, a hostile or uncomfortable work environment.
   an initial step toward resolution of any complaint or offense under this policy, supervisors and
  anagers are responsible for explaining the policy and answering employees' questions. If an
agreeable solution cannot be reached, the human resources manager will follow company
procedures to resolve the issue.


                                                                                    TP_DEF001395
                                                                      Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 9 of 182


                                                                                                              Performance Assessment
                                                                                                                                 Put "1" in box                 *Brief examples are required for "Needs Improvement"*
                                                                                                                    Exceeds           Meets         Needs
Leadership Qualities                                                                                              Expectations     Expectations   Improvement

 Attendance (minimal call out; no excessive time off, willingness to fill shifts in or out of location)
 Punctuality (shows up to work at least 5 minutes early)
 Professional on duty appearance (TP uniform/appearance policy compliant)
 Self compliant of company policies
 Self Awareness (knows strengths, knows weakness, knows impact on others)
 Self Regulation (ability to control impulses, behaviors, reactions, responses)
 Self Motivated (enthusiastic drive for achieving goals)
  Understanding, empathetic & compassionate
  Effective Social Skills (builds rapport with others to move them in desired directions)
  Big picture thinking and long term vision
  Exhibits a positive opinion of the company
  Appreciates subordinates, supervisors and executive members
  Is solution focused and able to appropriately problem solve issues in a timely manner
  Considerate, thoughtful, mindful & respectful towards others
  Accepts responsibility and does not blame others or gives excuses when relevant
  Exhibits Enthusiasm, confidence and is able to rally their team
  Open to change and learn new processes, procedures, policies and products
  Models leadership personality, behavior, body language, speaking style & physical appearance
  Is truthful, honest, sincere and exhibits integrity
  Communicates tasks with clear direction, expectations & with attainable timelines
  Is able to adjust conversations and tailor delivery to each recipient
  Keeps conversations of conflict & other sensitive nature fact based
  Uses appropriate methods of communication (text, email, teams, call, in person., privately)
  Approachable, accessible, responsive & personable
  Communicates effectively ensuring understanding & proper interpretation
  Encourages others to speak & actively listens to others without cutting them off
  Speaks/writes coherently, professionally & intelligently (brief, to the point, grammatically correct)
                                                                                     Leadership Qualities Score        0                0              0
Operational & Team Leadership Skills
  Focuses on opportunities rather than problems, looks for ways to make improvements
  Runs productive shifts as well as pre and post shift meetings
  Holds self all employees accountable and does not exhibit favoritism
  Has good awareness (of guests, team members, facility)
  Delegates appropriate tasks at appropriate times to appropriate members
  Follows up on communications & tasks of self and team members in a timely manner
  Follow's TP training programs (FOH, BOH, MIT's where applicable)




                                                                                                                                                                                                           TP_DEF001396
                                                                Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 10 of 182


 Able to determine training & development needs of individual team members
 Integrates coaching & development throughout shifts (in the moment and by end of shift)
 Measures the progress of_performance before, during and after training for proficiency
 Advocates, encourages, teaches for continuous development, learning & practice for self and team
 Coaches, counsels & mentors employees with performance issues to aid in progress
 Encourages employee insight and perspective when discussinj performance issues
 Offers suggestions &/or collaborates with employees on a plan of action for improvement
 Plans, prioritizes and accomplishes daily "to do" lists
 Eliminates unessential tasks & distractions to self & team members to ensure optimal shifts
  Establishes & presents goals that are realistic, achievable & time specific (self & team)
 Teaches & reinforces good team attitude & maintains a TP Buddy Culture
 Reiterates and enforces team & company standards, policies, guidelines & procedures
  Acquires the teams commitment & able to get employees buy in
  Maintains a team culture of belonging and inclusion
 Appreciates, acknowledges & rewards team members for all levels of progress
  Knows what motivates their team and implements it
  Acknowledges and rewards desired behaviors & performance
  Disciplines undesirable behaviors & performance
  Eliminates distractors of the store (negative, toxic, melodramatic employees)
  Eliminates misunderstandings and assumptions from conflict
  Remains impartial with team members and stays problem focused for resolution
  Defuses conflicts immediately and appropriately
  Resolves issues in a way that is mutually beneficial and acceptable for all parties
  Stays focused on peoples needs rather than peoples demands
  Maintains a positive, receptive and calm disposition
                                                            Operational & Team Leadership Skills Score   0   0   0
Administrative Responsibilities
  Keeps and maintains a clean, organized and clutter free office
  Schedules adequately and posts in a timely manner
  Maintains proper staffing levels
  Creates effective & implementable Plans of Actions and completes them on time
  Is responsive to emails, Teams and other forms of communication in a timely manner
  Cash and deposits are handled appropriately, abiding by company policy
  New hires are onboarded properly, prior to start date (and given orientation)
  Relevant information is communicated, accurately and timely
  Payroll adjustments are made precisely in a timely manner
  Pay changes, vacation requests and request off forms are submitted properly & timely
  Invoices are entered appropriately and timely
  Orders are placed adequately & in a timely manner
  Interviews for all positions are done routinely, regardless of staffing holes




                                                                                                                                     TP_DEF001397
                                                             Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 11 of 182


 Inventory is logged and entered accurately and in a timely manner
                                                              Administrative Responsibilities Scores    0       0             0
Controllables & Profitability Performance
 Engages and builds relationships with guests, incorporating EGS, to help grow the business
 Incorporates 100% table visits as part of daily routine
 Logs accurate on hands and writes adequate prep lists and orders
 Conscientious of prep quantities on hand & rotation of prep/product in walk in and stations
 Orders sufficient amounts of product based on store's usage needs
 Diligent w/ labor adjustments, daily & weekly, based on weather, season and fluctuations
 Keeps self and staff productive, efficient and expeditious throughout shifts
  Makes adjustments to pars based on weather, season and sales trends
                                                     Controllables & Profitablility Performance Score   0        0            0
                                                                                         Total Score    0        0            0


Store Performance past 6 months                                                                             Store Performance 6 months prior to last
  % Sales Increase/Decrease vs. LY Sales                                                                    % Sales Increase/Decrease vs. LY Sales
  Bev Cost                                                                                                  Bev Cost
  Food Cost                                                                                                 Food Cost
  FOH Labor                                                                                                 FOH Labor
  BOH Labor                                                                                                 BOH Labor
  Productivity                                                                                              Productivity
  Ops Expenses                                                                                              Ops Expenses
  Customer Comps                                                                                            Customer Comps
  Number of Hires                                                                                           Number of Hires
  Number of Termination                                                                                     Number of Termination
  NCR Score                                                                                                 NCR Score
  Facility Appearance Grade                                                                                 Facility Appearance Grade
Overall:




Areas of Focus:




                                                                                                                                                       TP_DEF001398
                               Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 12 of 182




Plan of Action for progress:




Next Assessment:




                                                                                                    TP_DEF001399
      Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 13 of 182




COG's Goals (at or below is your goal)

Restaurant: Bev 22%

Restaurant w/ Café: Bev 17%

Food: 24%

Janitorials: 3%

Restaurant: FOH Labor 4%

Restaurant w/ Café: FOH Labor 6%

BOH Labor: 12% (below 8% too low, over 15% too high)

NCR Ranking: 91%




                                                                 TP_DEF001400
       Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 14 of 182




                                 Addressing Guest Complaints


                    When a guest is unhappy always remember and apply. . .
                                           LAST

Listen
    • Listen to the guest's concern, disappointment, dislike
    • Allow them to explain their situation without interrupting


Apologize and Appreciate
  • Apologize for the guest's situation
  • Appreciate their view

Solve and Satisfy
   • Solve the situation to the best of your ability
   • Identify what really the guest is unhappy with and offer suggestions on ways we can
       accommodate them
   • Food issue:
          o Let the guest know that we will remake or make anything else they would like
             right away
          o Bring them a menu if needed to make a new selection.
          o Immediately let kitchen know of re-fire, or on the fly item
          o Deliver item as soon as it comes up
          o Ensure guest is happy and it is exactly what they want
   • Let the manager know of situation, and that you resolved it. Have them remove items
      guests did like or not eat.

Thank
   • Thank the guest for pointing out their dissatisfaction and allowing you the opportunity to
      correct it.

 If a guest ever lets you know or insinuates that they are not totally satisfied with a part of their
   experience at the end of their meal, let them know that you will take care of the item. If the
 guest was not happy the way something was prepared, take the item off their check. Explain
       that we will gladly make it the way they want next time if they let their server know.




                                                                                     TP_DEF001401
       Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 15 of 182




                        The Turning Point Guest Service Policy

Our mission
We have created a unique daytime restaurant that serves creative breakfast and lunch
meals using the freshest ingredients available. We strive to provide service to our
customer that exceeds their expectations and maintain an atmosphere that is clean,
comfortable and relaxing.

Our commitment
In fulfilling our mission, The Turning Point strives at all times to provide 100%
exceptional customer service to each and every guest. Customer service affects all
levels of the restaurants, and everyone involved needs to have the same mindset and
follow the same policies.All guests should be treated in a courteous manner at all times.
We will go above and beyond to accommodate all guests.

   •   We provide 100% exceptional customer service.

   •   We offer an acceptable alternative to accommodate the guests. We never say no
       to our guests.

   •   We convey empathy for our guest when we have not met their expectations.

   •   We provide immediate service recovery.

   •   We say "I will be right back with your change." Never ask, "Do you need
       change?"

   •   We say "Absolutely, sure thing and my pleasure. "Never respond in negative
       connotations, such as "no problem, or no worries."

   •   We are empowered to create a memorable dining experience for our guests.

   •   When allergies are a concern we make it a priority to ensure our product is safe
       for our guest and it is handled with the proper policy and procedure.

   •   We are open for business 7 days a week unless there is a State of Emergency.
       Once the State of Emergency is lifted well will open our restaurants the same day
       if possible in order to accommodate our guest.

We greet, seat and treat every guest like they a guest in our home and don't forget the
thank




                                                                             TP_DEF001402
        Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 16 of 182




Call Ahead Seating Policy (as stated on our website):
We do offer a call ahead policy. A call ahead is not a reservation. You are placing your name on a waiting
list on the day of and at the time you want to come in. There may still be a wait when you arrive at the
restaurant, but it will be quicker than if you just walked in. Please keep in mind that we do limit the
number of call aheads if one specific time is full. For example: if we have a 20 table restaurant we
cannot accept more than 10 call aheads due to the fact that the tables will not be available at the
specific time.
*Exceptions: We do not accept call aheads on the following days: Mother's Day & Father's Day'

Call heads may be taken hours in advance. If guests call to have their name put on the call ahead list and
state they will be there in 15 minutes you must state what the current wait time is so that they do not
arrive expecting to be seated if we were on a 45 minute wait when they called. If we have no wait you
still should put their name on the list rather than tell them there's no wait and not put their name on the
list, this is for the just in case factor.

Please keep the conversation short when accepting a call ahead, briefly explaining it to guests who are
unsure of how it works. Please do not make guests call back later in the day to put their name on the call
ahead list closer to the time they plan to visit, accept all call aheads upon their first call unless they are
calling a day or so in advance. Do not make it complicated for your guests.

Protocol for taking Call Aheads
    • Tell the guest the current wait time, suggest they put themselves on our Wait List through the
       Yelp app
    •   Take their name, how many in the party, and what time they expect to arrive-add that into No
        Wait or write it on a piece of paper if you are not at the host stand and then hand it over to the
        host, barista or manager on duty
    •   Tell the guest to check in with the host stand when they arrive
    •   Some examples of what we DO NOT tell the guests:
            o   Call back at a closer time to the average wait
            o   If they do not show up within the amount of quoted wait time, they will be removed and
                bumped down the list
            o   We are not on a wait right now so we cannot take your name
            o   You need to be on your way to get your name on the list
            o   You shouldn't have to wait once you arrive
            o   I will have a table reserved for you when you walk in the door
            o   You may have to wait a little bit....

NOTE: The call ahead is viewed in the same way as a guest that walks in. Do not set up their table and
call their name before they check in. Once they arrive, if they were passed on the list, we will return to
their name when one of the next tables is ready.




                                                                                            TP_DEF001403
                 Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 17 of 182


                                                           n


                                            Petty Cash/Safe Count
                                             Non-negotiable Policy
                                               October 22, 2015

Procedures for the handling of petty cash are designed to provide accountability for the monies of
The Turning Point. All managers are responsible for complying with the policies and procedures
described. Failure to adhere to these policies and procedures will result in disciplinary action being
taken against the employee. All employees are obligated to report cash shortages.


       Safe Counts are to be completed twice a day and entered into Asana twice a day balanced to
       the agreed amount.

       Any discrepancies must have an explanation and balanced by the following day's morning
       count. A shortage is $ 5.00 or more. If the shortage is $ 50.00 or more, it is grounds for
       immediate termination.

       1s1 shortage will result in a written warning

       2 nd   shortage will result in termination


                      Procedures for Check Out Cash Handling
   •   One manager is responsible for collecting all of the money from servers and baristas
   •   Money must be kept on the manager at all times
   •   Manager must count money back in front of server
   •   Manger and server must initial the checkout to verify the money matches the server's checkout
   •   Manager records the deposit in Aloha with their initials in the description
   •   Manager initials the deposit slip
   •   It is the responsibility of the manager collecting the money lo deposit the needed amount
   •   Any discrepancy +1- $ 5.00 must be emailed to Joann immediately.
   •   Any discrepancy +/- $ 5.00 may result in a written warning.
   •   Shortages 50.00 or larger may lead to immediate termination.




                                                                                   TP_DEF001404
      Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 18 of 182




                                 Outside Seating Policy
                                       May 2015

Outside seating is an extension of the restaurant. It must be thought of as more
available seating for the guest and allows the guest a choice of seating. It is also a way
to increase sales because you are increasing seating capacity. You should be checking
the weather the night before and throughout shift to better anticipate the staffing and
weather patterns.

Outdoor seating must be set up every day by 7:30am unless it is raining at that time.
         • Even if a guest may not sit outside, they see how nice and inviting it looks
             for next time.
         • If it is raining at that time, there must be the option and ability to set it up
             and staff for it when it clears up.
         • You need to be prepared to staff or make cuts based on the weather
             throughout the day. (It may rain, it may clear up, it may be windy)

Options to consider:
  • If it is overcast, windy, cut your outside staff back, have them come in later
  • If you have scheduled outside servers, and it is raining, instruct them to call in
      8:00, 8:30, etc. until 10:30 to see if they are needed.
  • Schedule on call staff for outside. Call them in based on the weather throughout
      the day, (it may clear up, it may rain)
          o Out of fairness your decision should be made by 10:30
                    For example, they could work a 12-2 just to get you through the
                    shift.
          o Use your closer servers as opposed to someone who is driving over 30
              minutes
  • Have your stronger, inside servers, rotate outside tables.
          o They should never have more than 5-6 tables at one time between inside
              and out.
          o Use a rotation sheet to help the servers to be organized.
          o The manager will need to be aware and available for the guests and
              servers with this option.




                                                                            TP_DEF001405
          Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 19 of 182



Daily Itinerary

Monday- Thursday, single manager shifts

Opening (7:00- 8:00am):
  • Turn all lights, equipment on and music
  • Go in the office
         o Print your daily crib sheet with all front and back staff on it and include their
            telephone numbers in case you need to call them
         o Check shift notes from previous shift(s) if you were off previous day
         o Check your emails
  • Check Prep sheet/list(s), make sure 911's are done first
  • Pre-shift meeting on weekends a'nd holidays
  • Check walk in temperature, make sure prep is out of walk in and on stations
  • Check all the stations to make sure they are all stocked for the shift and check
     temperatures of fridge and product
  • Make sure Dish station is set up. Check to be sure that all chemicals are full and
     dispensing properly
  • Check Bathrooms- clean, dispensers stocked, all garbage's are emptied, smells good
     Check that ice machine is working and full of ice and ice bins are filled at Pepsi
     machine
  • Barista and opening server are in and starting to set up: making coffee, baked goods
     ready, and newspapers on counter top, and in men's room
  • Inspect dining room--tables, floors, glassware, mugs, silverware- all are clean
         o When walking through the dining room in the morning, be sure all light bulbs are
            working. All windows are smudge free, all tables are level (no napkins or sugar
            packets stuck underneath the feet) Check that all tables are set up properly with
            clean silverware and glassware, and that all your server stations are stocked.
            Check all computers are working
     Outside seating If you have outside seating, it must be set up by 7:30am completely
     with settings on the tables & umbrellas up.
     Call out open menu count, check ticket times

(8:00-9:00am):
    • Be sure you are doing your rounds. Walk through the dining room, do your table
       touches (proactive table visits) and check ticket times.
           o Doing rounds throughout the restaurant should be done every 20-30mins during
               the slow periods. Timing these in between tasks will is the best option (ex: cut a
               case of pineapple, do a round, check in on/help staff put delivery away, do a
               round.)
   • Do opening Line Check following sheets (should be completed no later than 9am)
   • Help the kitchen with prep or doing expo so they can bang out prep faster
    • Check that all staff (front and back) are arriving on time and in uniform according to
       policy
    • Check in deliveries as they arrive, when necessary. Be sure that all produce and
       refrigerated & frozen items are put away ASAP, to ensure quality
   • Have FOH staff doing cleaning projects to complete by the end of the shift, always
       keep them busy.


                                                                               TP_DEF001406
          Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 20 of 182


   •   Check progress of prep being done. Since prep lists are to be completed at the end of
       the day, your dish/prep staff should be able to get started as soon as they arrive.

(9:00- 11:00am):
    • Have a pre-shift weekday meeting to go over any important topics or daily contests
    • Continue to monitor prep area. Be sure the staff is working clean and efficiently
    • Check ticket times and plate presentation. Decide if and when you need to get more
       cooks on the line, and/or if you need to move cooks into their stronger stations. "GET
       YOUR ACES IN THEIR PLACES".
    • Continue with your table touches. Observe your staff. Are they working together to run
       each other's food and to bus and pre-bus each other's tables? Are they greeting their
       tables in a timely and friendly manner? Is EVERYONE helping to greet and seat the
       door? All staff should be assisting the barista with taking names, and seating as tables
       become available. Be sure the floors are staying clean throughout the shift.

(11:00-12:30pm depending): Lunch Rush Support
   • *Alert the kitchen as the front of the house begins to fill up to make sure they stay
      ahead of the game and not fall behind on ticket times.
   • Check that dish area is staying in order. On slow days, the water in the machine should
      be dumped about 2 to 3 times. On busy days, the water should be dumped once an
      hour.
   • Most of your time you will spend up front helping at host stand, bussing, grabbing water
      pitchers for servers.
   • Depending on how your kitchen staff is you potentially could be needed on the line or
      in dish/prep. Periodically you need to be checking with the expo to make sure
      positions are not being over whelmed by the amount of tickets they have.

(12:30- 2:00 depending): Lunch Rush Support
    • Once all prep is complete, decide who you will be sending home. Delegate out their
       cleaning tasks and let them know what time you expect them to clock out by. Follow up
       at that designated time to make sure they are off the clock
    • When the lunch rush is over, alert the kitchen so that they can begin breaking down,
       cleaning and stocking their stations for the next shift
(2:00-3:00):
    • Managers are not allowed to eat in any area that is visible for guests to see so you are
       required to eat your lunch in the office unless there are absolutely no guests in the
      building and then you may eat out front or back kitchen area.
    • Start doing counts for any orders that are needed for that day
    • Upon prep being completed start filling out prep list for next day
    • ***Make sure you are circling back out front to ensure all servers are taking care of
       guests. They tend to pay more attention to their cleaning duties at this time than the
       guests in the restaurant.
    • Open Menu Counts, check ticket times

END OF THE DAY (3:00-3:30pm):

   •   Floor mats may not be removed from the floor in the dining room until there is not 1
       guest in the building. Mats may not be removed in the kitchen until the last ticket has



                                                                              TP_DEF001407
         Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 21 of 182



     been sold. Sweeping must be dome throughout the day, but tables cannot be moved
   • No sweeping is allowed in front of guests. No mopping until all guests have left
   • All staff lunch should be in no later than 3pm. Managers can then apply discounts.
   • Any servers that have late tables may not eat their lunch or smoke until their last guest
     has left, regardless if their last table has paid.
   • Be available at table in the dining room to collect money, perform coaching or
     feedback, answer emails, enter SF notes
   • Have post shift meeting to go over any topics from day goals and daily contest winners
   • Servers should do their checkout immediately after their last table has paid, regardless
     of wanting to eat their lunch. The MOD needs to do a check out for themselves as well
   • Baristas should be thoroughly checking out all servers while the MOD is doing the EOD
     in the office. It is strongly suggested that they take the clipboard with them with the
     breakdown of each stations closing side work.
   • Once the baristas are done, the manager then checks them out. Anything that the
     barista may have let the servers slide on, would then be caught by the manager and it
     should be completed by the barista. Be sure all glass racks are emptied, all server
     stations are stocked, and all products in juice and condiment fridges are stocked before
     any server or barista leaves. The espresso machine is back washed properly.

(3:30-4:00):
     • Once all money is collected go to the office and enter all payouts and invoices from that
        day. When doing the Aloha end of day report be sure you enter in the deposit and that
        your money matches up to the expected deposit amount
        Make sure all orders that are-needed to be placed for that day are done no later than
        3:30pm.
     • While kitchen is finishing cleaning up complete the closing line check. That way if
        anything is missed or needs to be done the kitchen staff can complete upon leaving
     • Finalize prep list and individualize it by stations.
     • Assist BOH in finishing up closing the kitchen.
     • Make yourself aware of any product that is needed for following shift and come up with
        a plan to obtain it.
*Upon leaving make sure to lock the safe. Make sure the following is turned off before leave:
music, the fireplace, the kitchen hoods and lights, dishwasher, all lights (including walk in and
freezer.) Double check that all doors are locked needed to arm the alarm and that no one else
is in the building. Arm the alarm and lock the front door.
                                          Friday itinerary
                                           (2 managers)

*All schedules have to be completed for review no later than Wednsday by 4pm. Once
they are approved they can be posted for staff.
FOH manager (one manager is responsible for staying out front majority of the day):
   • Doing table visits, guest interaction, and 100% guest satisfaction is your most important
       focus
   • Helping baristas with host stand during peak periods
   • Maintaining the pace of the restaurant and keeping servers busy throughout the day
   • Making round throughout the restaurant. Checking in on tables, walking through
       kitchen to check in on expo and ticket times.
   • **Making the BOH aware of what is going on up front as well as the expo.


                                                                               TP_DEF001408
           Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 22 of 182


       o   Menu counts. Are you on a wait? How full is the restaurant? This way if the BOH
         manager is needed to help support the line they can jump in before the rush comes.
     Collect money at the end of the day and check out all front of the house employees
  • Complete paperwork that needs to be finished from week
  • Help the BOH manager with any of their responsibilities
BOH (one manager is responsible for staying in the boh for majority of the day):
  • Most of the day will be spent in kitchen and in prep getting everything organized and
     ready for the weekend
  • Complete opening line check
  • Make sure prep lists are organized and individualized throughout kitchen. Be aware of
     what everyone in boh is doing and that all prep is completed by end of day
  • Complete any incomplete tasks from earlier in the week.
  • Identify any product that is needed for entire weekend and come up with a plan to
     obtain before weekend shifts
  • *Submit boh schedule for review
  • Fill out prep list for Saturday shift identifying what needs to be done first thing in the
     am. Should have individual prep lists for each station
  • Check that all stations are stocked and have enough product for the following busy
     shift
  • Place any orders that need to be done for Saturday
  • Complete closing line check


                               Saturday and Sunday Itinerary
                                         (2 managers)
Host stand (one manager is responsible to be at the host stand for most of the day):
  • At the host stand you will be able to interact with guests as soon as they walk in the
      door. You will be able to assure them that they will be well taken care off
  • Being at the host stand for the day, you will be able to adjust wait times more
      accurately
  • Follow bus one seat one throughout the day, this will set an even flow of checks into
      the kitchen
  • If you have any guests that are upset you will be able to identify them right away, and
      prevent a further problems they may have
  • Communicate with the floor manager and keep them updated with any upset guests,
      wait times, call-a head's

Floor Manager:
   • Table visits, ensuring guest satisfaction is the most important task on the weekend
      shifts
   • Circulating throughout the dining room and into the kitchen to keep the energy of the
      shift, as well as giving constant direction to the staff to keep the momentum of the day
      going
   • Communicate to expo on how many menus are open to prevent overwhelming the
      kitchen with too many tickets. If there is a large amount of tables just sat, get all your
      boh staff to the line to be able to push through the rush
   • Monitor window to ensure low ticket times



                                                                               TP_DEF001409
     Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 23 of 182


• Follow up with bussers that they are receiving lists from hosts on upcoming party sizes
o Communicate with host stand on wait times and upcoming party sizes
• Open Menu Count
• Support FOH Staff




                                                                        TP_DEF001410
       Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 24 of 182




                                    1:1<NiNi;


                                   Family Meal Policy
                                      November 1, 2014


A $100.00 allowance per 4 week month ($25 per week) for family meal.

There are many benefits to having a family meal on Sundays.

   •   It will help to promote the idea of the entire staff being one team and help strengthen
       bonds between front of the house and back of the house
   •   It is a nice break for the cooks after getting hammered all day on Sunday to not have to
       make staff meal at the end of the day
   •   it is a fun way to create possible contests for your staff and allow them to show off some
       of their cooking skills

Here's how it would work:

   •   Each Sunday.someone will prepare a meal for the entire family. It could be any staff
       member or manager or collective group. (Family meal does not mean ordering pizza
       every week)
   •   The meal will be served after the last guest ticket is sold from the kitchen and be on the
       server side of the expo window so as to coax the boh employees to come out and eat.
       (Make sure they stop what they're doing and eat!)
   •   You can order in something special to make staff meal or try to get samples from
       Jeff. Try to get creative with the many products we have in house as much as possible.
   •   Make a game of it! Hold monthly contests of who can make the best staff meal. Take
       pics of great looking dishes and hang them on your communication boards.

There are many different things that can be made with the ingredients we have in house. We
can provide you with some ideas if you need help with this. Get creative and have fun with it.

They appreciate a home cooked meal and love being able to sit and hang out with everyone for
a few minutes and spend some time together.




                                                                                TP_DEF001411
                                 Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 25 of 182
TF /ENDORS
                                                                                      CLEANING            RETAIL
      FOOD               BEVERAGE            SMALLWARES         Paper Products                                                 MISC.
                                                                                      SUPPLIES           SHELVES
       GFS                Clover Hill          Harold's               GFS           Sanitary Linen      Email Donna           Donna
  Scott Aardema             Coffee             Imports          To-Go Bags, Cold   Automatic weekly    TP mugs, retail       Supply List
  800-905-2493           732-409-0003        Email Donna           Cups & lids,     delivery towels,    tea, teapots,
                          George calls        Sugar Balls        Placemats, Kid    aprons, and mats    honeypots, and
scott.aardema@gfs.com    Monday 8am           Honey Pots             Menus           732-775-2000        sugar balls
                            Frank              Tea Pots
                         732-644-1596
 Cutler Produce            Pepsi Co.           Johnson's          Clover Hill            NJ                                     Aloha
  609-371-2010           Repair 1-800-562-       Equip.             Coffee           Pure Force                            For POS Help, go to
                               6800             Email DM          Java jackets,    Dish chemicals                            Meggan first to
No Sunday delivery                                                                                                             troubleshoot
                         They call every 2   small ware needs                       and cleaning
                              weeks                                                                                      rinnccarthy@tpbbl.corn
                                              Kitchen equip                           supplies                                732-778-1856
                        Must order 3 cases
                           Check CO2                                               1-866-444-7450                               Then Aloha
                                                                                                                             1-877-476-7435
    J Ambroqii                GFS                                                         PA                                 Matt Alkon
 Produce Alliance            Juices                                                    Unichem                             For all repairs
  856-845-0377            On-line order                                             Dish chemicals                       malkon@tpbbl.com
                         Rep. Maryanne                                               and cleaning                          201-315-2881
                           Josephson                                                    supplies                             Restaurant
                                                                                    1-800-752-1120                          Temperature
                                                                                                                          Adjustment-Text
 Pechters Bakery                                                                    Russell Reid                            Fire System
  1-800-525-5779                                                                      They call to                       Daly Fire protection
No Sunday delivery,                                                                schedule grease                         908-309-8377
 orders for Monday                                                                   trap cleaning
must be in by 2pm                                                                  1-800-356-4468
     on Sunday

Carbon's Golden                                                                    Preferred Steam
      Malted                                                                          Cleaning
 1-888-596-4040                                                                     They call us to
They deliver waffle                                                                schedule a hood
mix every 6 weeks,                                                                     cleaning
 also repair waffle                                                                 908-755-4774
       irons!


                                                                                                                          TP_DEF001412
       Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 26 of 182




Turning Point Vendors

   •   Gordon Food Service- Rep- Scott Aardema 800-905-2493 scott.aardema@gfs.com
          o Major Foods Supplier
   •   Produce Alliance- Rep- Caroline McElvain 312-614-4008 ext 1762
       caroline.mcelvain@producealliance.com
           o Produce deliveries
   •   Carbons Golden Malted- 1-800-596-4040
          o Rep comes every 6 weeks for deliveries. Call for waffle iron repairs. Always ask the rep
              to leave 2 sets of extra waffle plates.
   •   Clover Hill Coffee- 732-409-0003 Frank 732-644-1596
           o Coffee, Mighty Leaf Tea, & Iced Tea deliveries
           o Coffee urn, coffee grinder, iced tea machine, espresso machine and repairs
   •   Pepsi
          o    Will call for deliveries every 2 weeks
          o    Repairs- 1800-562-6800
   •   Sanitary Linens- 732-775-2000
          o Weekly deliveries of kitchen towels and aprons
   •   Johnson's Equipment- Rep Ed Sasso 732-492-4507
           o All kitchen equipment and tableware supplies. Orders are placed by the first of the
              month through your DM.
   •   Dish Machines
           o New Jersey stores- Pureforce- 1-866-444-7450
                  ■ Repairs and chemical ordering
           o Pennsylvania stores- Unichem- 1-800-752-1120
                  ■ Call for repairs. Chemicals ordered through Pocono.
   •   Intron- 732-936-8701, helpdesk@intron.supbort
           o Laptop computers, Brother printers
   •   Aloha- 1-877-476-7435
          o POS support
   •   Western- The number varies from store to store depending on the area you're in. It is printed
       on the invoice.
           o Pest Control




                                                                                      TP_DEF001413
                 Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 27 of 182




 Comp Cards                                         Bank Bags
  ,ad Egg Cards                                     Deposit Slips
 Envelopes                                          Credit Card Box
 Perk Cards
 Perk Card holders                                  Tea Pots
 Perk Card Info Sheets                              Honey Pots
 To Go Menus                                        Sugar Balls
 Catering Menus
 Specials Menus                                     Peanut Butter Cups
 Eggspert Cards                                     Peppermint
 Business Cards                                     Logo Cups


 French Press Pots     Black                  Red
 Timers
 French Press Cards    J:           K:        KY:           C:            JD:     HB:


 Long Sleeve Shirts    St           M:        L.:           XL:           XXL
 Short Sleeve Shirts                M:                      XL:           XXL:    XXXL:
 Apron
  lack Book
I Hats


 Ream of Paper                           Ptouch Tape              Model
 Laminating Sheets                       Batteries                Type & Amount
 Dry Erase Markers                       Other:


Toner: TN660           TN450                                Air Fresheners/Batteries

Drum: TN660            TN450                                Nor Easter Rock Candy          Sticks



Blue Adhesive Bandage        1/2 box
Adhesive Bandage             1/2 box              Burn Spray                        1
Knuckle Bandage              1/2 box              Eye Wash                          1
First Aid Tape                  1                   Gauze Pads                   1/2 box

Triple Antibiotic Ointment      1                   Gauze Rolls                     1
Antiseptic Wipes             _1/2 box             Breath Barrier                    1
Burn Cream                      1                 Eye Pad                           1

   Wait Table Card                       NoWait Business Cards

Menus: How Many                           Specials Menus



                                                                                                    TP_DEF001414
  Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 28 of 182




                     Wall Of Recognition


4 squares= 4 different categories in each square:

1.     weekly/daily goal(s)- sales last year that day
of the week to beat, weekly sales last year to beat,
food, bev and labor cost last month to beat this month
(each week they update the past weeks % listed next
to last months numbers to beat)
2.    store & staff performance — NCR store
ranking and employee recognition (compliments in
customer voice or through guest feedback on website
or any other form of positive guest feedback)
3.     contest of the day/week - list the prize(s) and
then write the winners name(s) daily- keep adding
winners each day till the week ends and then start
new- these employees should be recognized at each
shift meeting and are the server to beat that
day...there should be an additional prize to any server
that wins multiple times within a week
4.       communication board or things you need to
know - should include things like the current focus or
a change or update or upcoming happenings such as
a new menu roll out (ie: pulling unused mugs off the
tables or sweeping floors or not starting clean up till
the end of the day or a change in company policy,
etc. ..)




                                                             TP_DEF001415
                             Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 29 of 182
1We   f:                         Tuesday  Wednesday Thursd,  1Friday     Saturday  Sunday      Monday
!          Last Year's to Beat:
             This Year's Goal:
           This Year's Actual:
                         (+/-) :

Week of:                       Tuesday   ,Wednesday Thursday   Friday   Saturday   Sunday    Monday
                   Contest:
                  Winner(s):




                                                                                                        TP_DEF001416
    Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 30 of 182




   (For hanging or writing on Communication Board)




Last Year's Sales:


This Year's Goal:


Contest:


Prize:



                                                               TP_DEF001417
         Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 31 of 182


Weekly Manger Meeting                                Date:


                 LYS            Projections       Last Week's Actual

Monday
Tuesday
Wednesday
Thursday
Friday
Saturday
Sunday



FOH: Interviews/Issues/Staffing/Training/Schedules




BOH: Interviews/Issues/Staffing/Training/Schedules




Food: Ticket Times/ Prep/Deliveries/Presentation/Cleanliness




R&M




Projects/Goals




Upcoming Events/Holidays




                                                                       TP_DEF001418
                            REDACTED
Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 32 of 182




                                                           TP_DEF001419
Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 33 of 182
                           REDACTED




                                                           TP_DEF001420
                   Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 34 of 182




                                       HOURLY EMPLOYEE CHANGE IN PAY RATE FORM
                                                          February, 16, 2016


                                  (A performance review or promotion must be given to an employee and
                                   Included with this request in order for a pay increase to be approved)



Location:

Today's Date:

Name of Employee:

Date of Hire:

Last Change in Hourly Pay Rate Date:

Current Pay Rate: $                   Hourly or Salary?

New Position, If Any:

    -w Pay Rate: $

Percentage of Increase ($ increase amount divided by current pay amount)

Average pay rate for this position according to TP metrics:

Date for Increase to go into effect:

Next Review Date:

Justification for change in pay rate: Promotion or Annual Review?




Approval Signature (DM only):




•     No raise may be communicated to the employee until all approvals have been received
•     Nothing in this document, including any recitation of a pay rate over a certain time period or designation of an annual review
      date, is intended to create a contract of employment fora specific term.
•     All employment is at will




                                                                                                            TP_DEF001421
                     Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 35 of 182




                                               Mandatory Work Days




        Holiday                     Day             Managers                 Exclusions/ Requests
Martin Luther King       Monday               All salaried employees         Mandatory Work day
Presidents Day           Monday               All salaried employees         Mandatory Work day
Easter                   Sunday               All salaried employees         Mandatory Work day
Mothers day              Sunday               All salaried employees         No Requests
                                                                             Mandatory Work day; No requests for
Memroial weekend         Fri, Sat, Sun        All salaried employees         SG, Brick, and LB
Memorial Day             Monday               All salaried employees         Mandatory Work day
Fathers Day              Sunday               All salaried employees         No Requests
4th of July week         week of              Scheduled Managers             No requests for SG and LB
                                                                             Mandatory Work day, No requests for SG
4th of July                                   All salaried employees         and LB
                                                                             Mandatory Work days; No Requests for
Labor Day weekend        Fri, Sat, Sun        All salaried employees         LB, SG, and Brick
Labor day                Monday               All salaried employees         Mandatory Work day
Columbus Day             Monday               All salaried employees         Mandatory Work day
B' '• Friday             Friday               All salaried employees         Mandatory work day
                                                                             Mandatory Work Days; No Requests for
Black Friday Weekend Sat, Sun                 All salaried employees         Man, SG, Brick
Christmas Eve-New
Years Day                                     Scheduled Managers             No requests with the exception of LB
Januarury 2nd if school is closed             All salaried employees         No Requests




   Mandatory Work Days: These days are mandatory for all salaried employees including the KM. We will however
    consider a maximum of 2 manager requests per mandatory day provided that coverage is avaliable for the date
 requested. These requests will not be accepted any sooner than 3 weeks prior to the requested day. Each manager is
only allowed to have one requested off mandatory day per calender year. If your request is appoved but your store is
not sufficiently staffed than your request may be revoked due to coverage conflictions. Mother's Day, Father's Day and
                          New Year's Day are the only days that no requests will be accpeted.
    **There are some exclusions or restrictions to holiday requests for some stores due to their volume or being a
                                                    seasonal store.




                                                                                                 TP_DEF001422
            Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 36 of 182

                                    Managers Shift Change Request Form
           (Swapping Shifts, Vacation Request, Sick Doy, Late Arrival, Early Dismissal, Extra Shift Worked)
   The purpose of this form is to ensure we are able to document appropriately each manager's request and keep
  them on file. We will always do our best to get shift coverage and accommodate manager's requests as often as
                                                       possible.
DIRECTIONS
1. Managers fill out then email it to your DM.
2. This request is not honored until you get an approving or disapproving response via email.
3. No request will be accepted or allowed verbally in person; via text or phone call.
4. You may either send it as an attachment or copy or paste it into the body of your email.
5.Please save all requests for future reference.



Input in shaded area only
Name:                                  Todays Date:                            Location:




 Swap Shift:                  With Whom:                    Date Taking Off:                Date Working:




Extra Shift Worked:         Date:                         Reason:                          Days Accrued:



Personal Day:               Date:




Sick Day:                   Date:



Vacation Day:               Dates Requested:




                                                 OTHER Specify):



FOR UPPER MANAGEMENT ONLY.
TOTAL DAYS ACCRUED:                   DAYS REQUESTED:                          BALANCE:




APPROVED:                             DENIED:                                  BY WHOM:




REMARKS:




                                                                                                  TP_DEF001423
                  Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 37 of 182

Server Sections
(In the event that the store is a newer store or there is a lot of new servers on duty and the servers are not allowed to pick their
own sections, the only person allowed to pick sections is the Manager(s) on Duty. Shift leaders may provide input if asked only)
     • On weekdays the latest scheduled servers pick their sections first (in the order of the Pr server to arrive), then the
         2" to latest scheduled picks next and so forth leaving the opener with the last section left (most likely least favored
         section)
             o    1E: 10:00 servers pick their section first in order of first server on duty to arrive, 9:00 servers pick their
                  sections next in order of first server on duty to arrive, 8:00 servers are last to pick their section in order of 1St to
                  arrive. If you have one opening server (let's say at 7:30), they do not pick a section, they get the last remaining
                  section available after all other servers have picked
    •    On shifts that all servers are in at the same time all servers pick their own sections (1st server to arrive has 1st
         choice, last server to arrive is stuck with the last section left as their consequence for being latest in.
             o    Any server that has been out of training less than 2 weeks DO NOT get to pick their section, the managers will
                  place new servers into sections.
             o    Any server that picks a section that is more than they can handle will have consequences- First shift this
                  occurs the managers take 1 table from them and gives to a stronger server (or a barista). The second time the
                  same server picks a section that is more than they can handle the managers will pick their sections for them
                  for the next 2 weeks unless the managers feel confident that they are ready to pick their own again.
             o    Any server that is late, on any day of the week, becomes the last person to pick their section- that is
                  their punishment for being late along with a write up
             o    Sections are picked 30 minutes after the last shift scheduled (ie: if they are scheduled for 10 then sections get
                  picked at 10:30) and that is the time they go into their stations
    •    Outside servers are on call until 11:00am, even in inclement weather
    •    if you are short outside servers you pull one of the 2 baristas and put them in outside seating
    •    If you get guests that do want to sit outside in bad weather but you have cut your outside servers than the server(s) in
         the sections closest to outside seating get to rotate tables with a rotation sheet given for them to fill out and follow to
         keep it organized
    •    No employee ever gets told to stay home until the last employee on duty shows up, including BOH, hosts and bussers-
         NEVER EVER!
The reason the servers pick their sections mandatory is for a few reasons
    1. It allows for everyone to make good money and more balanced so that you don't have openers walking out with $120
        and the late crew walking out with $40. Some people do not have the flexibility to get to work earlier and they should
        not be punished because of that plus the openers get more time to make more tips since they started earlier
    2.   Simply put- It's fair and it's important to he fair to everyone. No employee should have the burden of putting their
         coworkers into sections and be left resented. Your servers are all adults, they should be fully capable of picking a
         section they like and can handle or that will challenge them and hopefully take them to the next level so you are not left
         with a bunch of dud servers
    3.   It ensures they will he on time
    4.   It ensures they will have a consequence for being late
    S.   No one will feel as though any one server is favored or disliked
    6.   It forces managers to hold employees accountable (if they mess up they lose a table, if they mess up twice they lose the
         privilege to pick their own sections for up to 2 weeks)
    7.   it ensures that your B &C players have the opportunity to step it up and develop and gives them a carrot dangling in
         front of their face with monetary reward, which is what matters most to a server
    8.   It will make them all feel empowered rather than the employees that are the strongest feeling that way
    9.   A server who thinks they are better than they really are will only wind up looking like an ass to their coworkers and
         managers if they lake a section that is more than they can handle- which will undoubtedly humble them!
    10. Reduces resentment and drama in the stores
    11. It's better for time management and fosters independence and accountability with the servers
*Ongoing sidework must match the servers closing sidework- If section A has condiment frige during the shift than section A
has condiment frige for closing. Sidework should also make sense to section location in the store (ie: you would not want the


                                                                                                             TP_DEF001424
             Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 38 of 182




                               Reporting Guest Accident Procedure

                                           January 8, 2016

Purpose:
     Accident, injury and illness reports are required by various Federal and State laws. Accident
     reports are also required by our company's insurance carriers.

Policy:
          o It is the policy of The Turning Point is to create, maintain and file accident reports as
            required by law.
          o The Incident Reporting System requirements apply to all incidences involving Turning
            Point Guests (anyone other than a Turning Point employee) that result in or might have
            resulted in personal injury, illness, and/or property and vehicle damage.
          o All incidents and accidents resulting in injury or causing illness to guests shall be
            reported in order to:
                 ■ Establish a written record of factors that cause injuries and illnesses, as well as
                     property damage.
                 ■ Maintain a capability to promptly investigate incidents and events in order to
                     initiate and support corrective or preventive action.
                 • Provide the means for complying with the reporting requirements for occupational
                     injuries and illness

  ocedure:
     Once the guest alleges there has been an accident the manager must send the support
     manager or another employee over to the guest to take care of them while GM notifies their
     DM and goes to the area to investigate and take required pictures.
        o  Provide the proper assistance to the Guest
                     • If medical attention is needed take care of that first (ie: ice, bandage, 911)

Filling out the Guest Incident Report:
          o   Clear & specific details are imperative. With as much information as possible
          o   Take pictures of the area in which the guest was injured.
                 • Slip & Falls must require
                        • Picture of shoes
                        • Close up picture of floor where accident happened
                        • Picture of area at a distance from various angles
                        • Pictures of mats in all areas of the restaurant
                        • Pictures of outside to show the weather
                                0  If raining, pictures of the foyer & entrance way as well
          o   Taking specific notes of the area of the accident include floors, tables, chairs and any
              piece of equipment or utensil involved in accident.
          o   Make notes of the actions the guest was performing
          o   Make note of the guest appearance and attire (ie: clothes, shoes, jackets, scarf, gloves)
          o Send Guest injury report and supporting documents immediately to DM & RM




                                                                                 TP_DEF001425
            Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 39 of 182




                                          Guest Incident Report
     Date & Time of Incident:                                     Address of Location Where Incident Occurred:



     Name, Address and Phone Number of Guest:




     Describe exactly the part(s) of the body that are injured (left/right)




      Detailed Description Of Incident From Guest:




      Was Medical Sought?       Y    N                                        Was 911 Called? Y   N

      If So Where:


      Detailed Description Of Incident From Manager:




      Witness Comments:



      Signature:                                            Date:_


      Witness Comments:



      Signature:                                            Date:



      Pictures Were Taken                        Pictures Are Attached



  Guest Signature:                                                                      Date:

Manager Signature:                                                                      Date:



                                                                                                  TP_DEF001426
                  Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 40 of 182


                        WORKERS COMPENSATION — FIRST REPORT OF INJURY OR ILLNESS
 EMPLOYER (NAME E ACC:NESS INC L DPI                                                       Wilt'ERALumassIRATCN CLAIM NUMBER                                       OSI LA LOC NUMBER                            REr-ORT PuRFoSE cow

                                                                                           JEIRESCACTIoNt                                                          JultIEDICIION CLAIM NumsEn

                                                                                           wsuRED HEPont NUM131.LIt

                                                                                           EMPLOYER'S LMATION ADDRESS (IF DIFFERENT)                                                                            LOCATION B

 INDUSTRY CODE                   I    EMPLOYER FEIN                                                                                                                                                             PIiONE II

                                                                                                     _.
 CARMER1CLANS ADMINISTRATOR                                                                                                                         . , .. _ _. . ..          1 _            •        .     -
 CARRIER (NAME. ADDRESS. S PHONE B)                                                        POLICY PERIOD                                               CLAIMS ADNONISTRATOR (NAME, ADDRESS a PHONE NO)

                                                                                                                   TO

                                                                                           CHECK $ APPROPRIATE

                                                                                           U SELF INSURANCE
 CARRIER FEIN                                   POLICyisELF-INSuRED NUMBER                                                                                                              ADMINAS1RATOR FEIN

 AGENT NAME S CODE NUNWER
                                                                                                                                                                                                                               •

                                                                                                                           •            ..:-.4, 21. : ..,-, •. '     .,., ,   ....„.    , .
'•.EIYIPLOYEEPAIAGE                                                                            •                                                                                                                -
  NAME (LAST. FIRST. MIDDLE)                                                               DATE OF BIRTH                               SOCIAL SECURITY NilitEER                         DATE WED                           STATE OF ORE


 ADDRESS (INCL ZIP)                                                                        SEX                                         MARITAL STATUS                                   OCCAJPATIONJJOB TITLE

                                                                                           M       MACE                            V       LINW.RRIE0                                   EMPLOYMENT STATUS
                                                                                                                                           S NGIMONORCE D
                                                                                       7      FEMALE                              M,       MARRIED
                                                                                        6-    UNKNOWN                              3       SEPARATED
 PHONE                                                                                     BOFDEPENDENTS                           K       UNKNOWN                                     -',NE.CI CLASS CODE


 RATE
 PER
                                        I        DAY
                                                 WEEK
                                                               I   MONTH
                                                                   OTHER:
                                                                                               DAYS WORKEOANEEK                           FULL PAY FOR DAY OF INJURY?
                                                                                                                                          DID SALARY CONTINUE?
                                                                                                                                                                                                                     YES
                                                                                                                                                                                                                     YES
                                                                                                                                                                                                                                    NO
                                                                                                                                                                                                                                    NO
- .- -     .      ...   .            .. _ . .                                                        •       _ .. : ,y
....,occURTErtgenfiEKTMENT                                                      -.;.:- •                  -, -:_.=,4t.4        -.-f,':47Y., ;,    .*:,'6:;1;.iif.'lk.:,,-,-.,                                       .
 TITLE EMPLOYEE             AM          DATE OF iruuRYnLLNESS          Ti      OF OCCURRENCE                              AM           LAST WORK DATE               DATE EMPLOY ER                                  DATE DISABILITY
 BEGAN WORK • -             PM                                                                                                                                      NOTIFIED                                        BEGAN
                                                                       ( ) CANNOT BE           '—'-- PM
                                                                       OETERMiNE0
 CONTACT NAMEfPHONE NUMBER                                                  TYPE OF INJURYALLNESS                                                                  PART OF BODY AFFECTED


 DID INJuRviLLNESS/E,YpOsuRE OCCDR ON EMPI OYER'S           TYPE OF iNiuTlyfiLLJFEEts,OoDE; . :,--:- ---     fia ,. 3.DF. RODYAFEECTEDOoDE
 PREMISES?
             I- 1 YES F - 1 NO                                                       .-.
 DEPARTMENT OR LoCAT ION WHERE ACCIDENT OR 11.1 NESS EXPOSURE            ALL EOUIRMENT, MATERIALS, OR CHEMICALS EMPLOYEE WAS USING WHEN ACCIDENT OR II I NESS
 OCCURRED                                                                EXPOSURE OCCURRED



 SPECIFIC ACT NI IV DIE EhipLOYEE WAS ENCAOL IHN `Alli,t1 T NE ACCIDENT OR                          INORK PROCESS THE EMPLOYEE WAS ENGAO EOM WHEN ACCJOEM OR ILLNESS EXPOSLtilE
 ILLNESS EXPOSURE OCCURRED                                                                           OCCURRED



 ISOM:JURY OR ILLNF.S.S, AB:roRmAl. rimptay,Inetio,peccuRnED. DEscaige DIE SEMEITGE oF ENO/ESA/ID iNcLuuEANY OBJECTS OR suastAtiCF.S THAT oracTLy aliTITITO
  THE EMPLOYEE OR MADE THE EMPLOYEE ILL
                                                                                                                         cAuskor INJURY CODE


- DATE REiiiiiiketo ro wORK                 IF FAIL, LIVE OA r E 01 LIE-AT D       WERE SAFEGUAROS OIL SAFETY EoLripmENT PROviDE EP

                                                                                 Ih'ERE THEY USED?
                                                                                                                                                                                       II
                                                                                                                                                                                        I
                                                                                                                                                                                            ...._
                                                                                                                                                                                                      YES
                                                                                                                                                                                                     YES      i
                                                                                                                                                                                                                ___
                                                                                                                                                                                                                      NO
                                                                                                                                                                                                                    I NO
 Ei4y6ICLAJL$ IF:ACTT/CAPE PROVIDER INA ....F A AD:MESS)                       HOSPITAL OR OFF SITE TREATMENT (NAME S ADDRESS)                                                                       Itirtal 'TREATMENT
                                                                                                                                                                                                 1 0      NO MEDICAL TRF_ATMEN1
                                                                                                                                                                                                      1   MINOR: BY EMPLOYER
                                                                                                                                                                                                       2 1.11NOR CI 111:Cii10!" n
                                                                                                                                                                                                    .--...,
                                                                                                                                                                                                       3 EMERGENCY CARE
                                                                                                                                                                                                     .1   1.10:.EITAI ,110 :, 74 HOURS
                                                                                                                                                                                                    —     FuTURE MAX,IR MEOrN../
                                                                                                                                                                                                          LOST 11K xrapepkil.

 OTHER
 WITNESSES (NAME & 11to:LE .e)




 DATE-, Ar)AtiNisTsAi C;R NOTIFIED          1 CATE i'EH PARED         FRE pARFRS N.AJIE & TREE                                                                                                       pidoms xumut I


 FORM IA-1(r 1-1-02)                                       SEE BACK FOR IMPORTANT INFORMATION                                                                                               OIAIABC 2002




                                                                                                                                                                                                                    TP_DEF001427
            Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 41 of 182




                                             EMPLOYER'S INSTRUCTIONS

                                           DO NOT ENTER DATA IN SHADED FIELDS




 DATES:
          Enter all dates in MM/DDNY format.

 INDUSTRY CODE:
       This is the code which represents the nature of the employer's business, which is contained in the Standard
       Industrial Classification Manual or the North American Industry Classification System, published by the Federal
       Office of Management and Budget.

 CARRIER:
       The licensed business entity issuing a contract of insurance and assuming financial responsibility on behalf of
       the employer of the claimant.

 CLAIMS ADMINISTRATOR:
       Enter the name of the carrier, third party administrator, state fund, or self-insured responsible for administering
       the claim.

 AGENT NAME & CODE NUMBER:
       Enter the name of your insurance agent and his/her code number if known. This information can be found on
       your insurance policy.

 OCCUPATION/JOB TITLE:
      This is the primary occupation of the claimant at the time of the accident or exposure.

 EMPLOYMENT STATUS:
      Indicate the employee's work status. The valid choices are:
      Full-Time                On Strike                Unknown                                     Volunteer
      Part-Time                Disabled                 Apprenticeship•Full-Time                    Seasonal
      Not Employed             Retired                  Apprenticeship Part-Time                    Piece Worker

 DATE DISABILITY BEGAN:
       The first day on which the claimant originally lost time from work due to the occupation injury or disease
       or as otherwise desigfiated by statute.

 CONTACT NAME/PHONE NUMBER:
      Enter the name of the individual at the employer's premises to be contacted for additional information.

 TYPE OF INJURY/ILLNESS:
       Briefly describe the nature of the injury or illness, (eg. Lacerations to the forearm).

 PART OF BODY AFFECTED:
       Indicate the part of body affected by the injury/illness, (eg. Right forearm, lower back).

 DEPARTMENT OR LOCATION WHERE ACCIDENT OR ILLNESS EXPOSURE OCCURRED:
       (eg. Maintenance Department or Client's office at 452 Monroe St., Washington, DC 26210)

          If the accident or illness exposure did not occur on the employer's premises, enter address or location.
          Be specific.




FORM IA-1(r 1-1-02)                                                                                      ©IAIABC 2002




                                                                                                          TP_DEF001428
          Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 42 of 182




                                      EMPLOYER'S INSTRUCTIONS — cont'cl


ALL EQUIPMENT, MATERIAL OR CHEMICALS EMPLOYEE WAS USING WHEN ACCIDENT OR ILLNESS
EXPOSURE OCCURRED:
      (eg. Acetylene cutting torch, metal plate)

        List all of the equipment, materials, and/or chemicals the employee was using, applying, handling or operating
        when the injury or illness occurred. Be specific, for example: decorator's scaffolding, electric sander,
        jjaintbrush, and paint.

        Enter "NA" for not applicable if no equipment, materials, or chemicals were being used. NOTE: The items listed
        do not have to be directly involved in the employee's injury or illness.

SPECIFIC ACTIVITY THE EMPLOYEE WAS ENGAGED IN WHEN THE ACCIDENT OR ILLNESS EXPOSURE
OCCURRED:
       (eg. Cutting metal plate for flooring)

        Describe the specific activity the employee was engaged in when the accident or illness exposure occurred,
        such as sanding ceiling woodwork in preparation for painting.

WORK PROCESS THE EMPLOYEE WAS ENGAGED IN WHEN ACCIDENT OR ILLNESS EXPOSURE OCCURRED:
      Describe the work process the employee was engaged in when the accident or illness exposure occurred, such
      as building maintenance. Enter "NA" for not applicable if employee was not engaged in a work process (eg.
      walking along a hallway).

HOW INJURY OR ILLNESS/ABNORMAL HEALTH CONDITION OCCURRED. DESCRIBE THE SEQUENCE OF
EVENTS AND INCLUDE ANY OBJECTS OR SUBSTANCES THAT DIRECTLY INJURED THE EMPLOYEE OR MADE
THE EMPLOYEE ILL:                                                                                    _ _
      (Worker stepped back to inspect work and slipped on some scrap metal. As worker fell, worker brushed against
      the hot metal.)

        Describe how the injury or illness/abnormal health condition occurred. Include the sequence of events and
        name any objects or substance that directly injured the employee or made the employee ill. For example:
        Worker stepped to the edge of the scaffolding to inspect work, lost balance and fell six feet to the floor. The
        worker's right wrist was broken in the fall.

DATE RETURN(ED) TO WORK:
      Enter the date following to most recent disability period on which the employee returned to work.




  FORM IA-1(r 1-1-02)                                                                                      ©IAIABC 2002




                                                                                                        TP_DEF001429
                           Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 43 of 182
                                                                                                                       F.roPLOYE E SOCIAL. SECURITY NUMBER
       COMMONWE_AL T I OF PENNSYLVANIA
     U£fr:.RTMENT OF 1,111011 AND INDUSTRY                   EMPLOYER'S REPORT
     BunEAti       wOMEAS'COmPENscrioN                         OF OCCUPATIONAL                                                                                           I
      1172 S. CAMERON STREET. ROOM 163
            so.nrisSOUnG, PA 17 11.1.2.17);                   INJURY OR DISEASE
            (TOLL FREE) 800.482-2
                                2383                                                                                          DATE OF INJURY
          TTY (TOLL FREE) 800-362-4228

                                                                                                                                 MONTH           DAY             YEAR

      -OYEE FIRST NAME




EMPLOYEE LAST NAME



STREET ADDRESS




CITY                                                                                                STATE                    ZIP CODE




COUNTY                                                                                        PHONE NUMBER




EMPLOYEE:                                 NUMBER OF DEPENDENTS            DATE OF BIRTH
MALE       X    MARRIED    X
FEMALE X        SINGLE     )(
                                                                            MONTH         DAY                   YEAR
OCCUPATION OR JOB TITLE




                    NCCI CLASS CODE (IF KNOWN)              EMPLOYMENT STATUS             FT = Full-time    SL = Seasonal
                                                                                          PT = Part-lime    VO = Volunteer
                                                                                                            Z2 Other


EMPLOYER




        T ADDRESS




CITY                                                                                                  STATE                  ZIP CODE




SIC CODE                        EMPLOYER FEIN                                                   PHONE NUMBER




COUNTY                                                                                     NAICS CODE




FULL PAY FOR DAY OF INJURY?           TIME EMPLOYEE BEGAN WORK                TIME OF OCCURRENCE

YES
NO


LAST DAY WORKER
                                                              AM

                                                              PM


                                                            DATE DiEAPILIFY•LEGAN
                                                                                                           AM

                                                                                                           PM
                                                                                                                       11
     MONTH          DAY                  YEAR                    ANTL-I          DAY                YEAR


DATE EMPLOYER NOTIFIED                                      DATE RETURNED TO WORK                                            DATE OF ;IRE



     MONTH          DAY                  YEAR                 me:                DAY                YEAR                       MONTH           DAY           YE t•;-,.

CO'JTAC1 FIRST NAME.                                                                            CONTAC I PHONE. NUMGEn




           LAST ;JAME




 NOTICE : Report should be clearly completed, )preferably typed)
;,:lnd original rnailBd to the Bureau al lhe ricitlress in the Lipper lei)
 cc mt.: at Lei a copy Lo ert ployet. and insuref

 U.E3C•34.4 REV 14)1                                                          (OVER)
                                                                                                                                               TP_DEF001430
                             Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 44 of 182
                                                                                                                                                               LIBO 344

TYRE OF INJURY CODE                       PART OF BODY AFFECTED CODE                  CAUSE OF INJURY CODE (ENTER CODES, IF KNOWN)




7          OF INJURY OR ILLNESS




PARTS OF BODY AFFECTED



CAUSE OF INJURY




DID INJURY OR ILLNESS OCCUR              IF OUT OF STATE. SPECIFY   WERE SAFEGUARDS OR SAFETY           WERE SAFEGUARDS OH SAFETY
ON EMPLOYER'S PREMISES?                  STATE OF INJURY            EQUIPMENT PROVIDED?                 EQUIPMENT USED?
YES                                                                 YES                                 YES

NO                                                                  NO                                  NO

ALL EQUIPMENT. MATERIALS, OR CHEMICALS EMPLOYEE WAS USING WHEN ACCIDENT OR ILLNESS EXPOSURE OCCURRED




HOW INJURY OR ILLNESS/ABNORMAL HEALTH CONDITION OCCURRED. DESCRIBE THE SEQUENCE OF EVENTS AND INCLUDE ANY OBJECTS OR SUBSTANCES DIRECTLY RESPONSIBLE.




                                                                                                                        INITIAL TREATMENT;
IF FATAL. GIVE DATE OF DEATH
                                                                                                                            NO MEDICAL TREATMENT

                                                                                                                            MINOR BY EMPLOYEE
     MONTH             DAY                YEAR
                                                                                                                            CLINIC / HOSPITAL
 PHYSICIAN/HEALTH CARE PROVIDER
r "                                                                                                                         PANEL PHYSICIAN
     - NAME:                                        LAST NAME:
                                                                                                                        ;. I EMPLOYEE PHYSICIAN
       .cET                                                                                                                 EMERGENCY CARE

 CITY                                                STATE               ZIP                                            ,   HOSPITALIZED MORE THAN 24 HOURS

                                                                                                                        POLICY PERIOD FROM:
    HOSPITAL NAME:
                                                                                                                            MONTH         DAY           YEAR
    STREET

    CITY                                             STATE               ZIP                                            POLICY PERIOD TO:



POLICY/SELF INSURED NUMBER:                                                                                                 MONTH         DAY           YEAR




WITNESS FIRST NAME                                                                           WITNESS PHONE NUMBER




WITNESS LAST NAME




    PERSON CO?.,IPLE'l INC 'ThiS FORM:                                         INSURANCE CARRIER OR 7 HIRD PARTY Al.: a.67kAIC)ii (IF SELF=-INSURED)

    NAME                                                                       NAME

    TITLE                                                                      STREET
    PHONE
                                                                               CITY

                                                                               BUREAU COME




                                                                                                                                                  ii i i
LATE rREPASL


            'TH       DAY                YEAR

                                                                                                                                    34,4 119- 2
Any individual tiling misleading or incomplete information knoi.vingly and '1111 intent to
defraud is in violation of Section 1102 of the Pennsylvania Workers' Componsalion Act
and may also he subject to criminal and civil penalties through Pennsylvania Act 165.



                                                                                                                                         TP_DEF001431
              Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 45 of 182

                                        Infestation Guidelines
                                              December 2012

 :uit Flies (most common)
Breeding Sources- Fruits and vegetables, both fresh and rotten, also can be found around any moist organic
matter and garbage
       Fruit Fly populations tend to be greatest in late summer and early fall
   • Fruit flies are generally found hovering around decaying vegetation and overripe fruit. Fermenting
       materials, such as leftover soft drinks.
       Fruit flyies hover near standing water, eggs are laid near or on top of wet dirty mops. Eggs can be
       spread around by the use of a mop that has had eggs laid onto it.
   ■ Pomace Flies look like Fruit Flies however, the breeding source may be something like a forgotten mop
        pail or open sewer drain
   • Because Fruit Flies frequent such unsanitary areas as garbage, it could potentially carry disease-
       causing bacteria onto food products
   • Like all flies, the fruit fly develops by complete metamorphosis. Eggs are laid near or on top of
       attractants (fermenting materials) such as beverages, decaying fruit and vegetable matter, garbage or
       slime in drains. The fruit fly is attracted to any area where moisture has accumulated including mops
       and wet rags. The larvae emerge from the eggs and feed near the surface of the fermenting material for
       5-6 days.
   • Fruit fly adults are attracted to lights, but egg laying females will not leave fermenting materials. The
       fruit fly larvae crawl to drier areas of the food source or even out of the food source to pupate. Under
       ideal conditions, the life cycle of the fruit fly, from egg to adult can be completed in 8- 10 days

  uit Fly Prevention Guidelines
   • Removal of debris upon completion of end of shift clean up. Using a broom and butler to sweep up left
       over debris after deck brushing and squeegeeing the floors or using towels to wipe up the remaining
        debris
   • Get rid of all wet towels and dirty towels by putting them in the linen basket outside located away from
       the building
   • Replaced older browning mops that may have eggs attached to it to eliminate spreading them around
   • Use a mop that has been rung out tightly to sop up any left over water from cleaning the floors to
        eliminate any standing water
   • Put all ripened fruits and vegetables inside refrigeration & throw out overripe fruits or vegetables
   ■ Follow weekly and daily cleaning chores (moving equipment to clean behind and underneath hard to
        reach areas eliminating sources
   • Detail clean soda machines
   ■ Clean underneath and behind ice machine, server frige, condiment frige, coffee table, water station and
       server side stations
   • Clean the crevices of the booths where crumbs and other debris get lost. Move the booths to clean
       behind and under the booths and remove debris build up
        Move tables and wipe walls where they rest against, eliminating drips on the walls that are food sources
       for flies
   • Clean inside and outside of garbage cans where debris and leaks build up
   • Empty and clean butlers at the end of each shift to eliminate build up
        Move all movable equipment, tables, chairs, storage or shelving to sweep, clean & mop the office and
       clean the garbage pail inside and out


                                                                                        TP_DEF001432
              Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 46 of 182

   •     Remove product on dry storage shelves to clean the shelving and walls behind the shelving and floor
         under the shelving. Wipe containers and bottles, replace containers with clean containers. Store all
         items in sealed, clean containers
  suit Fly Elimination Guidelines
infestations only occur in unclean & unsanitary environments where food sources and breeding sources have
been left for them to grow and thrive in. No infestation can be eliminated without first finding the sources and
hot spots. Those are easiest found upon entering the facility first thing, when the flies are not disturbed by
movement of people. They will be hovering above or directly on the source(s). Once the sources are found
they must be eliminated and the cleaning process must begin immediately followed by adhering to Prevention
Guidelines daily
    • Find the source(s)
    • Remove the source(s)
    •   Follow all the steps listed in the Prevention Guideline
    • Pour hot urn water followed by bleach down each drain every night (including every sink drain & floor
         drain including the bathrooms)
    • Drop the temperature of the thermostats and hold overnight at the end of each shift to make the
        restaurant as cold as possible (this makes it hard for fruit flies to survive and breed)
    • Every consumable product must be sealed in a container or stored in a frige or freezer (including
        bananas, mangos, sugar sticks, chai powder, avocados, etc)
    • Schedule a hurricane cleaning
             o get the power washer, pull out all equipment, friges, freezers, tables & shelving to clean behind
                 and under with the washer in both BOH & FOH
             o clean walls in FOH & BOH with properly diluted bleach water
             o clean ceiling tiles and ceiling lights, vents & returns
             o Remove all items from all storage shelves in dry storage areas and server side expo storage
                 areas and clean with bleach water
             o Get a list of all repairs needed to eliminate standing water (such as broken or chipped tiles)
             o Clean behind, under and around sinks and dish stations- sinks, walls, tables, carts and shelving
             o Clean all drains (floor drains, dish drains, soup kettle drain), removing all debris and sanitize
             o Clean the table that the flattop griddles sit on top of and underneath the panini grills

Roaches
Roaches are more difficult to prevent & eliminate. They are.often brought in by an outside source, typically
from an item that was delivered in a cardboard box or coming from a neighboring store that is infested. They
do not like light so finding them can be challenging since they hide in dark places. If you see a roach in the
light of day you likely have an infestation. Roaches lay eggs in places you will not think to look. Once you see
a roach, contact the pest control company and get them to the store within 24 hours.

Roach Prevention Guidelines
 Follow fruit fly prevention guidelines. Removing items delivered in boxes and store them on the shelves or in
plastic containers

Roach Elimination Guidelines
   • Schedule pest control to come to the store within 24 hours
   • Contact your DM immediately to alert them so they can get involved in the elimination process
   • Turn over heat wells, phones, slicer, microwaves, etc. to find any nests
   • Follow Fruit Fly elimination guidelines



                                                                                          TP_DEF001433
           Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 47 of 182

     Note any holes in the walls or floors & any spaces around doors or window seals so they can be sealed
     properly

lodent infestations should be handles the same as roach elimination guidelines




                                                                                   TP_DEF001434
               Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 48 of 182




                   Cleaning Procedure for Vomiting and Fecal Incidents
                                    December 2015
Vomit and feces may contain bacteria or virus that may cause illness that if not cleaned up properly, may
spread and infect other staff or guests. 3 people at minimum are required to help with the clean up process.

Upon Incident:
  • Immediately notify the manager(s) on duty
  •    Manager(s) will notify that table and all surrounding tables that they will begin the clean up process. All
      tables in that area will be offered to move to other vacant tables. Managers will decide if compensation
      needs to be offered to any guest impacted by the incident
  ■ Tables in the close proximity may not be seated until after completion of clean up and sanitizing of the
      area. Any common areas affected need to be blocked off, cleaned and sanitized before making
      accessible again

Materials needed (have these materials pre-assembled in a spill clean up kit):
   ■ Garbage bags and masking tape or bag ties
   ■ Gloves
   ■ Paper/disposable towels
   • Cleaning solution (soapy water)
   ■ Water
   • Sanitizing solution such as bleach water -1 cup of bleach to 10 cups of water (for cleaning hard
       surfaces) or boiling water-212° (for cleaning carpet)
   • Caution Sign(s)
   • Protective apron to guard clothing (optional)
   • Lysol Disinfectant Spray or Wipes

Step by step clean up procedure:
   • Reduce/eliminate pedestrian traffic in that area and put up caution signs
   • All employees that will be cleaning up must wear 2 pairs of gloves on each hand
   • Remove all items in that area to be cleaned and sanitized (ie: condiment holders, table ware, etc)
   • Using towels clean up the soiled material and place into the garbage bag. Put the outer pair of dirty
       gloves into the garbage bag
   • Clean the site using cleaning solution, put towels in garbage bags
   • Pour the sanitizing solution onto the infected areas, wait one minute, then dry the surface &put all
      towels into garbage bag
   • Remove the other pair of gloves and place into the garbage bag. Seal the garbage bag & immediately
       dispose bag into the dumpster outside of restaurant
   ■ Spray or wipe down all areas that were exposed to vomit or feces with the Lysol Disinfectant Spray or
      Wipes as the final step in the clean up process before resuming seating in that area




                                                                                           TP_DEF001435
                                                  Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 49 of 182


        Daily BOH Cleaning Duties
Prep    Clean Prep Areas & Tables
        Clean and organize VValk in, Freezer and Dry Storage Shelving, mop floors
        Clear. Slicer and any other prep equipment (scales, mandolin, dicer)
        Clean bathrooms- to,lets, sinks, restock toilet paper and hand towels, mop floors, empty garbages
        Help clean Floors and Mats

Eggs    Change and refill all containers
        Stock rip station W,r.h backups                                                                     1
        Clean saute pans, rango tops, flattops
        Clean shelving where plates or saute pans are stored
        Coon seasoning containers (spectal seasoning, calun seasoning)
        Clean inside and outside of frige
        L )ns,aup kettle i1 kett le is near egg str;lion
        Help clean Floors and Mats


Expo    Change and refill all containers
        Stock up station with backups
        Clean flattops
        Clean toaster
        Clean Warming drawers
        Clean Shakers
        Clean passout window
        Change bread containers and restock for next shift- cover tightly
        Clean inside and outside of frige
        Help clean Floors and Mats


Lunch   Change and refill all containers
        Stock up station with backups
        Clean panini grills
        Clean wall behind panini grills
        Clean inside and outside of frige
        Clean Salad crisper (if you have one) and remove lettuce bin and put in walk in
        Clean pancake pumps
        Clean waffle Irons and table they sit on
        Changcpp bread containers and restock for next shift- cover tightly
        Help clean Floors and M, si ts

All                  & sr,, ..cer.;•e
          ielp                 -F, sr : •loring
        i telp clean mats



* All BOH employees that are scheduled till the end of the shift should all clock out and walk out together at the same time




                                                                                                                               TP_DEF001436
                                        Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 50 of 182


BOH Weekly Cleaning Schedule

Everyday    Station friges (doors, hinges, inside, front & sides)
            Warming drawers
            Microwave (inside walls, door and plate, outside door, handle, front and sides)

Monday      Clean behind cooking line (pull out equipment)
            Clean behind stations (pull out friges)
            Clean Hoods (soak overnight in degreaser- put back up Tuesday morning)

Tuesday     Cleancheesemelters (remove foil & replace, clean bottom & shelves, clean/degrease outside)
            Clean toaster (decrumb, degrease outside, clean fan/vent)
            Clean 8E detail panini grill (clean under grill, behind grill, inside grill)
            Clean wall behind panini grill and waffle irons

Wednesday   Clean dry storage shelves, wipe bottles clean & walls behind them
            Clean oven w/ oven cleaner or degreaser (pull shelves, soak and clean, clean outside of oven)
            Clean walk in & freezer shelving & walls
            Clean spice racks, walls behind them and combine like spices
            Remove labels from all containers and throw out broken ones

Thursday    Clean prep tables and bottom shelves- change out all containers putting product into new containers labeled (no scoops inside)
            Clean table stands that flattop sits on and bottom shelf as well as the wall behind

Friday      Change out storage containers (used for lids, scoops, spatula, etc)
            Soak cutting boards in bleach water
            Clean Shelves for storage containers and walls behind

Saturday    Clean kettle (inside, outside and behind)
            Clean and detail stove top ranges, panels and back splash
            Delime dish machine

Sunday      Detail all handsinks (inside sink, outside of sink, handles, spout, pipes underneath and wall behind)
            Clean all carts (cooling racks & rolling utility carts)
            Detail friges on the line (clean inside on bottom and top of frige, clean doors, handles and gaskets)
            Detail and clean dish area (walls behind, below and above. Soil table (above and underneath) Drains. Glass rack shelves/tubes



                                                                                                                                             TP_DEF001437
     Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 51 of 182




                       Weekly Side Work


Monday        Sugar caddies
Tuesday       Baseboards
Wednesday Drip Trays
Thursday     Jelly Caddies

Friday        Detail Table Bases and Chairs
Monday        Sugar Balls



         These tasks can be given out throughout the week
  • Detail clean all jars, bottles, knick knacks on shelves

  • Ceiling tiles, fans, lights and walls cleaned

  • Tables moved away from wall, scrub walls

  • All planters, shelves, pictures etc cleaned

  • High dusting; fans, lights windows trim etc

  • Bathroom doors & hallway baseboards,

  • Host stand, waiting area baseboards




                                                                TP_DEF001438
                         Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 52 of 182


                                                                Store Visit                          Location:
Front Store Outside Aooearance                                                  Good   Fair   Weak                   Notes
P      g area/lot
      ,ay/sidewalk
Garbages, ashtrays, planters, flowers
Grounds & landscaping areas
Windows, doors & awning
Deliveries (newspapers, bread)
Lighting and signs
Store Opening Tasks                                                             Good   Fair   Weak                   Notes
All lights and fans on
Music on approved station
TV on approved station
Crib sheet printed out
Chairs placed outside (when applicable)
Matts rolled out
Bathroom Check list filled out
Server ongoing side work
Wall of Recognition (cv's, contests, goals)
Shift meeting notes
Line check complete (product & dates are good)
FOH Areas                                                                       Good   Fair   Weak                   Notes
Foyer & waiting areas
Host Area Supplies (mints, treats for tots, business cards)
Host storage area organized and clean, clutter free
 To GO Coffee area
 Re' " Area
..,F     a- guest side
 B6. area- barista side (cleanliness, equipment, organization)
 Server Side Stations
 Coffee Urn Area
 Tables (clean floors, clean seats, clean & filled condiments, clean drip
 trays, tables leveled, clean small wares, proper table set up, clean tables,
clean table tents)
Windows
Walls & baseboards (dust, paint, scuffs)
Ceiling (tiles, vents, returns, fan box, lighting)
Decor (clocks, pictures, ledges, plants, fireplace, sconces)
Paint
Ice machine
Drink dispensers (pepsi, tea, chai, hot chocolate, hot water, espresso,
coffee)
Refrigeration (barista frige & freezer, server frige)
Drains (floor, sink, ice machine)
Coat Hangers/Hooks nor storing left/lost items, clutter free
Lost & Found items thrown out or donated after 7 days
Dining areas room temperatures
Restrooms                                                                       Good   Fair   Weak                   Notes
Clean floors, sinks, pails, mirrors, dispensers
Stocked/Filled dispenser,_, (soap, towels, toilet paper, deoderizer)
Garbage neat and not overflowing
SI     'ean to sight (walls, pictures, toilets, sanitary pails)
S.        side Expo                                                             Good   Fair   Weak                   Notes

F    ryer side top shelf of passout window clean/organized




                                                                                                                 TP_DEF001439
                       Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 53 of 182


Soup/Syrup clean, stocked and organized
Condiment frige clean, stocked and organized
r      , e areas clean, stocked and organized
        .!an, ticekts bumped
Drink dispensers (pepsi, tea, chaff, hot chocolate, hot water, espresso,
coffee)- clean, stocked organized
Dish Area                                                                         Good   Fair   Weak        Notes
Dishwasher in proper uniform
Presoak containers
Chemical dispensers
Hand sink, soap and paper towel dispenser
Spray hose and drain basket
Shelving and walls (cleanliness)
Machine (temp,delimed,spary arms clear,door closing properly)
Shelving and storage of cleaned items (organiied & clean)
Triple Sink Area
Cooking Line                                                                      Good   Fair   Weak        Notes
Cooks in proper uniform
Cooks working clean, organized, sanitary
Stations Stocked
Prep Sheets (full and individual)
Recipe adherence, food quality, plate presentations
Adequate tools (saute pans, knives, spatulas, spoons, containers)
Equipment clean & functioning properly
Proper use of tools & equipment provided
Cooks working efficiently
Re''',eration temps
         pduct at proper temp (38-40)
C,..cainers/lids not chipped
Potatoes fresh, hot, peppers & onions, correct flavor
All cooks wearing gloves, aprons, hats and hair nets
Cleanliness (hoods,walls,handsinks,melters,cook tops,shelving)
Prep Area                                                                         Good   Fair   Weak        Notes
Prep staff in proper uniform
Recipe cards/books clean, organized, stored properly & updated
Recipe & portioning adherence
Prep staff working clean, organized, sanitary
Adequate tools (bowls,pans,knives,spatulas,containers)
Prep Sheets (full and individual)
Prepped product labeled, dated, rotated, looks/tastes correct
Equipment clean & functioning properly
Proper use of tools & equipment provided
Prep staff working efficently
Food quality
Proper cooling methods practiced (ie: ice wands to cool soups, food not
sitting out for excessive time)
Proper thawing methods being followed

Cleanliness (prep tables, storage shelves, slicer, sinks, mixer, ovens, kettle)
Prep staff all wearing gloves, aprons, hats & hair nets
Dry Storage Areas                                                                 Good   Fair   Weak        Notes
C     'zed/Clean
     .,ate amount product
Spec'd products




                                                                                                       TP_DEF001440
                      Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 54 of 182


lanitorials Storage Areas                                             Good   Fair   Weak       Notes



I
Organized/Clean
._
       ate amount product
        products
Walk in
Organized/Clean
Adequate amount product
Spec'd products
Proper temp (38-40 degrees)
FIFO
Fresh produce (trips greens, no moldy or mushy produce)
Prepped items within acceptable date ranges (shelf life on recipes)
Freezer                                                               Good   Fair   Weak       Notes
Organized/Clean
Adequate amount product
Spec'd products
Proper temp (38-40 degrees)
FIFO
Prepped items within acceptable date ranges (shelf life on recipes)
Employee Bathroom                                                     Good   Fair   Weak       Notes
Organized/Clean
Clutter free, not storing unnecessary items
Proper storage (boxed & sealed items, not exposed,ie: towels)
Stocked/Filled dispensers (soap, towels, toilet paper, deoderizer)
Mop Sink/Utlity Room/Back hallway                                     Good   Fair   Weak       Notes
Organized/Clean
CI.      free, not storing unnecessary items
          esh
Chemical dispensers dispensing properly
Hose properly funtioning
Office
Clutter free, not storing unnecessary items
Organized/Clean
Supplies stocked (paper,ink,pens,staples,markers,etc)
No excess of personal belongings
Outside/Backdoor Area                                                 Good   Fair   Weak       Notes
Ground
Smoking area
Linen Bag
Clean and free of debris or storage of any items
Garbage bins and surrounding area
Performance
Staffing levels FOH
Staffing levels BOH
Servers performance/opportunities
Baristas performance
Barista support (hosting, bussing, food running)
Managers awareness
Managers delegation
Managers follow up
Managers employee accountability/acknowledgement
it      'rs time management/priortizing
fx     ,ers support to staff (FOH/BOH)
Managers table visits/goesi interaction




                                                                                           TP_DEF001441
                      Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 55 of 182


Café staffing/performance/opportunities (where applicable)
Outside Seating Area                                         Good   Fair   Weak       Notes
P      -5
F       ,/Planters
Condiment baskets
Tables & Chairs
Utility cart
Bus Tubs and Garbages
Ground
Landscaping area
Table tents
Host Stand (where applicable)
Umbrellas
Café                                                         Good   Fair   Weak       Notes
Register area
Newspaper area
Coffee fixings area
Floors and Mats
Display cases
Garbages
Tables and chairs




                                                                                  TP_DEF001442
                             Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 56 of 182


`During Service Training Week you are expected to wear the same attire as the position you are training in each shift
                                                                                                     Trainer Check,     Trainer
        ':30 till Close Day 1 Server Training (wear server uniform)                                  oil zs completed   Notes
     _..ow Trainer
  learn Table Numbers
  Learn service standards and expectations
  Observe how to write down orders on pad order entry in POS System
  Become familiar with ongoing shift side work & cleaning tasks during down time
  Help Trainer run food and drinks
  Become familiar with Food
  Observe how to close out staff bank and hand in money to manager
  Learn and help with closing tasks, stocking and check out procedure

  Day 1 Certification Training Server Name
DAY 2 - 7:30 till Close Day 2 Server Training (wear serer uniform)
 Shadow Trainer and take on more responsibilities
  Write down the orders and enter orders into POS System
  Learn procedure for taking To Go Orders
  Become more familiar with the food
  Help run food and drinks
  Do the close out of the staff bank and hand in money to manager
  Learn and help with closing tasks, stocking and check out procedure
  Complete test #1 Score
  Day 2 Certification Training Server Name
DAY 3 - 7:30 till Close Day 3 Server Training (wear server uniform)
     ' , er Shadows Trainee (trainer gets tips)
        . down orders, enters into POS System, runs food and drinks
  Become more familiar with the food
  Do the close out of the staff bank and hand in money to manager
  Learn and help with closing tasks, stocking and check out procedure
  Day 3 Certification Training Server Name
DAY 4 - 7:30 am till Close Barista Training (wear server uniform)
  Based on busienss use coffee urn, air pot or french press for decal and flavored coffee
  Learn opening procedures for the bar and work alongside barista
  Learn & make drinks and take out procedure behind bar
  Learn how to serve the guests while maintaining the bar
  Hosting, bussing, running food, making drinks and servicing bar guests throughout the day
  Learn Barista register close out procedure for end of day
  Do server check outs with barista at end of day
  Complete test /12 Score
  Day 4 Certification Training Server Name
DAY 5 — 7am till Close Host Training (wear Host attire)
  Warmly greet all incoming guests and thank all exiting guests
  Learn the Greeter Hosts Roles and Responsibilities
  Learn the Seater Hosts Roles and Responsibilities
  Logging names, taking calls, taking call aheads
  Help greeter host and seater host with their tasks (do not take over, just support)
  Handle guest issues that arise at the host stand
  Help bus tables when necessary
  Complete test #3 Score
  Day 5 Certification Training Server Name

        T   Training Certification llate
            'ilAnager
 Tlaining Coordinator Signature
 Trainee Manager Signature




                                                                                                                                  TP_DEF001443
Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 57 of 182




                                                           TP_DEF001444
                  Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 58 of 182

As per the US Department of Labor Opinion Letter FLSA2018-27 dated November 8, 2018:
The regulation recognizes that some occupations require both tip-generated and non-tip-generated duties, but do
n-,* constitute a dual job that necessitates the allocation of the tip credit to the tipped occupation only. Duties
    _d below outline tasks directly related to the tip-producing duties of a Servers and Baristas. No limitation shall
be placed on the amount of these duties as long as they are performed contemporaneously with the duties
involving direct service to customers or for a reasonable time immediately before or after performing such direct-
service duties. On shift, jobs may be interchangeable among serve, barista, busser.


                 Summary Report for: 35-3031.00 - Waiters and Waitresses https://www.onetonline.org
                                          lists the following as acceptable tasks:
       •   Take orders from patrons for food or beverages.
       •   Check with customers to ensure that they are enjoying their meals and act to correct any problems.
       •   Collect payments from customers.
       •   Write patrons' food orders on order slips, memorize orders, or enter orders into computers for transmittal to
           kitchen staff.
       •   Prepare checks that itemize and total meal costs and sales taxes.
       •   Present menus to patrons and answer questions about menu items, making recommendations upon request.
       •   Remove dishes and glasses from tables or counters and take them to kitchen for cleaning.
       •   Serve food or beverages to patrons and prepare or serve specialty drinks.
       ■   Clean tables or counters after patrons have finished dining.
       •   Prepare tables for meals, including setting up items such as silverware and glassware.
       •   Explain how various menu items are prepared, describing ingredients and cooking methods.
       •   Assist host or hostess by answering phones to take reservations or to-go orders, and by greeting, seating, and
           thanking guests.
       •   Escort customers to their tables.
       •   Perform cleaning duties, such as sweeping and mopping floors, vacuuming carpet, tidying up server station, taking
           out trash, or checking and cleaning bathroom.
       ■   Roll silverware, set up food stations, or set up dining areas to prepare for the next shift or for large parties.
       •   Stock service areas with supplies such as coffee, food, tableware, and linens.
       ■   Fill salt, pepper, sugar, cream, condiment, and napkin containers.
       •   Describe and recommend seasonal specials to customers.
       •   Perform food preparation duties such as preparing salads, appetizers, and cold dishes, portioning desserts, and
           brewing coffee.
       ■   Provide guests with information about local areas, including giving directions.
       ■   Garnish and decorate dishes in preparation for serving.
       ■   Occasionally washing dishes or glasses. (per DOL letter)
       •   Receive and process customer payments.
       •   Prepare or serve hot or cold beverages, such as coffee, espresso drinks, blended coffees, or teas.
       •   Clean or sanitize work areas, utensils, or equipment.
       •   Clean service or seating areas.
       •   Set up or restock product displays.
       ■   Weigh, grind, or pack coffee beans for customers.
       •   Stock customer service stations with paper products or beverage preparation items.
       ■   Wrap, label, or date food items for sale.
       •   Provide customers with product details, such as coffee blend or preparation descriptions.
       ■   Slice fruits, vegetables, desserts, for use in food service.


                                                                                                   TP_DEF001445
         Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 59 of 182
•   Check temperatures of freezers, refrigerators, or heating equipment to ensure proper functioning.
•   Demonstrate the use of retail equipment, such as espresso machines.




                                                                                          TP_DEF001446
                  Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 60 of 182




    As Per the US Department of Labor Opinion Letter FLSA2018-27 dated November 8, 2018:

•   The regulation recognizes that some occupations require both tip-generated and non-tip-generated
    duties, but do not constitute a dual job that necessitates the allocation of the tip credit to the
    tipped occupation only. Duties listed below outline tasks directly related to the tip-producing duties
    of a Servers and Baristas. No limitation shall be placed on the amount of these duties as long as
    they are performed contemporaneously with the duties involving direct service to customers or for
    a reasonable time immediately before or after performing such direct-service duties. On shift, jobs
    may be interchangeable among serve, barista, busser.
                       Summary Report for: 35-3022.01 - Baristas https://www.onetonline.org
                                       lists the following as acceptable tasks:




          •    Receive and process customer payments.
          •    Prepare or serve hot or cold beverages, such as coffee, espresso drinks, blended coffees, or
               teas.
       •       Take customer orders and convey them to other employees for preparation.
       •       Clean or sanitize work areas, utensils, or equipment.
       •       Describe menu items to customers or suggest products that might appeal to them.
       •       Clean service or seating areas.
      •        Serve prepared foods, such as muffins, biscotti, or bagels.
      •
               Prepare or serve menu items, such as sandwiches or salads.
      •       Set up or restock product displays.
      •
               Weigh, grind, or pack coffee beans for customers.
      •
              Stock customer service stations with paper products or beverage preparation items.
      •
      •       Wrap, label, or date food items for sale.
      •       provide customers with product details, such as coffee blend or preparation descriptions.
      •       Tak° out garbage.
              o      ,
      •       sircier receive, or stock supplies or retail products.
      •
              Checkfruits, vegetables, desserts, or meats for use in food service.
                        ,
              functi _temperatures   of freezers, refrigerators, or heating equipment to ensure proper
      •       oernc: nrling,
      •       Crea te s trate the use of retail equipment, such as espresso machines.
                       signs to advertise store products or events.




                                                                                              TP_DEF001447
           Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 61 of 182




As per the US Department of Labor Opinion Letter FLSA2018-27 dated November 8, 2018:
The regulation recognizes that some occupations require both tip-generated and non-tip-generated
duties, but do not constitute a dual job that necessitates the allocation of the tip credit to the
tipped occupation only. Duties listed below outline tasks directly related to the tip-producing duties
of a Servers and Baristas. No limitation shall be placed on the amount of these duties as long as
they are performed contemporaneously with the duties involving direct service to customers or for
a reasonable time immediately before or after performing such direct-service duties. On shift, jobs
may be interchangeable among serve, barista, busser.
           Summary Report for: 35-9011.00 — Busser/Attendant https://www.onetonline.org
                                   lists the following as acceptable tasks:



•   Wipe tables or seats with dampened cloths or replace dirty tablecloths.
•   Set tables with clean linens, condiments, or other supplies.
•   Locate items requested by customers.
•   Scrape and stack dirty dishes and carry dishes and other tableware to kitchens for cleaning.
•   Perform serving, cleaning, or stocking duties in establishments, such as cafeterias or dining
    rooms, to facilitate customer service.
•   Carry food, dishes, trays, or silverware from kitchens or supply departments to serving
    counters.
•   Clean up spilled food or drink or broken dishes and remove empty bottles and trash.
•   Serve food to customers when waiters or waitresses need assistance.
•   Serve ice water, coffee, rolls, or butter to patrons.
•   Maintain adequate supplies of items, such as clean linens, silverware, glassware, dishes, or
    trays.
•   Clean and polish counters, shelves, walls, furniture, or equipment in food service areas or other
    areas of restaurants and mop or vacuum floors.
•   Fill beverage or ice dispensers.
■   Stock cabinets or serving areas with condiments and refill condiment containers.
•   Run cash registers.
•   Garnish foods and position them on tables to make them visible and accessible.
•   Carry trays from food counters to tables for cafeteria patrons.
•   Mix and prepare flavors for mixed drinks.
•   Replenish supplies of food or equipment at steam tables or service bars.
•   Slice and pit fruit used to garnish drinks.
■ Wash glasses or other serving equipment at bars.




                                                                                       TP_DEF001448
           Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 62 of 182




•   Stock refrigerating units with wines or bottled beer or replace empty beer kegs.
•   Stock vending machines with food.
•   Carry linens to or from laundry areas.




                                                                                       TP_DEF001449
  Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 63 of 182




New Jersey Tipped Employees Participating in an Employer-Required Tip Pool & Tip Credit Notice

The U.S. Department of Labor recently amended its tip credit notice regulations, effective May
5, 2011, to require employers to inform tipped employees of certain tip credit information. We
are informing you of the following as a result of this new requirement:



     The amount of wage to be paid to you per hour will be $3.13.

     Assuming you have received a sufficient amount of tips to cover the tip credit, the
     amount of your tips per hour to be credited as wages will be $7.87

     You have the right to retain all the tips you receive, except for a valid tip pooling
     arrangement limited to employees who customarily and regularly receive tips (baristas
     and bussers). Your required tip-pool contribution or percentage will not exceed 5% of
     your net daily sales. The percentage will be at the discretion of management and based
     on the number of support staff on the shift. The tip credit taken is only on the amount
     you actually receive; your tips will otherwise not be retained except for your contribution
     to the tip pool.

     The tip credit shall not apply unless you have been informed of these requirements

     You are being provided this information in accordance with Section 203 (m) of the Fair
     Labor Standards Act. Your signature below acknowledges this understanding. If you
     have any questions, please speak with management. Thank you.

     You will be acknowledging you received this information by electronically signing on
     the following page.




                                                                                  TP_DEF001450
  Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 64 of 182




Pennsylvania Tipped Employees Participating in an Employer-Required Tip Pool & Tip Credit Notice


The U.S. Department of Labor recently amended its tip credit notice regulations, effective May
5, 2011, to require employers to inform tipped employees of certain tip credit information. We
are informing you of the following as a result of this new requirement:                   /



     The amount of wage to be paid to you per hour will be $2.83.

     Assuming you have received a sufficient amount of tips to cover the tip credit, the
     amount of your tips per hour to be credited as wages will be $4.42

     You have the right to retain all the tips you receive, except for a valid tip pooling
     arrangement limited to employees who customarily and regularly receive tips (baristas
     and bussers). Your required tip-pool contribution or percentage will not exceed 5% of
     your net daily sales. The percentage will be at the discretion of management and based
     on the number of support staff on the shift. The tip credit taken is only on the amount
     you actually receive; your tips will otherwise not be retained except for your contribution
     to the tip pool.

     The tip credit shall not apply unless you have been informed of these requirements

     You are being provided this information in accordance with Section 203 (m) of the Fair
     Labor Standards Act. Your signature below acknowledges this understanding. If you
     have any questions, please speak with management. Thank you.

     You will be acknowledging you received this information by electronically signing on
     the following page.




                                                                                  TP_DEF001451
  Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 65 of 182




Delaware Tipped Employees Participating in an Employer-Required Tip Pool & Tip Credit Notice

The U.S. Department of Labor recently amended its tip credit notice regulations, effective May
5, 2011, to require employers to inform tipped employees of certain tip credit information. We
are informing you of the following as a result of this new requirement:



     The amount of wage to be paid to you per hour will be $2.23.

     Assuming you have received a sufficient amount of tips to cover the tip credit, the
     amount of your tips per hour to be credited as wages will be $6.52

     You have the right to retain all the tips you receive, except for a valid tip pooling
     arrangement limited to employees who customarily and regularly receive tips (baristas
     and bussers). Your required tip-pool contribution or percentage will not exceed 5% of
     your net daily sales. The percentage will be at the discretion of management and based
     on the number of support staff on the shift. The tip credit taken is only on the amount
     you actually receive; your tips will otherwise not be retained except for your contribution
     to the tip pool.

     The tip credit shall not apply unless you have been informed of these requirements

     You are being provided this information in accordance with Section 203 (m) of the Fair
     Labor Standards Act. Your signature below acknowledges this understanding. If you
     have any questions, please speak with management. Thank you.

     You will be acknowledging you received this information by electronically signing on
     the following page.




                                                                                  TP_DEF001452
    Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 66 of 182




•




•




•
                                                               TP_DEF001453
              Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 67 of 182

U.S. Department of Labor
Wage and Hour Division
                                                                                                U.S. Wage and Hour Division
                                                                                                  (Revised December 2016)


Fact Sheet #2: Restaurants and Fast Food Establishments Under the Fair
Labor Standards Act (FLSA)
This fact sheet provides general information concerning the application of the FLSA to employees of
restaurants and fast food establishments.

Characteristics

The restaurant/fast food industry includes establishments which are primarily engaged in selling and serving to
purchasers prepared food and beverages for consumption on or off the premises.

Coverage

Restaurants/fast food businesses with annual gross sales from one or more establishments that total at least
$500,000 are subject to the FLSA. Also, any person who works on or otherwise handles goods that are moving
in interstate commerce is individually subject to the minimum wage and overtime protection of the FLSA. For
example, a waitress or cashier who handles a credit card transaction would likely be subject to the Act.

Requirements

  Iinimum Wage: Covered non-exempt workers are entitled to a federal minimum wage of not less
than $7.25 per hour effective July 24, 2009. Wages are due on the regular payday for the pay period
covered. Deductions made from wages for items such as cash shortages, required uniforms, or
customer walk-outs are illegal if the deduction reduces the employee's wages below the minimum
wage or cuts into overtime pay. Deductions made for items other than board, lodging, or other recognized
facilities normally cannot be made in an overtime workweek. Tips may be considered as part of wages, but the
employer must pay not less than $2.13 an hour in direct wages and make sure that the amount of tips received is
enough to meet the remainder of the minimum wage.

Food Credit: The employer may take credit for food which is provided at cost. This typically is an hourly
deduction from an employee's pay. However, the employer cannot take credit for discounts given employees on
food (menu) prices.

Tips: Tipped employees are those who customarily and regularly receive more than $30 a month in tips.
Employees must be informed of the provisions of FLSA section 3(m) in advance if the employer elects to use
the tip credit. Also, employees must retain all of their tips, except to the extent that they participate in a valid
tip pooling or sharing arrangement.

Overtime: Overtime must be paid at a rate of at least one and one-half times the employee's regular rate of pay
for each hour worked in excess of 40 hours per week. In determining the regular rate for a tipped employee, all
components of the employee's wages must be considered (i.e., cash, board, lodging, facilities, and tip credit).

                                                                                                                 FS 2




                                                                                              TP_DEF001454
              Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 68 of 182

Youth Minimum Wage: The 1996 Amendments to the FLSA allow employers to pay a youth minimum wage of
not less than $4.25 an hour to employees who are under 20 years of age during the first 90 consecutive calendar
days after initial employment by their employer. The law contains certain protections for employees that
 rohibit employers from displacing any employee in order to hire someone at the youth minimum wage.

Youth Employment

Youths 14 and 15 years old may work outside school hours in various non-hazardous jobs only under the
following conditions: no more than 3 hours on a school day, 18 hours in a school week, 8 hours on a non-school
day, or 40 hours in a non-school week. Also, work may not begin before 7 a.m., nor end after 7 p.m., except
from June 1 through Labor Day, when evening hours are extended to 9 p.m. Permitted occupations for 14 and
15 year old employees include those such as cashier, office/clerical work, bagging orders, cleanup work, hand-
cleaning vegetables, etc. Cooking and baking cannot generally be performed by minors under age 16.

Youths 16 and 17 years old may perform any non-hazardous job, for unlimited hours. Examples of equipment
declared hazardous in restaurants include power-driven meat processing machines (saws, patty forming
machines, grinding, chopping or slicing machines), commercial mixers, and certain power-driven bakery
machines. Employees under 18 are not permitted to operate, feed, set-up, adjust, repair or clean such machines.
Generally, no employee under 18 years of age may drive or serve as an outside-helper on a motor vehicle on a
public road; but 17-year-olds who meet certain specific requirements may drive automobiles and trucks that do
not exceed 6,000 pounds gross vehicle weight for limited amounts of time as part of their job. Such minors are,
however, prohibited from making time sensitive deliveries (such as pizza deliveries or other trips where time is
of essence) and from driving at night.

Typical Problems

   uniforms are required by the employer the cost of the uniform is considered to be a business expense of the
employer. If the employer requires the employee to bear the cost, such cost may not reduce the employee's
wages below the minimum wage or cut into overtime compensation. When an employer claims an FLSA 3(m)
tip credit, the tipped employee is considered to have been paid only the minimum wage for all non-overtime
hours worked in a tipped occupation and the employer may not take deductions for walkouts, cash register
shortages, breakage, cost of uniforms, etc., because any such deduction would reduce the tipped employee's
wages below the minimum wage.

Exemptions from Overtime: Section 13(a)(1) of the FLSA provides an exemption from FLSA monetary
requirements for an employee employed in a bona fide executive, administrative or professional capacity or as
an outside salesperson. An employee will qualify for exemption if all pertinent tests relating to duties,
responsibilities and salary, as set forth in Regulations, 29 CFR Part 541, are met. The salary and duties tests for
the exemptions are fully described in Regulations Part 541.

Where to Obtain Additional Information

For additional information, visit our Wage and Hour Division Website: http://www.wagehour.dol-gov
and/or call our toll-free information and helpline, available 8 a.m. to 5 p.m. in your time zone, 1-866-
4USWAGE (1-866-487-9243).

This publication is for general information and is not to be considered in the same light as official statements of
nosition contained in the regulations.

U.S. Department of Labor                                                                       1-866-4-USWAGE
Frances Perkins Building                                                                     TTY: 1-866-487-9243
200 Constitution Avenue, NW                                                                           Contact Us
Washington, DC 20210
                                                                                            TP_DEF001455
                Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 69 of 182

 U.S. Department of Labor
 Wage and Hour Division
                                                                                                                                       U.S. Wage and Hour Division
                                                                                                                                           (Revised April 2018)



Fact Sheet #15: Tipped Employees Under the Fair Labor Standards Act
(FLSA)

In the Consolidated Appropriations Act, 2018 (Act), Congress vacated the Department's 2011 regulations that barred tip pooling when employers do not claim
a tip credit under section 3(m) of the Fair Labor Standards Act. Statements in this document to the contrary are no longer WI-ID policy. The Act did not impact
WHD's enforcement when an employer claims a tip credit. For further information, see FAB 2018-3.

For current guidance on dual jobs and related duties under Section 3(m) of the Fair Labor Standards Act, see FAB 2019-2.




This fact sheet provides general information concerning the application of the FLSA to employees who receive
tips.

Characteristics

Tipped employees are those who customarily and regularly receive more than $30 per month in tips. Tips are the
property of the employee. The employer is prohibited from using an employee's tips for any reason other than as a
credit against its minimum wage obligation to the employee ("tip credit") or in furtherance of a valid tip pool.
Only tips actually received by the employee may be counted in determining whether the employee is a tipped
employee and in applying the tip credit.

Tip Credit: Section 3(m) of the FLSA permits an employer to take a tip credit toward its minimum wage
obligation for tipped employees equal to the difference between the required cash wage (which must be at least
$2.13) and the federal minimum wage. Thus, the maximum tip credit that an employer can currently claim under
the FLSA section 3(m) is $5.12 per hour (the minimum wage of $7.25 minus the minimum required cash wage of
$2.13). Under certain circumstances, an employer may be able to claim an additional overtime tip credit against
its overtime obligations.

Tip Pool: The requirement that an employee must retain all tips does not preclude a valid tip pooling or sharing
arrangement among employees who customarily and regularly receive tips, such as waiters, waitresses, bellhops,
counter personnel (who serve customers), bussers, and service bartenders. A valid tip pool may not include
employees who do not customarily and regularly received tips, such as dishwashers, cooks, chefs, and janitors.

Requirements

The employer must provide the following information to a tipped employee before the employer may use the _
FLSA 3(m) tip credit:
            1) the amount of cash wage the employer is paying a tipped employee, which must be at least$2.13 per
            hour;

            2) the additional amount claimed by the employer as a tip credit, which cannot exceed $5.12 (the
            difference between the minimum required cash wage of $2.13 and the current minimum wage of$7.25);

            3) that the tip credit claimed by the employer cannot exceed the amount of tips actually received by the
            tipped employee;

            4) that all tips received by the tipped employee are to be retained by the employee except for a valid tip
            pooling arrangement limited to employees who customarily and regularly receive tips; and
                                                                                                                                                    FS-15

                                                                                                                                     TP_DEF001456
          Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 70 of 182


        5) that the tip credit will not apply to any tipped employee unless the employee has been
        informed of these tip credit provisions.

The employer may provide oral or written notice to its tipped employees informing them of items 1-5
above. An employer who fails to provide the required information cannot use the section 3(m) tip credit
and therefore must pay the tipped employee at least $7.25 per hour in wages and allow the tipped
employee to keep all tips received.

Employers electing to use the tip credit provision must be able to show that tipped employees receive at
least the minimum wage when direct (or cash) wages and the tip credit amount are combined. If an
employee's tips combined with the employer's direct (or cash) wages of at least $2.13 per hour do not
equal the minimum hourly wage of $7.25 per hour, the employer must make up the difference.

Retention of Tips: A tip is the sole property of the tipped employee regardless of whether the employer
takes a tip credit. ' The FLSA prohibits any arrangement between the employer and the tipped employee
whereby any part of the tip received becomes the property of the employer. For example, even where a
tipped employee receives at least $7.25 per hour in wages directly from the employer, the employee may
not be required to turn over his or her tips to the employer.

Tip Pooling: As noted above, the requirement that an employee must retain all tips does not preclude a
valid tip pooling or sharing arrangement among employees who customarily and regularly receive tips.
The FLSA does not impose a maximum contribution amount or percentage on valid mandatory tip
pools. The employer, however, must notify tipped employees of any required tip pool contribution
amount, may only take a tip credit for the amount of tips each tipped employee ultimately receives, and
may not retain any of the employees' tips for any other purpose.

Dual Jobs: When an employee is employed by one employer in both a tipped and a non-tipped
occupation, such as an employee employed both as a maintenance person and a waitperson, the tip credit
is available only for the hours spent by the employee in the tipped occupation. The FLSA permits an
employer to take the tip credit for some time that the tipped employee spends in duties related to the
tipped occupation, even though such duties are not by themselves directed toward producing tips. For
example, a waitperson who spends some time cleaning and setting tables, making coffee, and
occasionally washing dishes or glasses is considered to be engaged in a tipped occupation even though
these duties are not tip producing. However, where a tipped employee spends a substantial amount of
time (in excess of 20 percent in the workweek) performing related duties, no tip credit may be taken for
the time spent in such duties.

Service Charges: A compulsory charge for service, for example, 15 percent of the bill, is not a tip. Such
charges are part of the employer's gross receipts. Sums distributed to employees from service charges
cannot be counted as tips received, but may be used to satisfy the employer's minimum wage and
overtime obligations under the FLSA. If an employee receives tips in addition to the compulsory service
charge, those tips may be considered in determining whether the employee is a tipped employee and in
the application of the tip credit.

1 WHD will not enforce the Department's regulations on the retention of employees' tips with respect to any
employee who is paid a cash wage of not less than the full Fair Labor Standards Act (FLSA) minimum wage
($7.25) and for whom their employer does not take an FLSA section 3(m) tip credit.



                                                                                                              2
                                                                                          TP_DEF001457
         Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 71 of 182


Credit Cards: Where tips are charged on a credit card and the employer must pay the credit card
company a percentage on each sale, the employer may pay the employee the tip, less that percentage.
For example, where a credit card company charges an employer 3 percent on all sales charged to its
credit service, the employer may pay the tipped employee 97 percent of the tips without violating the
FLSA. However, this charge on the tip may not reduce the employee's wage below the required
minimum wage. The amount due the employee must be paid no later than the regular pay day and may
not be held while the employer is awaiting reimbursement from the credit card company.

Youth Minimum Wage: The 1996 Amendments to the FLSA allow employers to pay a youth minimum
wage of not less than $4.25 per hour to employees who are under 20 years of age during the first 90
consecutive calendar days after initial employment by their employer. The law contains certain
protections for employees that prohibit employers from displacing any employee in order to hire
someone at the youth minimum wage.

Typical Problems

Minimum Wage Problems:

   •   Where an employee does not receive sufficient tips to make up the difference between the direct
       (or cash) wage payment (which must be at least $2.13 per hour) and the minimum wage, the
       employer must make up the difference.
   •   Where an employee receives tips only and is paid no cash wage, the full minimum wage is owed.
   •   Where deductions for walk-outs, breakage, or cash register shortages reduce the employee's
       wages below the minimum wage, such deductions are illegal. When an employer claims an
       FLSA 3(m) tip credit, the tipped employee is considered to have been paid only the minimum
       wage for all non-overtime hours worked in a tipped occupation and the employer may not
       take deductions for walkouts, cash register shortages, breakage, cost of uniforms, etc.,
       because any such deduction would reduce the tipped employee's wages below the minimum
       wage.
   •   Where a tipped employee is required to contribute to a tip pool that includes employees who do
       not customarily and regularly receive tips, the employee is owed the full $7.25 minimum wage
       and reimbursement of the amount of tips that were improperly utilized by the employer.

Overtime Problems:

   •   Where the employer takes the tip credit, overtime is calculated on the full minimum wage, not
       the lower direct (or cash) wage payment. The employer may not take a larger FLSA 3(m) tip
       credit for an overtime hour than for a straight time hour. Under certain circumstances, an
       employer may be able to claim an additional overtime tip credit against its overtime
       obligations.                                                                          3
   •   Where overtime is not paid based on the regular rate including all service charges, commissions,
       bonuses, and other remuneration.

Where to Obtain Additional Information




                                                                                    TP_DEF001458
          Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 72 of 182


For additional information, visit our Wage and Hour Division Website:
http://www.wagehour.dol.gov and/or call our toll-free information and helpline, available 8 a.m. to
5 p.m. in your time zone, 1-866-4USWAGE (1-866-487-9243).

This publication is for general information and is not to be considered in the same light as official
statements of position contained in the regulations.



U.S. Department of Labor                                                                1-866-4-USWAGE
Frances Perkins Building                                                              TTY: 1-866-487-9243
200 Constitution Avenue, NW                                                                    Contact Us
Washington, DC 20210




                                                                                                        4




                                                                                        TP_DEF001459
           Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 73 of 182

 U.S. Department of Labor
 Wage and Hour Division
                                                                                            U.S. Wage and Hour Division
                                                                                                (Revised December 2016)


 Fact Sheet #15A: Ownership of Tips Under the Fair Labor Standards Act
 (FLSA)
 In the Consolidated Appropriations Act, 2018 (Act), Congress vacated the Department's 2011 regulations
 that barred tip pooling when employers do not claim a tip credit under section 3(m) of the Fair Labor
 Standards Act. Statements in this document to the contrary are no longer WHD policy. The Act did not
 impact WHD's enforcement when an employer claims a tip credit. For further information, see FAB
 2018-3.

 This fact sheet addresses ownership of tips by the employee under the FLSA.

 Tip Credit: Section 3(m) of the FLSA permits an employer to take a tip credit toward its minimum wage
 obligation for tipped employees equal to the difference between the required cash wage (which must be
 at least $2.13) and the federal minimum wage (currently $7.25). Employers must provide oral or written
 notice to tipped employees of the use of the tip credit in advance. 29 C.F.R. § 531.59(b). Employers
 using the tip credit must be able to show that tipped employees receive at least the minimum wage when
 direct wages and the tip credit amount are combined. If the employee's tips combined with the direct
 wages do not equal the minimum wage, the employer must make up the difference during the pay
 period. For general information on tipped employees, please see Fact Sheet #15: Tipped Employees
 Under the FLSA.

 2011 Final Rule: The Department's tip credit regulations were updated effective May 5, 2011 to codify
 the Wage and Hour Division's (WHD) longstanding position that:

 Tips are the property of the employee whether or not the employer has taken a tip credit under section
 3(m) of the FLSA.1 The employer is prohibited from using an employee's tips, whether or not it has
 taken a tip credit, for any reason other than that which is statutorily permitted: As a credit against its
 wage obligations to the employee, or in furtherance of a valid tip pool.

 29 C.F.R. § 531.52.

 Under the regulation, an employer that satisfies the requirements to take a tip credit may use an
 employee's tips only:
    1. as a partial credit against its minimum wage obligation to the tipped employee, and/or
    2. in furtherance of a valid tip pool.

 Even if the employer does not take a tip credit, tips remain the property of the employee that received
 them and the employee cannot be required to turn over his or her tips to the employer. Similarly, the
 employer may not take the employee's tips to further an invalid tip pool, such as one that includes
 employees who do not customarily and regularly receive tips, like cooks, janitors, or dishwashers.



1 WHD will not enforce the Department's regulations on the retention of employees' tips with respect to any
employee who is paid a cash wage of not less than the full Fair Labor Standards Act (FLSA) minimum wage ($7.25)
and for whom their employer does not take an FLSA section 3(m) tip credit.
                                                                                                      FS 15A
                                                                                          TP_DEF001460
           Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 74 of 182



Where to Obtain Additional Information

For additional information, visit our Wage and Hour Division Website:
http://www.wagehour.dol.gov and/or call our toll-free information and helpline, available 8 a.m. to
5 p.m. in your time zone, 1-866-4USWAGE (1-866-487-9243).


This publication is for general information and is not to be considered in the same light as official
statements of position contained in the regulations.




U.S. Department of Labor                                                                1-866-4-USWAGE
Frances Perkins Building                                                              TTY: 1-866-487-9243
200 Constitution Avenue, NW                                                                    Contact Us
Washington, DC 20210

                                                                                                        2
                                                                                         TP_DEF001461
            Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 75 of 182



U.S. Department of Labor
Wage and Hour Division
                                                                                             U.S. Wage and Hour Division
                                                                                                    (Revised July 2009)




Fact Sheet #16: Deductions From Wages for Uniforms and Other Facilities
Under the Fair Labor Standards Act (FLSA)

This fact sheet provides general information concerning the application of the FLSA to deductions from
employees' wages for uniforms and other facilities.


Characteristics

The FLSA does not allow uniforms, or other items which are considered to be primarily for the benefit or
convenience of the employer, to be included as wages. Thus, an employer may not take credit for such items in
meeting his/her obligations toward paying the minimum wage or overtime.

Requirements
Uniforms: The FLSA does not require that employees wear uniforms. However, if the wearing of a uniform is
required by some other law, the nature of a business, or by an employer, the cost and maintenance of the
uniform is considered to be a business expense of the employer. If the employer requires the employee to bear
the cost, it may not reduce the employee's wage below the minimum wage of $7.25 per hour effective July 24,
2009. Nor may that cost cut into overtime compensation required by the Act.

For example, if an employee who is subject to the statutory minimum wage of $7.25 per hour (effective July 24,
2009) is paid an hourly wage of $7.25, the employer may not make any deduction from the employee's wages
for the cost of the uniform nor may the employer require the employee to purchase the uniform on his/her own.
However, if the employee were paid $7.75 per hour and worked 30 hours in the workweek, the maximum
amount the employer could legally deduct from the employee's wages would be $15.00 ($.50 X 30 hours).


The employer may prorate deductions for the cost of the uniform over a period of paydays provided the prorated
deductions do not reduce the employee's wages below the required minimum wage or overtime compensation in
any workweek.

Other Items: Employers at times require employees to pay or reimburse the employer for other items. The cost
of any items which are considered primarily for the benefit or convenience of the employer would have the
same restrictions as apply to reimbursement for uniforms. In other words, no deduction may be made from an
employee's wages which would reduce the employee's earnings below the required minimum wage or overtime
compensation.

Some examples of items which would be considered to be for the benefit or convenience of the employer are
tools used in the employee's work, damages to the employer's property by the employee or any other
individuals, financial losses due to clients/customers not paying bills, and theft of the employer's property by
                                                                                                               FS 16


                                                                                            TP_DEF001462
            Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 76 of 182




1
the employee or other individuals. Employees may not be required to pay for any of the cost of such items if, by
so doing, their wages would be reduced below the required minimum wage or overtime compensation. This is
true even if an economic loss suffered by the employer is due to the employee's negligence.

Employers may not avoid FLSA minimum wage and overtime requirements by having the employee reimburse
the employer in cash for the cost of such items in lieu of deducting the cost from the employee's wages.

Typical Problems

(1) A minimum wage employee working as a cashier is illegally required to reimburse the employer for a cash
drawer shortage. (2) An employer improperly requires tipped employees to pay for customers who walk out
without paying their bills or for incorrectly totaled bills. (3) An employer furnishes elaborate uniforms to
employees and makes them responsible for having the uniforms cleaned. (4) An employee driving the
employer's vehicle causes a wreck, and the employer holds the employee responsible for the repairs, thereby
reducing the employee's wages below the minimum wage. (5) A security guard is required to purchase a gun for
the job, and the cost causes him/her to not earn the minimum wage. (6) The cost of an employer-required
physical examination cuts into an employee's minimum wage or overtime compensation.

Where to Obtain Additional Information

For additional information, visit our Wage and Hour Division Website: httn://www.wagehour.dol.gov
and/or call our toll-free information and helpline, available 8 a.m. to 5 p.m. in your time zone, 1-866-
4USWAGE (1-866-487-9243).

This publication is for general information and is not to be considered in the same light as official statements of
position contained in the regulations.

U.S. Department of Labor                                                                      1-866-4-USWAGE
Frances Perkins Building                                                                    TTY: 1-866-487-9243
200 Constitution Avenue, NW                                                                          Contact Us
Washington, DC 20210




1                                                                                            TP_DEF001463
    Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 77 of 182




•




•




•

                                                               TP_DEF001464
              Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 78 of 182

FOH Job Positions:
   • Host
   ■ Busser
   • Server
   •   Barista
   • Certified Barista
   • FOH Supervisor

FOH Work Conditions
   • Standing for the majority of your scheduled shift
    •   Schedules fluctuate with seasonality and business volume
    •   Open for all holidays except Thanksgiving & Christmas Day
    •   Weekends & holidays are the busiest days of the week and may be required work days
    •   Non slip shoes are required because oil and other types of spills or debris may wind up on the floor
    •   Ability to carry plateware and drinkware
    •   Ability to work with people of all different types of backgrounds and comfortable around people who may not
        speak the same language as you
    •   Ability to maintain composure during stress
    •   Ability to be respectful towards all others regardless of any factors

Breaks:
   • Breaks are based around labor laws age requirments, guests still dining and business volume
    •   Employees may not leave their station abandoned or unattended to take a break without manager approval and
        station coverage
    •   Smoke breaks are ONLY permitted at the end of the shift after every guest has vacated the facility
    •   Smoke breaks may not exceed 5 minutes
    •   Nicotine patches are permitted to be worn discreetly covered while on duty
    ■   Vapor smoking is not permitted to be smoked within the facility



Overview of Job Responsibilities
Host- To acknowledge every guest that enters and leaves the building. Hosts must always be facing the front entrance
which the guests enter through, maintaining eye contact and a smile on their face. Guests must be greeted graciously
making them feel wanted, welcomed, and appreciated.

The host gives the customers the first impression of the restaurant and the type of service they are about to receive;
they share the responsibility with the servers and the managers in giving excellent service and creating a pleasant
environment/reception and treating them courteously. It is important to impress upon the guests that their patronage
is appreciated and making them feel valued. Every guest that leaves the facility must be thanked and told to have a great
day.

Overview of Duties
   • Smiling
   • Exhibiting enthusiasm, friendliness and approachability
   • Acknowledging every guest (keep your head up at all times on the floor)
   • Greeting guests with energy and enthusiasm
   •   Logging all relevant guest information into the No Wait Ipad

                                                                                                TP_DEF001465
               Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 79 of 182

    •   Quoting an accurate wait time
    •   Notifying guests when table is almost ready/ready
    •   Seating guests
    •   Assisting with bussing/setting tables and sweeping when necessary
    ■   Answering phone calls
    •   Taking call aheads & logging the info accurately into No wait App
    •   Assisting guests-opening doors, helping disabled guests, answering questions, providing guests with requested
        items, etc
    •   Rolling silverware
    •   Cleaning menus
    •   Tidying wait area/foyer
    •   Filling Treats for Tots
    •   Saying goodbye and thanking guests as they leave
    •   Restocking mints, toothpicks, to go menus, business cards, kids menus, crayons
    ■   Coffee station restock and tidying during shift
    •   Accepting payments from guests and then bringing those payments to the server to close out their check

Busser- Pre-bussing, clearing and cleaning tables (including bar area), floors and chairs/booth seats, and resetting tables
in an expeditious and organized manner. As a support person who is tipped out by servers bussers additionally assist
servers with running food, getting guests requested items, running drinks, helping baristas with washing dishes, rolling
silverware, restocking napkins, placemats, plateware and drinkware.

Overview of Duties
   • Smiling
   • Exhibiting enthusiasm, friendliness and approachability
   • Acknowledging every guest (keep your head up at all times on the floor)
   •   Greeting guests with energy and enthusiasm
   • Pre-bussing, fully bussing, cleaning tables, chairs, booths, floors, condiments
   • Alerting host, manager or barista of ready to seat tables
   • Running food or drinks when time permits
   e   Getting guests requested items
   3 Assist baristas with washing dishes at barista sink
   ■ Rolling silverware
   = Restocking

Server- Creating and exceptional dining experience for guests by making them feel welcomed, comfortable, and
exhibitting the desire to want to take care of them while they are dining with you. Serving food and beverages, bussing
and setting tables, acknowledging guests, seating guests. Service is the act of filling the needs, wants, and desires of the
guests. Service is what servers provide to meet the expectations of the guests when they come to dine.

TP servers are expected to be polite and behave hospitable towards all guests. Hospitality is the warm, friendly and
generous reception and entertainment of guests, which creates a pleasant dining experience for our guests. It is paying
attention to details, acknowledging them promptly, making friendly small talk, making them feel comfortable, welcome,
valued and appreciated. Hospitality is a key element to building guest loyalty.

Overview of Duties
   • Being hospitable to our guests
   • Smiling and greeting tables with an introduction
   • Exhibiting enthusiasm, friendliness and approachability
   • Acknowledging every guest (keep your head up at all times on the floor)

                                                                                                    TP_DEF001466
              Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 80 of 182

   •    Greeting guests with energy and enthusiasm
    •   Entering guests info into No Wait app
   •    Seat guests
   •    Restocking condiments on tables
   •    Maintaining and restocking service areas of the dining room and the kitchen
   •    Pre-bussing, bussing, cleaning and resetting tables. Cleaning chairs and booths
   •    Sweeping floors & under tables to keep free of debris
   •    Writing down all orders, accommodating all modifications, offering alternative modifications when necessary,
        reading back all orders stating any and all mods, asking guests about additional general mods (ie: with cheese,
        with butter?)
   •    Running drinks and food for all tables
   •    Answer phones, take orders or call aheads
   •    Being a good TP Buddy- helping your teammates out
   •    Full knowledge of all items listed in all menus
   •    Guest recovery
   •    Reading the communication board to know-soup and coffee of the day, 86'd product, seasonal specials, TP Perk
        Promotions, Tip out % of the day, Sales goal of the day, NCR Goal, Daily/Weekly focus, Contests, number of
        silverware roll ups for the day
   •    Entering all orders accurately and with all modifications included
   •    Opening, ongoing and closing duties as well as daily end of day cleaning chore
   •    Tendering guest payments for self and teammates
   •    Keep a positive attitude and never talk negatively about any guest or tip amount!

   Barista-The barista primary function is to make all specialty hand crafted drinks on the menu. Additional function is
   that of a supervisory role. This position will be given promotionally to servers that exhibit leadership qualities, the
   ability to multi-task, mentor, train, delegate and redirect others. They are required to delegate, multitask, do table
   visits and handle guest complaints, do guest recovery. Some qualifications for the position are consistent reliability,
   policy compliance, attendance, punctuality, good attitude & behavior, admirable work ethic, aids in helping to
   achieve company and store goals, has a great sense of pride in their job and adhering to TP standards.

Overview of Duties
   • Being hospitable to our guests
   • Smiling and greeting tables with an introduction
   • Exhibiting enthusiasm, friendliness and approachability
   • Acknowledging every guest (keep your head up at all times on the floor)
   • Greeting guests with energy and enthusiasm
   •    Entering guests info into No Wait app
   •    Seat guests
   •    Answer phones, take orders or call aheads
   •    Run drinks when able to or when servers cannot
   •    Taking/picking up tables when necessary in addition to bar guests
   •    Assisting FOH staff with bussing, setting, seating, running food
   •    All server duties as well as drink making and support to servers and managers as needed
   •    Closing out to go orders
   •    Accepting payments from guests and then bringing those payments to the server to close out their check
   •    Maintaining & restocking coffee station

                                                                                                TP_DEF001467
               Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 81 of 182

   •    Checking server sections and closing duties for approval to clock out
    •   Beverage ordering responsibilities- tea, coffee and/or pepsi

Barista A (Front Barista)
    • Stays at the bar and serves the bar guests
   •    Makes the drinks
   •    Calls for drink runners
   •    Rings up take out orders
    •   Does hostess duties of taking call ahead, writing down guests names on wait list, quoting wait times
    • Aids Manager(s) on duty with additional duties as needed, such as collecting servers close outs
Barista B (Back Barista)
    • Runs drinks to tables when not busy
    •   Seats guests
    •   Helps buss tables when bar is not busy & when restaurant is busy
    •   Runs food when bar is not busy & when restaurant is busy
    •   Keeps the staff busy and productive throughout the shift, delegating tasks and duties to them
    •   Aids Manager(s) on duty with additional duties as needed, such as collecting servers close outs
*Both baristas may not vacate the bar at the same time for any reason, if there are 2 on duty then one must stay on the
bar while the other is not on the bar.

Certified Barista- This is a promotional position that is given to only one FOH employee who is currently a barista. This
position is for baristas to exhibit exemplary performance and have the interest, desire and ability to grow in our
company to a supervisory position.

Requirements:
 • Full time availability inclusive of holidays (Mothers Day and Fathers Day are required shifts) and at least one
     weekend shift
 • Has a history of being patient with fellow workers
 • Accepts feedback, direction and redirection from supervisors with a positive attitude
 • Embraces change and evolution of the company
 • Exhibits leadership and a desire to mentor fellow workers
 • Is respectful, thoughtful and kind to co-workers, supervisors and guests
 • Able to work well with various types of personalities
 • Consistently compliant to TP standards & policies
 • Adheres to and enforces TP standards, policies and expectations
 • Maintains composure during times of stress
 • Willingness to do tasks outside of specific position when necessary (ie: expo on BOH side)
 • Has exhibited and maintained good integrity
 • Has maintained good attendance and punctuality
 • Possesses the following characteristic: responsible, mature, not emotional, logical & fair
 • Must be employed by TP for at least 1 full year
 • Must be fully trained on at least one BOH station (egg, lunch or expo)
 • Exhibits EGS on a shiftly basis

Responsibilities/job Expectations
 • Table visits
 • Table/guest recovery
 • Authorizing employees clocking in and out (with mag swipe card)
 • Appropriate comps, voids, discounts and giving guests bad egg cards or comp cards during regular shifts and during

                                                                                                   TP_DEF001468
               Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 82 of 182

      events (Ladacin/Kortney Rose)
 ■    Enforcement of TP policies, standards, procedures & expectations upon staff members
 ■    Placing Pepsi & Coffee/Tea orders
 •    Assist with FOH scheduling and floor plans
 •    Assist with new FOH Hire onboarding
 •    Assist with new FOH Hire orientations
 •    Assist in the BOH when necessary (long ticket times or short staffed)
 ■    Collecting server close outs-money & cc slips (money must be 100% accurate, all cc slips must be collected and
      checked for accuracy and all voids and comps on check out slip must be checked and verified)
 •    Server check out and approving servers to clock out (any incomplete closing side work not done by a server that
      has clocked out and left must be completed by yourself before leaving)
 ■    Giving EGS to all guests & 100% guest attentive
 ■    Support your team as needed -bussing tables, seating guests, assisting hosts, bussers, servers, BOH staff and
      managers

Retaining the position- In order to retain the certified barista position you must be:
    •    Maintain a good attendance & punctuality record
    •    Exhibit exemplary behavior and attitude
    • Follow TP standards
     ■ Possess a positive attitude
    • Be fair and impartial towards all staff members
    ■ Always in proper uniform
    • Consistently compliant to all TP standards, policies and expectations
    • Performs all duties of the Certified Barista position effectively & efficient

 .1H Supervisor- This is a promotional position offered to FOH employees who fulfill barista duties, exhibit exemplary
performance and have the interest, desire and ability to grow in our company into a full-time management position. In
addition to needing to meet the same requirements and expectations as the Certified Barista Position it is additionally
required that the supervisor be trained on at least one station on the line, preferably lunch/expo and be able to manage
solo management shifts which requires administrative duties training. Supervisors on duty must adhere to the Manager
Dress Code and Appearance Policy as listed in the employee handbook. These employees will be the acting manager on
duty and will be responsible for performing all basic daily management responsibilities. These employees will be first
consideration for management opportunities that become available within their specific location placement(s) of choice.
Supervisors must retain the position by:
     • Maintaining a good attendance & punctuality record
     •   Exhibit exemplary behavior and attitude
     •   Follow & enforce TP standards, policies and expectations
     • Possess a positive and respectful attitude
     • Be a company advocate
     • Champion and adapt to implemented changes
     • Is a good support to the management team
     • Be fair and impartial towards all staff members
     • Performs all duties of the Certified Barista position effectively & efficient
     • Exhibit leadership, mentorship & patience




                                                                                                TP_DEF001469
Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 83 of 182




                                                                          ,




                                                           TP_DEF001470
           Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 84 of 182

                               New Host & Busser Orientation Packet

•   Welcome Introduction to the Company
       o History of the company
       o     Overview of the company and our brand
       o Mission Statement
       o Store manager names (GM, AM, KM) and RRM Members

•   Training Date, Employee Code, Info, Mandatory Work Days and Availability Form
•   Daily Shift Requirements
•   Overview of Training Manual

•   TP Guest Service Policy

•   Overview of Primary Turning Point Policies

•   VIP Members

•   Perk Card Members, NCR feedback & scores,

•   Phone Calls-proper way to answer calls, call for manager, call ahead, putting guests on hold, take-out
    orders

•   Call Aheads, Large Parties, Private Parties, Caterings

■ Tip Out
•   Reporting Tips
•   Tipped Duties
■   Donations
•   Discounts

•   Zero Tolerance Theft- Restaurant guard, Cameras

•   Calling out or Tardy (texting is not an option)

•   Steps of Accountability- verbal, written, loss of shifts, suspension or termination
•   Scheduling- Restaurant 365, Availability, Requesting off, Shift, Putting up/Picking up Shifts. Manager
    will give you a brief training of the program
•   Welcome bag
•   Tour of facility, introduction to team members, show labor law posters




                                                                                          TP_DEF001471
               Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 85 of 182

Welcome to the Company
On behalf of your colleagues, I welcome you to The Turning Point and wish you every success here. We believe that
each employee contributes directly to The Turning Point growth and success, and we hope you will take pride in being a
member of our team. We hope that your experience here will be challenging, enjoyable, and rewarding. Again,
welcome!
paHt 8i ‘e, g4 ,Rao


Overview of Company & Brand
The Turning Point restaurants are family-owned and operated by Kirk Ruoff, who launched the first restaurant in Little
Silver, New Jersey in 1998. There are currently 19 restaurants, 12 in New Jersey, 6 in Pennsylvania and 1 in Delaware
    ■ Awarded the Golden Plate Award by NJRA 2017
    ■ Voted #1 in the Breakfast category in New Jersey Monthly's "Jersey Choice Restaurant Poll for Breakfast, Brunch
         & Lunch for South Central and North Jersey for 2018.
    • Voted #1 for Breakfast by Best of Philly.
    • Voted #1 For Breakfast By Main Line, PA

The atmosphere at our restaurants is warm and welcoming. We apply the same principles of a nighttime restaurant to
our daytime breakfast and lunch establishments. Our restaurant's interiors are decorated tastefully with natural wood
floors, bright traditional colors and plants, creating a pleasant dining room. The staff is committed to providing a 100%
satisfied dining experience. We hire friendly people first and then train them to be servers, baristas, supervisors and
managers. We are fully committed to giving all our employee's opportunities to grow within our company. Every
employee with the desire and ambition to grow forward can achieve that in our company. If you have an interest in
growing forward with us please let us know!

Customers often ask us why we are not open in the evening. Our answer is always the same; we serve the best breakfast
and lunch meals we know how from 7:30 am to 3:00 pm. Then we go home to our families. "Work to live, don't live to
work"

If you are looking for a unique breakfast or lunch restaurant come give The Turning Point a try. You will be glad you did!

The Turning Point Mission Statement
Turning Point's company culture is warm, considerate, inviting, grateful and hospitable. We appreciate our
guests for choosing us as their breakfast and lunch restaurant of choice. In return we shall provide them with
service and food that are equally exceptional creating a perfect balance to an extraordinary dining experience
well worth their time and money. We value and appreciate our guests for giving us the opportunity to thrive.

Store Information:

Phone Number:

Address:

GM:                                            Cell :

AM:                                            Cell:

KM:                                            Cell:

District Manager:                                email

RRM Members: Bonnie lavaroni (C00), Meggan McCarthy (Financial and Technology Director), Donna Kleiner
(Human Resources) Evan Weissman (Culinary Ops), Jesus Lucas (BOH trainer) Matt Alkon (Facilities Director)
Matt G, Mike & Nick (R&M Facilities Team) JoAnn Salayi (Comptroller), Lorraine Vogel (Payroll), Carla Romano
(Corporate Office Coordinator


                                                                                                   TP_DEF001472
             Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 86 of 182

                                             Training Date (For Hosts)
                               *Manager make a copy of this sheet for employees file*

  Training Date:               Scheduled shift hours:

  Employee 4 digit Code:



                 Personal Info, Mandatory Work Days and Availability Form
   a   Name :
   •   Cell number :                           Home:
   •   Email Address:
   •   Emergency Contact:                         Number:
   •   Planned Vacation yes             no       Dates
   •   Extra-Curricular Activities: yes       no      Days




   Mandatory Work Dates:               Please initial          Parent/Guardian (if under age)
   •   New Year's Day
   •   Mother's Day
   ■   Memorial Weekend
  •    Father's Day
  •    July 4th Weekend
  ■    Labor Day Weekend
  •    Black Friday
  •    Christmas Eve
  ■    New Year's Day
  •    Easter

                                  Please check the days you are available


        Mon             Tues            Weds            Thur           Fri          Sat           Sun



*If your availability changes you need to alert your managers at least 4 weeks or more prior to the change*



Employee Signature                                                           Date




                                                                                          TP_DEF001473
               Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 87 of 182

You will have three options on how you would like to get paid.

    1. Direct Deposit
    2. Pay Card
    3. Paper Check


For a paper check please click here



For direct deposit, please check here and fill out the additional sheet



For a pay card please check here




Employee Name:

Store:

Date:




                                                                          TP_DEF001474
             Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 88 of 182

Direct Deposit Authorization Form
Please print and complete ALL the information below.

 Jame:

Address:

City, State, Zip:

Store Located In:


                         John lows
                         124 Main Sueet                                                0259
                         Aiwwhina, MA 02345
                                                                 Dalt




                                                                                    Dollars




                           2345678      12345678910     0259



                        9 digit          Account                   Check
                        Routing          Number                    Number
                        Number         (1-17 digits)           (do not Include)


Name of Bank:

Account #:

9-Digit Routing #:

Amount:               ❑$                         ❑                        or      ❑ Entire Paycheck

Type of Account:      Checking         Savings         (Circle One)

Please attach a voided checkfor each bank account to which funds should be deposited

The Turning Point is hereby authorized to directly deposit my pay to the account listed above. This
authorization will remain in effect until I modify or cancel it in writing.


Employee Signature:
Date:




                                                                                              TP_DEF001475
               Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 89 of 182


*BUSSERS* Daily Shift Requirements (Required starting first shift on duty)
    •   Khaki pants (jeggings, cargos and leggings are not permissible)
    •   Non-slip shoes
    •   TP t-shirt (not wrinkled)
    •   Must be in full uniform on every shift (not being in full uniform will result in being sent home to get remaining
        articles of uniform required for wearing on duty)

    •   Must park in designated employee parking area, ask Manager for specific location
    •   Hair neatly pulled back or neatly styled, conservative hair colors & styles
    •   Neatly groomed facial hair

*HOSTS* Daily Shift Requirements (Required starting first shift on duty)
    •   Khaki pants (jeggings, cargos and leggings are not permissible)
    •   Non-slip shoes
    •   White Shirt, blouse, sweater (not wrinkled). Cardigans are permissible with an appropriate fitting white shirt
        underneath, tank tops may be worn if covered with a shirt or cardigan. See through tops are not permissible
        unless there is another white shirt or tank top underneath
    •   Must be in full uniform on every shift (not being in full uniform will result in being sent home to get remaining
        articles of uniform required for wearing on duty)
    •   Must park in designated employee parking area, ask Manager for specific location
    •   Hair neatly pulled back or neatly styled, conservative hair colors & styles
    •   Neatly groomed facial hair


                                The Turning Point Guest Service Policy
Our mission
We have created a unique daytime restaurant that serves creative breakfast and lunch meals using the freshest
ingredients available. We strive to provide service to our customer that exceeds their expectations and maintain an
atmosphere that is clean, comfortable and relaxing.

Our commitment
In fulfilling our mission, The Turning Point strives to provide 100% exceptional customer service to each and every guest.
Customer service affects all levels of the restaurants, and everyone involved needs to have the same mindset and follow
the same policies. All guests should be treated in a courteous manner at all times. We will go above and beyond to
accommodate all guests.
     • We provide 100% exceptional customer service
     • We offer an acceptable alternative to accommodate the guests. We never say no to our guests
     • We convey empathy for our guest when we have not met their expectations
     • We provide immediate service recovery
     • We say "I will be right back with your change." Never ask, "Do you need change?"
     • We say "Absolutely, sure thing and my pleasure. "Never respond in negative connotations, such as "no
           problem, or no worries."
     •     We are empowered to create a memorable dining experience for our guests
     • When allergies are a concern we make it a priority to ensure our product is safe for our guest and it is handled
           with the proper policy and procedure
     • We are open for business 7 days a week unless there is a State of Emergency. Once the State of Emergency is
           lifted well will open our restaurants the same day if possible in order to accommodate our guest
     • We greet, seat and treat every guest like they a guest in our home and don't forget the thank you and come
           back and see us




                                                                                                   TP_DEF001476
              Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 90 of 182


                                     Brief Overview of Primary Turning Point Policies

Non-Disclosure/Confidentiality
_mployees who improperly use or disclose trade secrets or confidential business information will be subject to disciplinary
action, up to and including termination of employment, even if they do not actually benefit from the disclosed information.

Turning Point Guest Service Policy
We will make any accommodation for our guests within our abilities and will go out of our way to satisfy any request
they have, in the goal to give all guests an exceptional experience.

Smoking
Smoke breaks are limited to once per shift only at the end of the shift when there are no more guests. If you smoke before
the start of your shift it may not be done directly in front of the building or in visible uniform. If employee cannot work
the full shift without a smoke break the employee is allowed to wear a nicotine patch (FOH or BOH) or chew nicotine gum
(only BOH employees) to help get them through till allowed to smoke at the end of the shift according to the policy.
Employees MAY NOT SMOKE VAPOR CIGARETTES inside the facility. Only 1 employee at a time is permitted to outside
and smoke. Managers are not permitted to smoke with team members or with other co-managers. Smoke breaks may
not exceed 5 minutes.

Cell Phone Usage
All employees are prohibited from using their cellphones while clocked in and performing work duties.

Vacation Benefits
Vacation time off with pay is available to eligible employees who work all year round working an average of 40 hours or
more per week or per state law.

Back of House Employees
Full time BOH employees are eligible to 5 paid vacation days per year for the first 3 years. 8 vacation days per year after 3
years and 10 vacation days per year after 5 years or per state law.

Server & Barista Employees working an average of 30 hours per week are eligible to 50% of an average weeks' pay after
1 year, 75% of an average weeks' pay after 2 years & 100% of an average weeks' pay after 3 years or per state law.

Holidays
The Turning Point is closed on Thanksgiving and Christmas Day

FOH Meal Benefits
All FOH Employees (bussers, hosts, servers & baristas) may only eat at the end of the shift while clocked in, as long as
your tables are all vacant of guests with a 40% discount applied. A 20% discount is available for any meals purchased
when not on duty.

BOH Employee Deduction and Benefits
BOH employees have a $3 daily deduction per shift worked to cover one meal per day and drinks. Additional food may be
purchased with a 20% discount. If a BOH employee chooses not to participate in this benefit they should notify the
manager.

Paydays
 II employees are paid biweekly on Fridays. You have the option of getting paid through a physical check, a pay card or
direct deposit. If you prefer a paper check it may ONLY be picked up after 3pm on payday.

Server Tip Credit


                                                                                                  TP_DEF001477
                Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 91 of 182

Under federal law and in most states, employers may pay tipped employees less than the minimum wage, as long as
employees earn enough in tips to make up the difference. This is called a "tip credit." The credit is the amount the
employer doesn't have to pay, so the applicable minimum wage (federal or state) less the tip credit is the least the
employer can pay tipped employees per hour. If an employee doesn't make enough in tips during a given workweek
earn at least the applicable minimum wage for each hour worked, the employer has to pay the difference.
This means that, with the maximum tip credit taken, tipped employees must be paid a cash wage of:
NJ- $3.13 an hour. If an employee doesn't earn enough in tips to bring their total compensation up to at least the full state
minimum wage rate of $11.00 an hour, the employer must make up the difference
PA- $2.83 an hour. If an employee doesn't earn enough in tips to bring his or her total compensation up to at least the full
minimum wage of $7.25 an hour, the employer must make up the difference. Employers must inform employees if they
plan to take a tip credit
DE-$2.23 an hour. However, if this lower minimum wage plus the tips the employee actually earns don't add up to at least
the full minimum wage, the employer must make up the difference

Tip Out- Servers tip out a percentage of their daily sales to members that support them throughout the shift, Baristas &
Bussers. The percentage varies based on circumstances, such as the number of support people on the shift or the
location that you work in. Each location has a document listing all tip out amounts per location and per circumstance. If
your location does not have this document hung someplace visible please notify your Managers and/or DM so they can
get this hung immediately. Additionally, the MOD will write the percentage tip out for the day each shift on the FOH
communication board each morning, tip out generally ranges between 2-5% depending on support personnel. These
employees support and assist every server throughout the shift so that you can maximize your tips.

Reporting Tips-By law and for tax purposes, employees receiving tips must report 100% of the amount of tips you have
received, after tip out.

Time punch & tip adjustments: Any employee that requires a time punch or tip amount adjustment made must fill out
and sign the "Time punch & tip adjustment form" to give management permission to make these alterations. This for
will be located in the managers office. If any adjustment is made without being presented this form you must immediately
alert your manager on duty you need to fill out this form for verification.

Tipped Employee Duties- In accordance to the US Department of Labor the following duties are considered tipped duties:
    •   Take orders from patrons for food or beverages.
    •   Check with customers to ensure that they are enjoying their meals and act to correct any problems.
    •   Collect payments from customers.
    •   Write patrons' food orders on order slips, memorize orders, or enter orders into computers for transmittal to kitchen staff.
    •   Prepare checks that itemize and total meal costs and sales taxes.
    •   Present menus to patrons and answer questions about menu items, making recommendations upon request.
    •   Remove dishes and glasses from tables or counters and take them to kitchen for cleaning.
    •   Serve food or beverages to patrons and prepare or serve specialty drinks.
    •   Clean tables or counters after patrons have finished dining.
    •   Prepare tables for meals, including setting up items such as silverware and glassware.
    •   Explain how various menu items are prepared, describing ingredients and cooking methods.
    •   Assist host or hostess by answering phones to take reservations or to-go orders, and by greeting, seating, and thanking guests.
    •   Escort customers to their tables.
    •   Perform cleaning duties, such as sweeping and mopping floors, vacuuming carpet, tidying up server station, taking out trash, or checking
        and cleaning bathroom.
    •   Roll silverware, set up food stations, or set up dining areas to prepare for the next shift or for large parties.
    •   Stock service areas with supplies such as coffee, food, tableware, and linens.
    •   Fill salt, pepper, sugar, cream, condiment, and napkin containers.
    •   Describe and recommend seasonal specials to customers.
    •   Perform food preparation duties such as preparing salads, appetizers, and cold dishes, portioning desserts, and brewing coffee.
    •   Provide guests with information about local areas, including giving directions.
    •   Garnish and decorate dishes in preparation for serving.
    •   Occasionally washing dishes or glasses. (per DOL letter)
    •   Receive and process customer payments.


                                                                                                                   TP_DEF001478
               Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 92 of 182

    •   Prepare or serve hot or cold beverages, such as coffee, espresso drinks, blended coffees, or teas.
    •   Clean or sanitize work areas, utensils, or equipment.
    •   Clean service or seating areas.
    •   Set up or restock product displays.
    •   Weigh, grind, or pack coffee beans for customers.
    •   Stock customer service stations with paper products or beverage preparation items.
    •   Wrap, label, or date food items for sale.
    •   Provide customers with product details, such as coffee blend or preparation descriptions.
    •   Slice fruits, vegetables, desserts, for use in food service.
    •   Check temperatures of freezers, refrigerators, or heating equipment to ensure proper functioning.
    •   Demonstrate the use of retail equipment, such as espresso machines.


Employment Termination
Since employment with The Turning Point is based on mutual consent, both the employee and The Turning Point have the
right to terminate employment at will, with or without cause, at any time.

Meal Periods
All employees are provided with one meal period. FOH employees will be at the end of each workday after their tables
have been vacated. BOH employee meal periods will be permitted either before or after typical high volume hours, please
see your MOD prior to taking leave from your station for a meal period. All meals must be consumed away from all food
production areas such as on the line or in areas of prepped product. FOH employees must eat in the designated area as
per MOD or DM. Employees eating in areas in view of guests must have their TP logo'd uniform covered during the meal
break. Any employee that would like to eat before their shift starts must arrive early enough to order, eat and complete
the meal before their scheduled shift and the meal must be completed before clocking in. Employees are allowed bread,
chips and salsa, drink urn coffee and fountain drinks at no charge when time permits and when permitted by MOD or DM.

Use of Equipment
 he improper, careless, negligent, destructive, or unsafe use or operation of equipment can result in disciplinary action,
up to and including termination of employment

Zero Theft Tolerance- Along with video surveillance cameras located throughout the restaurant, The Turning Point also
has an Anti-theft reporting system called Restaurant Guard that monitors transactions in real time to identify fraudulent
activity occurring at the terminals. This program recognizes common scam, theft patterns and provides detailed reports
showing the steps made by an employee during theft scam processes. All reports are checked and investigated weekly.
Any employee found guilty of theft will be reported to the authorities and prosecuted to the furthest extent of the law.

Emergency Closings
When operations are officially closed the time off from scheduled work will be unpaid.

Attendance and Punctuality
Poor attendance and excessive tardiness will lead to disciplinary action, up to and including verbal warnings, write ups,
shift loss and eventual termination of employment. Employees must call the restaurant to speak to the Manager on Duty,
not text or call a manager's personal cell phone unless the call out is being made after or prior business hours (7am-5pm),
in which case the employee may send an email to their managers business email or cell phone if the manager allows it.

Calling out or tardy- Employees are required to CALL the restaurant to speak to the Manager on Duty when trying to call
out of work or call in tardy, texting is not an appropriate method. Texting "out" of work or late to work will result in a
write up. Employees are responsible for making every effort to get their shifts covered if they cannot work their
scheduled shift. Call outs for 3 days or more require a doctor's note.

Steps of Accountability- The steps of accountability for consequences of tardiness, poor attendance, poor attitude, bad
behavior, poor work performance will result in the following: last section pick, verbal warning, written warning, loss of
shift(s), suspension or termination


                                                                                                             TP_DEF001479
               Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 93 of 182


Visitors in the Workplace
All visitors should enter The Turning Point at the main entrance and do not have access to enter unauthorized areas of the
restaurant, such as the Back of house, office, etc.

Computer, Internet and Email Usage
Abuse of the Internet access provided by The Turning Point in violation of law or The Turning Point policies will result in
disciplinary action, up to and including termination of employment.

Workplace Violence Prevention
Conduct that threatens, intimidates, or coerces another employee, a customer, or a member of the public at any time,
including off-duty periods, will not be tolerated.

Employee Conduct and Work Rules
Behavior that is considered unacceptable in the workplace will result in disciplinary action, up to and including termination
of employment.

Drug and Alcohol Use
No employee may use, possess, distribute, sell, or be under the influence of alcohol or illegal drugs. Violations of this policy
will lead to disciplinary action, up to and including immediate termination of employment. Employees that appear to be
compromised while on duty where it is affecting professional appearance, behavior, performance or attitude will be
required to clock out and leave the facility. If the MOD does not feel the employee can transport themselves safely they
will assist in finding a safe transportation alternative. The employee may receive a written warning or immediate
termination depending on the severity of situation.

Sexual and Other Unlawful Harassment
Actions, words, jokes, or comments based on an individual's sex, race, color, national origin, age, religion, disability, sexu
orientation, or any other legally protected characteristic will not be tolerated.

Personal Appearance
Turning Point employees must dress and groom themselves according to the requirements of their position and
acceptable Turning Point standards. Transgender and gender non-conforming employees must comply with dress codes
in a manner consistent with their gender identity or gender expression

Return of Property
All Turning Point property must be returned by employees on or before their last day of work.

Guests with Allergies
Employees that have been notified by a guest regarding any food allergy must immediately bring this to the managers'
attention. The kitchen must also be alerted of the allergen and the table number

Donations- The Turning Point is a big advocate of making donations. Anyone coming in looking for a donation needs to
speak with the MOD. Turning Point requires a copy of their form with their information on it and the company will
donate a couple complimentary entrée cards.

Discounts to Guests- TP has a few discounts that we offer to guests. We offer a 10% discount to officers in uniform
(police, emt, firefighters) & military. Some locations offer discounts to employees that work in the shopping center that
they are in, please ask your manager for specific discount amount.

VIP Loyalty Card Holders
When presented with a VIP card you must immediately bring it to the managers' attention. It is imperative that the
investor receive preferred seating which will shorten their wait time.



                                                                                                      TP_DEF001480
             Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 94 of 182

About the Perk Card
What is a PERK CARD
  • A PERK CARD is a GIFT CARD that has been registered on line at www.theturningpoint.biz.
  • When a guest purchases a Perk Card for $10, they are purchasing a $10 TP GIFT CARD. The $10 can be redeemed
       on the next visit. A guest can also get a Perk card at no cost by taking a photo of the QR code on the placemats.
       A Perk Card will then be mailed to them at no cost.
  • It does not become a PERK CARD until it has been registered. (Guests cannot use it for their current visit. The
        card must be registered first.)
  • To ring in a Perk Card you would use the "Sell E-Card" button.

Registering
   • After guests purchase their cards they need to register them by logging into the TP website(which is located on
       the back of all cards)
        o Select "Perk Card" tab at top of page
        o Enter card number
        o Prompt for renter of card number
       o Enter pin (on the right side of the back of the card)
       o Personal information (these fields have to be entered in order for the card to be registered)

Using their new Perk Card
    • Every server should be asking all their tables if they have a Perk Card.
            o To assign Perk Card to check
                     ■ Open the check
                     ■ Go to "close"
                     ■ Then "assign member"
   • An active member visits any Turning Point restaurant and presents their card at least 1 time within every three
        month time period. The more they visit and have their Perk Card swiped the better their chances are for
        receiving giveaways and random rewards.
   • If a guest forgets their Perk Card it can be located by
            o Phone number (exactly as registered)
            o First and last name (exactly as registered)
   • To add their "Visit" without having their Perk Card
             o Open the check
             o Go to "close"
             o Then "assign member"
             o To the right of screen it will say "First Name, Last Name"
             o Then input Name or Telephone number
             o If multiple names come up verify with guest by email address

Birthday Entree
    • Guests will register their birthday when registering Perk Card.
    • They will receive a complimentary entrée ($15 in value) during their birth month
    • In order for the guest to receive their birthday Perk they must be an active member
    • On the 1st day of their birth month is when the credit will be placed on their cards and expire when month ends
    • The entrée will be automatically deducted when the member is assigned to the check
    • Deduction will be used on the first visit to a TP within their birth month.

fictive Member Giveaways
     • The more often guests have their Perk Card's swiped the better chance at receiving
         a giveaway.
     •   Each visit, their name, is added to a "hat" and at the end of each quarter (three months) three names will be

                                                                                                TP_DEF001481
                Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 95 of 182

        randomly drawn and will win a prize ($100 in value added to their Perk Card).

Perk Members Surveys, Feedback & Scores
   • When a guest's perk card is swiped, they will receive an email inviting them to take a customer satisfaction
       survey
       • These surveys give your store a daily guest feedback store performance "score"-the goal is always 100%!!!
   • Guest will be rewarded with a coupon worth $2 off their next visit for giving us their feedback
       • All feedback is shared with employees during pre & post shift meetings
   • The coupon MUST be presented, either printed out or on their phone, to the server to be redeemed

The VIP Card The VIP card is held exclusively by our investors. When you are presented with a VIP card you must
immediately bring it to the managers' attention. The manager will process the card for the VIP card holder and visit the
guest, even if it is a takeout order or in the cafe. It is imperative that the investor receive preferred seating: yes they will
be bumped up on the list; however it's equally important that the surrounding guests that are waiting are not made
aware that we are doing so. This should be closely monitored by the manager on duty.

Answering Phones
Personal use of telephones for outgoing calls, including local calls, is not permitted. Every employee is responsible for
answering the phones. Phones must be answered by the r d ring
    •   Proper Greeting
        • The phone must be answered as follows
               o Good morning/afternoon, thank you for calling the Turning Point of                how may I help you.
    •   To Go Orders
        • Answer phone
        • Write down order
        • Take name & call back number
        • Ring order in under a Take-out Table
        • Double check the order for accuracy
        • Hit "Togo"
        • Print the Check
    •   Questions you Can't Answer
        • "I have a party of 20 coming in. Can you accommodate that?"
               o Any party larger than 8, you should put the guest on hold and ask the manager to speak with them.
                   They may be able to accommodate them or there may be other large parties that you do not know
                   about.
        • "I want to have a business meeting during the week. Can I reserve a room?"
               o Take their name, date, time, and headcount and put them on hold. We typically accept private
                   parties from 8:00am-11:00 am during the week only. However, the manager may already have a
                   private party scheduled for the day and time the guest is inquiring about. Inform the manager of the
                   details and they will make the decision.
        • "I came in last week and had an issue. What can you do for me?"
               o Anytime a guest has an issue, listen to their situation, assure them you will have the manager speak
                   with them, and put them on hold. You should inform the manager immediately of the issue, give
                   them a brief synopsis, and they will take it from there.

Yelp No Wait App and Call Ahead Seating Policy (as stated on our website):
Turning Point uses the Yelp Waitlist for our guests to be able to put their names onto our active waiting lists. We do
offer a call ahead seating, where guests may call in to have us put their name onto our active Wait list in advance for a
specific arrival time or to be placed on the list with our current wait time.

Always first recommend the guest go into the Yelp app and put themselves on the Waitlist so that they can track where
they are in line and know when is the best time to come in to be seated shortly thereafter. Guests that are on the Yelp

                                                                                                       TP_DEF001482
                 Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 96 of 182

"call ahead" list will be put in the que of seating based on if we have gone past their name on the list, otherwise they will
be seated in the order their name was placed on the list.
*Exceptions: We do not accept call aheads on the following days: Mother's Day & Father's Day

call aheads may have a little bit of a wait when they arrive based on the time their name was put on the list and the
length of the wait time at that time or any extension made to the wait time.

Call heads may be taken hours (and even days) in advance but when entered into the No Wait App it must be entered in
as a "reservation" so that the true wait time does not get compromised by call aheads not due for hours. NEVER make
guests call back later in the day to put their name on the call ahead list, accept all call aheads upon their first call. Do not
make it complicated for our guests to dine with us.

Guests calling to put their name on the call ahead list that plan on being there in less time than the wait time must be
alerted of the actual wait time to make them aware that they will not be seated upon arrival.

Guest calling to put their name on the wait list while there is no current wait must always have their names added to the
call ahead list regardless, every single time.

Protocol for taking Call Aheads
    • Ask hdw many are in their party and tell them the current wait time according to the No wait App
    ■ Enter their name, number of people in the party and any notes (i.e.: highchair), take their cell number so we can
        text them when their table is "almost ready" or "ready"
    ■   Some examples of what we DO NOT tell the guests:
             o Call back at a closer time to the average wait
             o If they do not show up within the amount of quoted wait time, they will be removed and bumped down
                  the list
             o    We are not on a wait right now so we cannot take your name
             o    You need to be on your way to get your name on the list
             o    You shouldn't have to wait once you arrive
             o    I will have a table reserved for you when you walk in the door

NOTE: The call ahead is viewed in the same way as a guest that walks in. Do not set up their table and call their name
before they check in. Once they arrive, if they were passed on the list, we will put them in que to be seated next.
Our guests who call ahead should not wait more than 15 minutes.



Restaurant 365
You can access restaurant 365 by downloading the R365 red and white app. Your manager will get you set up and walk
you through logging in during orientation.

Trading Shifts- You can trade a shift to any employee that works at the same restaurant as you, has the same job, and is
available. However, all shift trades must be approved by a manager. You can trade shifts on the dashboard or calendar.

Dashboard
   1. Tap on the shift you would like to trade.
    2. Tap 'Trade Shift' to start the trade process.

Calendar
    1. Select either 'My Schedule', to view your upcoming shifts, or 'All' to view all upcoming shifts.
    2. Tap on a shift to view the shift details. Tap 'Trade Shift' to start the trade process.

    3. Select the shift you want to trade with by tapping it (the dot will turn blue).


                                                                                                     TP_DEF001483
               Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 97 of 182

    4. Tap 'Request Trade' at the bottom of the screen. A confirmation will appear, and the trade request will be sent
       to the employee who's shift you are trying to trade.

Before your manager can approve a shift trade, the employee you are trading with must first approve the trade request.
They'll receive the trade request in the request list as an 'Incoming Request'. It will appear as an 'Outgoing Request' on
your request list. You can open the trade request and view the status at any time.

If the other employee approves the trade request, then it will be sent to your Restaurant Manager for final approval.

If the other employee denies the trade request, it will not be sent to your Manager, the trade request will show that it
has been denied by the employee, and you will still be responsible for your original shift.


Offering Shifts- You can Offer a Shift in two different places in the R365 App: The Dashboard and Calendar.

Dashboard
   1. Tap the shift you would like to offer to open the shift details.
   2. Tap 'Offer Shift', then tap the Confirmation to start the Offer process

Calendar
   1. Select 'My Schedule' to view your upcoming shifts.
    2. Tap on a Shift to view the Shift Details.
    3. Tap 'Offer Shill' then lap the Confirmation to start the Offer process.

Note: Even though you have offered the shift, you are still responsible for that shift until it has been claimed by another
employee and approved by a manager.

Picking up a shift
    1. Offered Shifts can be Claimed by other Employees by viewing 'All' in the Calendar. Offered Shift will appear as
        'Open' Shifts.
    2. Tap 'Claim Shift' to submit your claim. All claim requests for the offered shift will be reviewed by your Manager.
        Managers can select which claims to approve or deny.

If approved the shift will be transferred to the employee that submitted the approved claim and the shift becomes their
responsibility. If denied the shift offer will be canceled and the shift will no longer appear as an open shift for others to
claim and remains the responsibility of the originally scheduled employee.

Time off requests
   1. Open the profile screen on the R365 App. Click the "Request Time Off' button located directly above the "Log
       Out" button.
   2. Tap on the 'To' or 'From' at the top of the screen to select Date you want to take time off. Note** If a date is
       black on the Calendar, that is a Blackout Day that cannot be requested off.
   3. Tap 'Confirm' to return to the request screen.
   4. Finally, tap one of the time off request reasons. If you select 'Personal', a text area will appear where you can
       describe your request to your Manager.
   5. Tap the 'Send Request' button to submit your time off request to your Manager for approval. You'll be able to
       track your time off request in the request list: Outgoing tab.

Manager Approval- Managers will receive all time off requests and can approve or deny them. If approved, the time off
request will show that it has been approved by a Manager and the date you requested will show 'Approved Time Off on
the Manager view of the calendar. If denied, the time off request will show that it has been denied by a Manager. You
will still be considered available for shifts during the dates you had requested off.




                                                                                                     TP_DEF001484
         Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 98 of 182

                                  New Server Orientation Packet

•   Welcome Introduction to the Company
       o History of the company
       o Overview of the company and our brand
       o Mission Statement
       o Store manager names (GM, AM, KM) and RRM Members

•   Training Dates, Employee Code, Info, Mandatory Work Days and Availability Form

■   Daily Shift Requirements

•   Overview of Server Training Manual -Days 1-5 Breakdown (training pay during training period)

•   Regular Menu, Kids Menu, Catering- 1 copy of each

•   TP Guest Service Policy

■   Server Commandments

•   Overview of Primary Turning Point Policies

■ VIP Members

•   Perk Card Members, NCR feedback & scores,
•   Phone Calls-proper way to answer calls, call for manager, call ahead, putting guests on hold, take-out
    orders

•   Call Aheads, Large Parties, Private Parties, Caterings
•   Tip Out

■   Reporting Tips

•   Tipped Duties

•   Donations

■   Discounts

•   Zero Tolerance Theft- Restaurant guard, Cameras
■   Calling out or Tardy (texting is not an option)
■   Steps of Accountability- verbal, written, loss of shifts, suspension or termination
•   Scheduling- Restaurant 365, Availability, Requesting off, Shift, Putting up/Picking up Shifts. Manager
    will give you a brief training of the program
•   Welcome bag
•   Tour of facility, introduction to team members, show labor law posters




                                                                                          TP_DEF001485
               Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 99 of 182

Welcome to the Company
On behalf of your colleagues, I welcome you to The Turning Point and wish you every success here. We believe that
each employee contributes directly to The Turning Point growth and success, and we hope you will take pride in being a
member of our team. We hope that your experience here will be challenging, enjoyable, and rewarding. Again,
welcome!
Pam & V44 Racq

Overview of Company & Brand
The Turning Point restaurants are family-owned and operated by Kirk Ruoff, who launched the first restaurant in Little
Silver, New Jersey in 1998. There are currently 19 restaurants, 12 in New Jersey, 6 in Pennsylvania and 1 in Delaware
    • Awarded the Golden Plate Award by NJRA 2017
    • Voted #1in the Breakfast category in New Jersey Monthly's "Jersey Choice Restaurant Poll for Breakfast, Brunch
         & Lunch for South Central and North Jersey for 2018.
    • Voted #1 for Breakfast by Best of Philly.
    • Voted #1For Breakfast By Main Line, PA

The atmosphere at our restaurants is warm and welcoming. We apply the same principles of a nighttime restaurant to
our daytime breakfast and lunch establishments. Our restaurant's interiors are decorated tastefully with natural wood
floors, bright traditional colors and plants, creating a pleasant dining room. The staff is committed to providing a 100%
satisfied dining experience. We hire friendly people first and then train them to be servers, baristas, supervisors and
managers. We are fully committed to giving all our employee's opportunities to grow within our company. Every
employee with the desire and ambition to grow forward can achieve that in our company. If you have an interest in
growing forward with us please let us know!

Customers often ask us why we are not open in the evening. Our answer is always the same; we serve the best breakfast
and lunch meals we know how from 7:30 am to 3:00 pm. Then we go home to our families. "Work to live, don't live to
work"

If you are looking for a unique breakfast or lunch restaurant come give The Turning Point a try. You will be glad you did!

The Turning Point Mission Statement
Turning Point's company culture is warm, considerate, inviting, grateful and hospitable. We appreciate our
guests for choosing us as their breakfast and lunch restaurant of choice. In return we shall provide them with
service and food that are equally exceptional creating a perfect balance to an extraordinary dining experience
well worth their time and money. We value and appreciate our guests for giving us the opportunity to thrive.

Store Information:

Phone Number:

Address:

GM:                                            Cell:

AM:                                            Cell:

KM:

District Manager:                                email

RRM Members: Bonnie lavaroni (COO), Meggan McCarthy (Financial and Technology Director), Donna Kleiner
(Human Resources) Evan Weissman (Culinary Ops), Jesus Lucas (BOH trainer) Matt Alkon (Facilities Director)
Matt G, Mike & Nick (R&M Facilities Team) JoAnn Saiayi (Comptroller), Lorraine Vogel (Payroll), Carla Romano
(Corporate Office Coordinator

                                                                                                   TP_DEF001486
            Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 100 of 182

                        Training Dates (all shifts are from 7:30am-4:30pm)
             *Training on weekends or holidays is only permittedfor certain exceptions
                             *Manager make a copy of this sheet for employees file*
   Day 1:             Trainer Name:
   Day 2:             Trainer Name:
   Day 3:             Trainer Name:
   Day 4:             Trainer Name:
   Day 5:             Trainer Name:
   *Training is a non-negotiable 5 day training period

   Employee 4 digit Code:



                  Personal Info, Mandatory Work Days and Availability Form
   ■   Name :
   •   Cell number :                           Home:
   ■   Email Address:
   •   Emergency Contact:                        Number:
   •   Planned Vacation yes             no      Dates
   e   Extra-Curricular Activities: yes      no      Days




   Mandatory Work Dates:                Please initial          Parent/Guardian (if under age)
   •   New Year's Day
   •   Mother's Day
   •   Memorial Weekend
   •   Father's Day
   •   July 4' Weekend
   •   Labor Day Weekend
   •   Black Friday
   •   Christmas Eve
   •   New Year's Day
   •   Easter

                                  Please check the days you are available


        Mon              Tues           Weds             Thur           Fri          Sat           Sun



*If your availability changes you need to alert your managers at least 4 weeks or more prior to the change *



Employee Signature                                                            Date



                                                                                           TP_DEF001487
              Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 101 of 182

You will have three options on how you would like to get paid.

    1. Direct Deposit
    2. Pay Card
    3. Paper Check


For a paper check please click here



For direct deposit, please check here and fill out the additional sheet
                                                                          no
For a pay card please check here




Employee Name:

Store:

Date:




                                                                               TP_DEF001488
             Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 102 of 182

Direct Deposit Authorization Form
Please print and complete ALL the information below.

 Jame:

Address:

City, State, Zip:

Store Located In:


                         John JONES
                         124 Main Street                                              0259
                         Anywboaa, MA 02345
                                                                  Dale




                           '34567        /    5678910    0259


                        9 digit          Account                     Check
                        Routing          Number                     Number
                        Number         (1-17 digits)            (do not Include)


Name of Bank:

Account #:

9-Digit Routing #:

Amount:               ❑$                           ❑                       or      ❑ Entire Paycheck

Type of Account:      Checking         Savings          (Circle One)

Please attach a voided checkfor each bank account to which funds should be deposited.

The Turning Point is hereby authorized to directly deposit my pay to the account listed above. This
authorization will remain in effect until I modify or cancel it in writing.


Employee Signature:
Date:




                                                                                             TP_DEF001489
              Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 103 of 182


Daily Shift Requirements (Required starting first shift on duty)
  • Must wear Khaki pants (jeggings, leggings & cargo pants are not permissible. Shorts & skirts may be no shorter
        than 1 inch above the knee )
    •   Non-slip shoes
    •   Server black apron (provided)
    •   TP t-shirt (unwrinkled)
    •   Must be in full uniform on every shift (not being in full uniform will result in being sent home to get remaining
        articles of uniform required for wearing on duty)
    •   Must park in designated employee parking area, ask Manager for specific location
    •   A side towel for holding hot plates (provided to you per shift), a black billfold (provided to you) & a pen
        (provided to you if necessary)
    •   A staff bank of small bills totaling $25-$50 to make change for your guests
    •   Hair neatly pulled back or neatly styled, conservative hair colors & styles
    •   Neatly groomed facial hair


                                The Turning Point Guest Service Policy
Our mission
We have created a unique daytime restaurant that serves creative breakfast and lunch meals using the freshest
ingredients available. We strive to provide service to our customer that exceeds their expectations and maintain an
atmosphere that is clean, comfortable and relaxing.

Our commitment
In fulfilling our mission, The Turning Point strives to provide 100% exceptional customer service to each and every guest.
Customer service affects all levels of the restaurants, and everyone involved needs to have the same mindset and follow
the same policies. All guests should be treated in a courteous manner at all times. We will go above and beyond to
accommodate all guests.
     • We provide 100% exceptional customer service
     • We offer an acceptable alternative to accommodate the guests. We never say no to our guests
     • We convey empathy for our guest when we have not met their expectations
     • We provide immediate service recovery
     • We say "I will be right back with your change." Never ask, "Do you need change?"
     • We say "Absolutely, sure thing and my pleasure. "Never respond in negative connotations, such as "no
           problem, or no worries."
     • We are empowered to create a memorable dining experience for our guests
     • When allergies are a concern we make it a priority to ensure our product is safe for our guest and it is handled
           with the proper policy and procedure
     • We are open for business 7 days a week unless there is a State of Emergency. Once the State of Emergency is
           lifted well will open our restaurants the same day if possible in order to accommodate our guest
     • We greet, seat and treat every guest like they a guest in our home and don't forget the thank you and come
           back and see us

Server Commandments
   • Say hello, smile and make eye contact with every guest you see
   • Treat guests as you would a guest in your home
   • All tables should be greeted in 2 minutes with a fresh pitcher of water with a lemon slice
   • Every table should be asked if it is their first time visiting a Turning Point and if they are a Perk Card Member
   • Recommend specific menu items as suggestions to guests
   • Make conversation with your guests, go above and beyond
   • All orders must be written down and repeated back
   • Drinks should hit the table within 5 minutes
   • Apps must be complete within 5 minutes, entrees 10 minutes with a 15-minute max
                                                                                                   TP_DEF001490
             Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 104 of 182

    •   Check back after 2 minute, 2 sips, 2 bites
    •   Automatic drink refills, anticipate guests needs, be a step ahead and blow their minds
    •   Treat every guest and table as if they were your own
    •   Upon leaving, offer a complimentary refill to take with them
    •   Process payment quickly. Never ask if they need change-assume they do and bring it automatically
    •   Thank every guest for visiting us
    •   Say goodbye and Thank you to every guest as they leave

                                     Brief Overview of Primary Turning Point Policies

Non-Disclosure/Confidentiality
Employees who improperly use or disclose trade secrets or confidential business information will be subject to disciplinary
action, up to and including termination of employment, even if they do not actually benefit from the disclosed information.

Turning Point Guest Service Policy
We will make any accommodation for our guests within our abilities and will go out of our way to satisfy any request
they have, in the goal to give all guests an exceptional experience.

Smoking
Smoke breaks are limited to once per shift only at the end of the shift when there are no more guests. If you smoke before
the start of your shift it may not be done directly in front of the building or in visible uniform. If employee cannot work
the full shift without a smoke break the employee is allowed to wear a nicotine patch (FOH or BOH) or chew nicotine gum
(only BOH employees) to help get them through till allowed to smoke at the end of the shift according to the policy.
Employees MAY NOT SMOKE VAPOR CIGARETTES inside the facility. Only 1 employee at a time is permitted to outside
and smoke. Managers are not permitted to smoke with team members or with other co-managers. Smoke breaks may
not exceed 5 minutes.

Cell Phone Usage
All employees are prohibited from using their cellphones while clocked in and performing work duties.

Vacation Benefits
Vacation time off with pay is available to eligible employees who work all year round working an average of 40 hours or
more per week or per state law.

Back of House Employees
Full time BOH employees are eligible to 5 paid vacation days per year for the first 3 years. 8 vacation days per year after 3
years and 10 vacation days per year after 5 years or per state law.

Server & Barista Employees working an average of 30 hours per week are eligible to 50% of an average weeks' pay after
1 year, 75% of an average weeks' pay after 2 years & 100% of an average weeks' pay after 3 years or per state law.

Holidays
The Turning Point is closed on Thanksgiving and Christmas Day

FOH Meal Benefits
All FOH Employees (bussers, hosts, servers & baristas) may only eat at the end of the shift while clocked in, as long as
your tables are all vacant of guests with a 40% discount applied. A 20% discount is available for any meals purchased
when not on duty.

BOH Employee Deduction and Benefits
BOH employees have a $3 daily deduction per shift worked to cover one meal per day and drinks. Additional food may be
purchased with a 20% discount. If a BOH employee chooses not to participate in this benefit they should notify the

                                                                                                  TP_DEF001491
               Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 105 of 182

manager.

Paydays
All employees are paid biweekly on Fridays. You have the option of getting paid through a physical check, a pay card or
direct deposit. If you prefer a paper check it may ONLY be picked up after 3pm on payday.

Server Tip Credit
Under federal law and in most states, employers may pay tipped employees less than the minimum wage, as long as
employees earn enough in tips to make up the difference. This is called a "tip credit." The credit is the amount the
employer doesn't have to pay, so the applicable minimum wage (federal or state) less the tip credit is the least the
employer can pay tipped employees per hour. If an employee doesn't make enough in tips during a given workweek to
earn at least the applicable minimum wage for each hour worked, the employer has to pay the difference.
This means that, with the maximum tip credit taken, tipped employees must be paid a cash wage of:
NJ- $3.13 an hour. If an employee doesn't earn enough in tips to bring their total compensation up to at least the full state
minimum wage rate of $11.00 an hour, the employer must make up the difference
PA- $2.83 an hour. If an employee doesn't earn enough in tips to bring his or her total compensation up to at least the full
minimum wage of $7.25 an hour, the employer must make up the difference. Employers must inform employees if they
plan to take a tip credit
DE-$2.23 an hour. However, if this lower minimum wage plus the tips the employee actually earns don't add up to at least
the full minimum wage, the employer must make up the difference

Tip Out- Servers tip out a percentage of their daily sales to members that support them throughout the shift, Baristas &
Bussers. The percentage varies based on circumstances, such as the number of support people on the shift or the
location that you work in. Each location has a document listing all tip out amounts per location and per circumstance. If
your location does not have this document hung someplace visible please notify your Managers and/or DM so they can
get this hung immediately. Additionally, the MOD will write the percentage tip out for the day each shift on the FOH
communication board each morning, tip out generally ranges between 2-5% depending on support personnel. These
employees support and assist every server throughout the shift so that you can maximize your tips.

Reporting Tips-By law and for tax purposes, employees receiving tips must report 100% of the amount of tips you have
received, after tip out.

Time punch & tip adjustments: Any employee that requires a time punch or tip amount adjustment made must fill out
and sign the "Time punch & tip adjustment form" to give management permission to make these alterations. This form
will be located in the managers office. If any adjustment is made without being presented this form you must immediately
alert your manager on duty you need to fill out this form for verification.

Tipped Employee Duties- In accordance to the US Department of Labor the following duties are considered tipped duties:
    •   Take orders from patrons for food or beverages.
    •   Check with customers to ensure that they are enjoying their meals and act to correct any problems.
    •   Collect payments from customers.
    •   Write patrons' food orders on order slips, memorize orders, or enter orders into computers for transmittal to kitchen staff.
    •   Prepare checks that itemize and total meal costs and sales taxes.
    •   Present menus to patrons and answer questions about menu items, making recommendations upon request.
    •   Remove dishes and glasses from tables or counters and take them to kitchen for cleaning.
    •   Serve food or beverages to patrons and prepare or serve specialty drinks.
    •   Clean tables or counters after patrons have finished dining.
    •   Prepare tables for meals, including setting up items such as silverware and glassware.
    •   Explain how various menu items are prepared, describing ingredients and cooking methods.
    •   Assist host or hostess by answering phones to take reservations or to-go orders, and by greeting, seating, and thanking guests.
    •   Escort customers to their tables.
    •   Perform cleaning duties, such as sweeping and mopping floors, vacuuming carpet, tidying up server station, taking out trash, or checkil.,
        and cleaning bathroom.
    •   Roll silverware, set up food stations, or set up dining areas to prepare for the next shift or for large parties.
    •   Stock service areas with supplies such as coffee, food, tableware, and linens.

                                                                                                                    TP_DEF001492
              Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 106 of 182
    •   Fill salt, pepper, sugar, cream, condiment, and napkin containers.
    •   Describe and recommend seasonal specials to customers.
    •   Perform food preparation duties such as preparing salads, appetizers, and cold dishes, portioning desserts, and brewing coffee.
    •   Provide guests with information about local areas, including giving directions.
    •   Garnish and decorate dishes in preparation for serving.
    •   Occasionally washing dishes or glasses. (per DOL letter)
    •   Receive and process customer payments.
    •   Prepare or serve hot or cold beverages, such as coffee, espresso drinks, blended coffees, or teas.
    •   Clean or sanitize work areas, utensils, or equipment.
    •   Clean service or seating areas.
    •   Set up or restock product displays.
    •   Weigh, grind, or pack coffee beans for customers.
    •   Stock customer service stations with paper products or beverage preparation items.
    •   Wrap, label, or date food items for sale.
    •   Provide customers with product details, such as coffee blend or preparation descriptions.
    •   Slice fruits, vegetables, desserts, for use in food service.
    •   Check temperatures of freezers, refrigerators, or heating equipment to ensure proper functioning.
    •   Demonstrate the use of retail equipment, such as espresso machines.


Employment Termination
Since employment with The Turning Point is based on mutual consent, both the employee and The Turning Point have the
right to terminate employment at will, with or without cause, at any time.

Meal Periods
All employees are provided with one meal period. FOH employees will be at the end of each workday after their tables
have been vacated. BOH employee meal periods will be permitted either before or after typical high volume hours, please
see your MOD prior to taking leave from your station for a meal period. All meals must be consumed away from all food
lroduction areas such as on the line or in areas of prepped product. FOH employees must eat in the designated area as
der MOD or DM. Employees eating in areas in view of guests must have their TP logo'd uniform covered during the meal
break. Any employee that would like to eat before their shift starts must arrive early enough to order, eat and complete
the meal before their scheduled shift and the meal must be completed before clocking in. Employees are allowed bread,
chips and salsa, drink urn coffee and fountain drinks at no charge when time permits and when permitted by MOD or DM.

Use of Equipment
The improper, careless, negligent, destructive, or unsafe use or operation of equipment can result in disciplinary action,
up to and including termination of employment

Zero Theft Tolerance- Along with video surveillance cameras located throughout the restaurant, The Turning Point also
has an Anti-theft reporting system called Restaurant Guard that monitors transactions in real time to identify fraudulent
activity occurring at the terminals. This program recognizes common scam, theft patterns and provides detailed reports
showing the steps made by an employee during theft scam processes. All reports are checked and investigated weekly.
Any employee found guilty of theft will be reported to the authorities and prosecuted to the furthest extent of the law.

Emergency Closings
When operations are officially closed the time off from scheduled work will be unpaid.

Attendance and Punctuality
Poor attendance and excessive tardiness will lead to disciplinary action, up to and including verbal warnings, write ups,
shift loss and eventual termination of employment. Employees must call the restaurant to speak to the Manager on Duty,
not text or call a manager's personal cell phone unless the call out is being made after or prior business hours (7am-5pm),
 ,I which case the employee may send an email to their managers business email or cell phone if the manager allows it.

Calling out or tardy- Employees are required to CALL the restaurant to speak to the Manager on Duty when trying to call
out of work or call in tardy, texting is not an appropriate method. Texting "out" of work or late to work will result in a


                                                                                                                  TP_DEF001493
               Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 107 of 182

write up. Employees are responsible for making every effort to get their shifts covered if they cannot work their
scheduled shift. Call outs for 3 days or more require a doctor's note.

Steps of Accountability- The steps of accountability for consequences of tardiness, poor attendance, poor attitude, bad
behavior, poor work performance will result in the following: last section pick, verbal warning, written warning, loss of
shift(s), suspension or termination

Visitors in the Workplace
All visitors should enter The Turning Point at the main entrance and do not have access to enter unauthorized areas of the
restaurant, such as the Back of house, office, etc.

Computer, Internet and Email Usage
Abuse of the Internet access provided by The Turning Point in violation of law or The Turning Point policies will result in
disciplinary action, up to and including termination of employment.

Workplace Violence Prevention
Conduct that threatens, intimidates, or coerces another employee, a customer, or a member of the public at any time,
including off-duty periods, will not be tolerated.

Employee Conduct and Work Rules
Behavior that is considered unacceptable in the workplace will result in disciplinary action, up to and including termination
of employment.

Drug and Alcohol Use
No employee may use, possess, distribute, sell, or be under the influence of alcohol or illegal drugs. Violations of this policy
will lead to disciplinary action, up to and including immediate termination of employment. Employees that appear to be
compromised while on duty where it is affecting professional appearance, behavior, performance or attitude will t
required to clock out and leave the facility. If the MOD does not feel the employee can transport themselves safely they
will assist in finding a safe transportation alternative. The employee may receive a written warning or immediate
termination depending on the severity of situation.

Sexual and Other Unlawful Harassment
Actions, words, jokes, or comments based on an individual's sex, race, color, national origin, age, religion, disability, sexual
orientation, or any other legally protected characteristic will not be tolerated.

Personal Appearance
Turning Point employees must dress and groom themselves according to the requirements of their position and
acceptable Turning Point standards. Transgender and gender non-conforming employees must comply with dress codes
in a manner consistent with their gender identity or gender expression

Return of Property
All Turning Point property must be returned by employees on or before their last day of work.

Guests with Allergies
Employees that have been notified by a guest regarding any food allergy must immediately bring this to the managers'
attention. The kitchen must also be alerted of the allergen and the table number

Donations- The Turning Point is a big advocate of making donations. Anyone coming in looking for a donation needs to
speak with the MOD. Turning Point requires a copy of their form with their information on it and the company will
donate a couple complimentary entrée cards.




                                                                                                      TP_DEF001494
             Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 108 of 182

Discounts to Guests- TP has a few discounts that we offer to guests. We offer a 10% discount to officers in uniform
(police, emt, firefighters) & military. Some locations offer discounts to employees that work in the shopping center that
they are in, please ask your manager for specific discount amount.

 /IP Loyalty Card Holders
When presented with a VIP card you must immediately bring it to the managers' attention. It is imperative that the
investor receive preferred seating which will shorten their wait time.


About the Perk Card
What is a PERK CARD
  • A PERK CARD is a GIFT CARD that has been registered on line at www.tlieturningpoint.biz.
  •    When a guest purchases a Perk Card for $10, they are purchasing a $10 TP GIFT CARD. The $10 can be redeemed
       on the next visit. A guest can also get a Perk card at no cost by taking a photo of the QR code on the placemats.
       A Perk Card will then be mailed to them at no cost.
  • It does not become a PERK CARD until it has been registered. (Guests cannot use it for their current visit. The
       card must be registered first.)
  • To ring in a Perk Card you would use the "Sell E-Card" button.

Registering
   • After guests purchase their cards they need to register them by logging into the TP website(which is located on
       the back of all cards)
       o Select "Perk Card" tab at top of page
       o Enter card number
       o Prompt for renter of card number
       o Enter pin (on the right side of the back of the card)
       o Personal information (these fields have to be entered in order for the card to be registered)

Using their new Perk Card
    • Every server should be asking all their tables if they have a Perk Card.
            o To assign Perk Card to check
                     • Open the check
                     • Go to "close"
                     • Then "assign member"
   • An active member visits any Turning Point restaurant and presents their card at least 1 time within every three
        month time period. The more they visit and have their Perk Card swiped the better their chances are for
        receiving giveaways and random rewards.
   • If a guest forgets their Perk Card it can be located by
            o Phone number (exactly as registered)
            o First and last name (exactly as registered)
   • To add their "Visit" without having their Perk Card
             o Open the check
             o Go to "close"
             o Then "assign member"
             o To the right of screen it will say "First Name, Last Name"
             o Then input Name or Telephone number
             o If multiple names come up verify with guest by email address

lirthday Entree
     • Guests will register their birthday when registering Perk Card.
     • They will receive a complimentary entrée ($15 in value) during their birth month
     • In order for the guest to receive their birthday Perk they must be an active member


                                                                                                TP_DEF001495
               Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 109 of 182

    ■   On the 15t day of their birth month is when the credit will be placed on their cards and expire when month ends
    •   The entrée will be automatically deducted when the member is assigned to the check
    ■   Deduction will be used on the first visit to a TP within their birth month.

Active Member Giveaways
    • The more often guests have their Perk Card's swiped the better chance at receiving
        a giveaway.
    ■ Each visit, their name, is added to a "hat" and at the end of each quarter (three months) three names will be
        randomly drawn and will win a prize ($100 in value added to their Perk Card).

Perk Members Surveys, Feedback & Scores
   • When a guest's perk card is swiped, they will receive an email inviting them to take a customer satisfaction
       survey
       • These surveys give your store a daily guest feedback store performance "score" -the goal is always 100%!!!
   • Guest will be rewarded with a coupon worth $2 off their next visit for giving us their feedback
       O All feedback is shared with employees during pre & post shift meetings
   • The coupon MUST be presented, either printed out or on their phone, to the server to be redeemed

The VIP Card The VIP card is held exclusively by our investors. When you are presented with a VIP card you must
immediately bring it to the managers' attention. The manager will process the card for the VIP card holder and visit the
guest, even if it is a takeout order or in the cafe. It is imperative that the investor receive preferred seating: yes they will
be bumped up on the list; however it's equally important that the surrounding guests that are waiting are not made
aware that we are doing so. This should be closely monitored by the manager on duty.

Answering Phones
Personal use of telephones for outgoing calls, including local calls, is not permitted. Every employee is responsible for
answering the phones. Phones must be answered by the 2 nd ring
    •   Proper Greeting
        ■   The phone must be answered as follows
               o Good morning/afternoon, thank you for calling the Turning Point of                how may I help you.
    •   To Go Orders
        • Answer phone
        • Write down order
        o Take name & call back number
        ■ Ring order in under a Take-out Table
        • Double check the order for accuracy
        • Hit "Togo"
        • Print the Check
    •   Questions you Can't Answer
        • "I have a party of 20 coming in. Can you accommodate that?"
                o Any party larger than 8, you should put the guest on hold and ask the manager to speak with them.
                   They may be able to accommodate them or there may be other large parties that you do not know
                   about.
        • "I want to have a business meeting during the week. Can I reserve a room?"
                o Take their name, date, time, and headcount and put them on hold. We typically accept private
                   parties from 8:00am-11:00 am during the week only. However, the manager may already have a
                   private party scheduled for the day and time the guest is inquiring about. Inform the manager of the
                   details and they will make the decision.
        ■ "I came in last week and had an issue. What can you do for me?"
                o Anytime a guest has an issue, listen to their situation, assure them you will have the manager speak
                   with them, and put them on hold. You should inform the manager immediately of the issue, give
                   them a brief synopsis, and they will take it from there.

                                                                                                       TP_DEF001496
              Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 110 of 182


Yelp No Wait App and Call Ahead Seating Policy (as stated on our website):
Turning Point uses the Yelp Waitlist for our guests to be able to put their names onto our active waiting lists. We do
offer a call ahead seating, where guests may call in to have us put their name onto our active Wait list in advance for a
specific arrival time or to be placed on the list with our current wait time.

Always first recommend the guest go into the Yelp app and put themselves on the Waitlist so that they can track where
they are in line and know when is the best time to come in to be seated shortly thereafter. Guests that are on the Yelp
"call ahead" list will be put in the que of seating based on if we have gone past their name on the list, otherwise they will
be seated in the order their name was placed on the list.
*Exceptions: We do not accept call aheads on the following days: Mother's Day & Father's Day

Call aheads may have a little bit of a wait when they arrive based on the time their name was put on the list and the
length of the wait time at that time or any extension made to the wait time.

Call heads may be taken hours (and even days) in advance but when entered into the No Wait App it must be entered in
as a "reservation" so that the true wait time does not get compromised by call aheads not due for hours. NEVER make
guests call back later in the day to put their name on the call ahead list, accept all call aheads upon their first call. Do not
make it complicated for our guests to dine with us.

Guests calling to put their name on the call ahead list that plan on being there in less time than the wait time must be
alerted of the actual wait time to make them aware that they will not be seated upon arrival.

Guest calling to put their name on the wait list while there is no current wait must always have their names added to the
call ahead list regardless, every single time.

"rotocol for taking Call Aheads
    • Ask how many are in their party and tell them the current wait time according to the No wait App
    ■ Enter their name, number of people in the party and any notes (i.e.: highchair), take their cell number so we can
        text them when their table is "almost ready" or "ready"
    •   Some examples of what we DO NOT tell the guests:
            o    Call back at a closer time to the average wait
            o    If they do not show up within the amount of quoted wait time, they will be removed and bumped down
                the list
            o   We are not on a wait right now so we cannot take your name
            o   You need to be on your way to get your name on the list
            o   You shouldn't have to wait once you arrive
            o    I will have a table reserved for you when you walk in the door

NOTE: The call ahead is viewed in the same way as a guest that walks in. Do not set up their table and call their name
before they check in. Once they arrive, if they were passed on the list, we will put them in que to be seated next.
Our guests who call ahead should not wait more than 15 minutes.



Restaurant 365
You can access restaurant 365 by downloading the R365 red and white app. Your manager will get you set up and walk
you through logging in during orientation.

 rading Shifts- You can trade a shift to any employee that works at the same restaurant as you, has the same job, and is
available. However, all shift trades must be approved by a manager. You can trade shifts on the dashboard or calendar.

Dashboard


                                                                                                     TP_DEF001497
               Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 111 of 182

    1. Tap on the shift you would like to trade.
    2. Tap 'Trade Shift' to start the trade process.

Calendar
   1. Select either 'My Schedule', to view your upcoming shifts, or 'All' to view all upcoming shifts.
    2. Tap on a shift to view the shift details. Tap 'Trade Shift' to start the trade process.

    3. Select the shift you want to trade with by tapping it (the dot will turn blue).
    4. Tap 'Request Trade' at the bottom of the screen. A confirmation will appear, and the trade request will be sent
       to the employee who's shift you are trying to trade.

Before your manager can approve a shift trade, the employee you are trading with must first approve the trade request.
They'll receive the trade request in the request list as an 'Incoming Request'. It will appear as an 'Outgoing Request' on
your request list. You can open the trade request and view the status at any time.

If the other employee approves the trade request, then it will be sent to your Restaurant Manager for final approval.

If the other employee denies the trade request, it will not be sent to your Manager, the trade request will show that it
has been denied by the employee, and you will still be responsible for your original shift.


Offering Shifts- You can Offer a Shift in two different places in the R365 App: The Dashboard and Calendar.

Dashboard
   1. Tap the shift you would like to offer to open the shift details.
   2. Tap 'Offer Shift', then tap the Confirmation to start the Offer process

Calendar
   1. Select 'My Schedule' to view your upcoming shifts.
    2. Tap on a Shift to view the Shift Details.
    3. Tap 'Offer Shift' then tap the Confirmation to start the Offer process.

Note: Even though you have offered the shift, you are still responsible for that shift until it has been claimed by another
employee and approved by a manager.

Picking up a shift
    1. Offered Shifts can be Claimed by other Employees by viewing 'All' in the Calendar. Offered Shift will appear as
        'Open' Shifts.
    2. Tap 'Claim Shift' to submit your claim. All claim requests for the offered shift will be reviewed by your Manager.
        Managers can select which claims to approve or deny.

If approved the shift will be transferred to the employee that submitted the approved claim and the shift becomes their
responsibility. If denied the shift offer will be canceled and the shift will no longer appear as an open shift for others to
claim and remains the responsibility of the originally scheduled employee.

Time off requests
   1. Open the profile screen on the R365 App. Click the "Request Time Off' button located directly above the "Log
       Out" button.
   2. Tap on the 'To' or 'From' at the top of the screen to select Date you want to take time off. Note** If a date is
       black on the Calendar, that is a Blackout Day that cannot be requested off.
   3. Tap 'Confirm' to return to the request screen.
   4. Finally, tap one of the time off request reasons. If you select 'Personal', a text area will appear where you can
       describe your request to your Manager.
   5. Tap the 'Send Request' button to submit your time off request to your Manager for approval. You'll be able to
       track your time off request in the request list: Outgoing tab.

Manager Approval- Managers will receive all time off requests and can approve or deny them. If approved, the time off
request will show that it has been approved by a Manager and the date you requested will show 'Approved Time Off' on

                                                                                                     TP_DEF001498
             Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 112 of 182

the Manager view of the calendar. If denied, the time off request will show that it has been denied by a Manager. You
will still be considered available for shifts during the dates you had requested off.




                                                                                              TP_DEF001499
Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 113 of 182




                                                                          w

                                                                           a)
                                                                          (.1)




                                                           TP_DEF001500
Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 114 of 182




                                                                          I
                                                                          0
                                                                          L




                                                           TP_DEF001501
                                                                   Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 115 of 182


                                                                                                           MIT Performance Assessment
                                                                                                                                  Put "1" in box                 *Brief examples are required for "Needs Improvement"*
                                                                                                                     Exceeds           Meets          Needs
Leadership Qualities                                                                                               Expectations     Expectations   Improvement

 Attendance (minimal call outs, no excessive time off, willingness to fill shifts in or out of location)
 Punctuality (shows up to work at least 5 minutes early)
 Professional on duty appearance (TP uniform/appearance policy compliant)
 Self compliant of company policies
 Self Awareness (knows strengths, knows weakness, knows impact on others)
 Self Regulation (ability to control impulses, behaviors, reactions, responses)
 Self Motivated (enthusiastic drive for achieving goals)
 Understanding, empathetic & compassionate
 Effective Social Skills (builds rapport with others to move them in desired directions)
 Big picture thinking and long term vision
 Exhibits a positive opinion of the company
 Appreciates subordinates, supervisors and executive members
 Is solution focused and able to appropriately problem solve issues in a timely manner
 Considerate, thoughtful, mindful & respectful towards others
 Accepts responsibility and does not blame others or gives excuses when relevant
 Exhibits Enthusiasm, confidence and is able to rally their team
 Open to change and learn new processes, procedures, policies and products
 Models leadership personality, behavior, body language, speaking style & physical appearance
 Is truthful, honest, sincere and exhibits integrity
 Communicates tasks with clear direction, expectations & with attainable timelines
 Is able to adjust conversations and tailor delivery to each recipient
 Keeps conversations of conflict & other sensitive nature fact based
 Uses appropriate methods of communication (text, email, teams, call, in person, privately)
 Approachable, accessible, responsive & personable
 Communicates effectively ensuring understanding & proper interpretation
 Encourages others to speak & actively listens to others without cutting them off
 Speaks/writes coherently, professionally & intelligently (brief, to the point, grammatically correct)
                                                                                      Leadership Qualities Score        0                0              0
Operational & Team Leadership Skills
 Focuses on opportunities rather than problems, looks for ways to make improvements
 Runs productive shifts as well as pre and post shift meetings
 Holds self all employees accountable and does not exhibit favoritism
 Has good awareness (of guests, team members, facility)
 Delegates appropriate tasks at appropriate times to appropriate members
 Follows up on communications & tasks of self and team members in a timely manner
 Follow's TP training programs (FOH, BOH, MIT's where applicable)




                                                                                                                                                                                                            TP_DEF001502
                                                              Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 116 of 182


 Able to determine training & development needs of individual team members
 Integrates coaching & development throughout shifts (in the moment and by end of shift)
 Measures the progress of performance before, during and after training for proficiency
 Advocates, encourages, teaches for continuous development, learning & practice for self and team
 Coaches, counsels & mentors employees with performance issues to aid in progress
  Encourages employee insight and perspective when discussing performance issues
  Offers suggestions &/or collaborates with employees on a plan of action for improvement
  Plans, prioritizes and accomplishes daily "to do" lists
  Eliminates unessential tasks & distractions to self & team members to ensure optimal shifts
 Establishes & presents goals that are realistic, achievable & time specific (self & team)
 Teaches & reinforces good team attitude & maintains a TP Buddy Culture
  Reiterates and enforces team & company standards, policies, guidelines & procedures
  Acquires the teams commitment & able to get employees buy in
  Maintains a team culture of belonging and inclusion
  Appreciates, acknowledges & rewards team members for all levels of progress
  Knows what motivates their team and implements it
  Acknowledges and rewards desired behaviors & performance
  Disciplines undesirable behaviors & performance
  Eliminates distractors of the store (negative, toxic, melodramatic employees)
  Eliminates misunderstandings and assumptions from conflict
  Remains impartial with team members and stays problem focused for resolution
  Defuses conflicts immediately and appropriately
  Resolves issues in a way that is mutually beneficial and acceptable for all parties
  Stays focused on peoples needs rather than peoples demands
  Maintains a positive, receptive and calm disposition
                                                             Operational & Team Leadership Skills Score   0   0   0
Overall:




Areas of Focus:




                                                                                                                                    TP_DEF001503
Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 117 of 182




                                                                      TP_DEF001504
         Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 118 of 182


                                        Trainee             Notes
Aloha
  Back Office Features
             New employee entries
             Payroll
             Credit Card features
  POS Features
             Order entries
             Mod features
             Voids and Deletes
             Transfers
             To Go
             Applying Discounts
             Closing out checks
             Server Close out reports
             Reopen Closed checks
  NCR- Customer Voice
  Perk Cards
Talentreef Hire/Onboarding
  View applications
  Set up interviews
  Offer job
  Complete paperwork
R365-Scheduling
  Schedules
  Black Out days
  Create Events
  Add a Job
  Print Schedule
  Print Crib Sheet
R365-Accounting
  Entering bills
  Entering credits
  Waste/Transfers
  Forecasting sales
  Prior Year Data
  Food Cost
  Labor reports
  P&L Report
Operations-Inventory
TEAMS




                                                                    TP_DEF001505
        Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 119 of 182




Shift Meetings
  Wall of Recognition
  Pre shift meetings
  Post shift meetings
  Contests
  Weekly manager meetings (Fridays)
Weekly Restaurant Reports
  Retrieving sales information
  Retrieving labor information
  Retrieving expense information
  Building the full report
Prep Sheets
  Logging on hands properly
  Logging amounts needed
  Par adjustments "how to"
  Prep amounts weekdays/weekends
  Recipe adherence
Orders
  Pepsi
  Clover Hill Coffe
  Smallwares (Johnsons)
  Janitorials
  GFS
  Carbon
  Produce




  Job Skills Development Certification Date
  Training Manager Signature
  Training Coordinator Signature
  Trainee Manager Signature




                                                                   TP_DEF001506
                Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 120 of 182



Week 1 FOH Manager Training 7:00 start time, shifts end anywhere from 4:30 to 5:30 or later when necessary.
r)uring Week 1 of FOH Manager Training you should be by your trainers side throughout each daily shift, you should not be working independently
Juring this week

Basic Daily Opening Duties (check off boxes as completed)
       Unlock doors
       Disarm alarm
       Turn on all lights and fans
       Any deliveries that are outside are immediately brought in and put away where the items belong
       Newspapers are put out on the bar properly Sports page replaced daily in men's room
       Make sure POS is up and running properly
       Make sure all opening employees are in and on time and doing their opening responsibilities and are in proper uniform
       Turn on music
       Turn on all line equipment and dish machine when necessary
       Check prep lists and be sure all BOH staff is getting started on their individual prep sheets in order of priority and make sure extra cleaning are
       broken up and included on each employees prep sheets
       Check all restrooms, stalls and sinks

      I.      Clean
              Smells good
              Floors are clean and free of debris
              Mats are clean and debris free
              Garbage is emptied from previous shift and has proper size bag tucked in
              Mirror is centered, clean and streak free
              Fixtures and Wall Decorations are dust free
              Lights are all working
              Toilets are clean (flusher, tank, chrome, base, seat and inside of bowl)
              Stall doors and walls are clean
              Dispensers are all filled and working (hand towel, deoderizer, toilet paper, soap)
              Mens urinal is functioning properly
              Current days sports page is hung up and old one removed in men's room
       Make sure all mats are unrolled and in the right spots

       Print out the crib sheet if not done already & check it over so you are familiar with who's on duty and what time they are each due in
       Print out rotation sheet and wait lists if necessary
       Have trainer enter you into Aloha
       Check emails and NCR
       Discuss pre shift meeting notes, the days to do list and contest for the day, cleaning projects to be handed out- get info on the communication
       board
       Do line check (make sure all stations have sanitation buckets & gloves on), including the soups, dressing, yogurts, fruits, etc on server side
       expo
       Check freezer, walk in and all storage areas to ensure they are all organized and clean

       Check with BOH staff to find out if they are low on any items that may be needed for the shift- arrange for getting product in house asap
       Help with any morning prep items that are needed asap
       Help with checking in any deliveries and help putting them away immediately

'leek 1 will also consist of Skill Development (Aloha, R365, Payroll, Ordering, Cost controls, Weekly Reports, P&L)




                                                                                                                     TP_DEF001507
             Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 121 of 182


    Policy adherence/enforcement
    Guest interaction
    Guest recovery
    Shift support
    TEAMS
    Employee coaching and development
    BOH awareness and suppport
    Overall leadership skills
            Problem solving & Decision making (technical/analytical skills)
           Time management/Prioritizing (technical/analytical skills)
           Project management (technical/analytical skills)
           Monitoring -observing and then being proactive (technical/analytical skills)
           Training & Development (technical/analytical skills)
           Communication (relationship skills)
           Teamwork (relationship skills)
           Motivation (relationship skills)
           Diversity (relationship skills)
           Conflict resolution (relationship skills)
            Coaching (relationship skills)

Manager Shadow Training Certification Date

Training Manager Signature
Training Coordinator Signature
Trainee Manager Signature




                                                                                          TP_DEF001508
                     Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 122 of 182



Week 2 FOH Manager Training 7:00 start time, shifts end anywhere from 4:30 to 5:30 or later when necessary.
[     ; Week 2 of FOH Manager Training your training manager should be by your side throughout each daily shift, you be working more
inaependently during this week while the training manager shadows you throught each shift giving you direction, feedback and guidance as they
feel necessary



Basic Daily Opening Duties (check off boxes as completed)
      Unlock doors
      Disarm alarm
      Turn on all lights and fans
      Any deliveries that are outside are immediately brought in and put away where the items belong
      Newspapers are put out on the bar properly
      Make sure POS is up and running properly
      Make sure all opening employees are in and on time and doing their opening responsibilities and are in proper uniform
      Turn on Music
      Turn on all line equipment and dish machine when necessary
      Check prep lists and be sure all BOH staff is getting started on their individual prep sheets in order of priority and make sure extra cleaning
      are broken up and included on each employees prep sheets
      Check all restrooms, stalls and sinks
             Clean
             Smells good
             Floors are clean and free of debris
             Mats are clean and debris free
             Garbage is emptied from previous shift and has proper size bag tucked in
             Mirror is centered, clean and streak free
             Fixtures and Wall Decorations are dust free
             Lights are all working
             Toilets are clean (flusher, tank, chrome, base, seat and inside of bowl)
             Stall doors and walls are clean
             Dispensers are all filled and working (hand towel, deoderizer, toilet paper, soap)
             Mens urinal is functioning properly
             Current days sports page is hung up and old one removed
      Make sure all mats are unrolled and in the right spots

      Print out the crib sheet if not done already & check it over so you are familiar with who's on duty and what time they are each due in
      Print out rotation sheet and wait lists if necessary
      Have trainer enter you into Aloha and Schedulefly
      Check emails and NCR
      Discuss pre shift meeting notes, the days to do list and contest for the day, cleaning projects to be handed out- get info on the
      communication board
      Do line check (make sure all stations have sanitation buckets & gloves on), including the soups, dressing, yogurts, fruits, etc on server side
      expo
      Check freezer, walk in and all storage areas to ensure they are all organized and clean

      Check with BOH staff to find out if they are low on any items that may be needed for the shift- arrange for getting product in house asap
      Help with any morning prep items that are needed asap
      Help with checking in any deliveries and help putting them away immediately




                                                                                                                       TP_DEF001509
                      Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 123 of 182



Week 2 will also consist of Skill Development (Aloha, R365, Payroll, Ordering, Cost controls, Weekly Reports, P&L)

T,    ght each shift during the second week you are to be shadowed by the training manager to observe basic shift management- inclusive of but
not exclusive to
      Policy adherence/enforcement
      Guest interaction
      Guest recovery
      Shift support
      Schedulefly usage
      Employee coaching and development
      BOH awareness and suppport
      Overall leadership skills
             Problem solving & Decision making (technical/analytical skills)
             Time management/Prioritizing (technical/analytical skills)
             Project management (technical/analytical skills)
             Monitoring -observing and then being proactive (technical/analytical skills)
             Training & Development (technical/analytical skills)
             Communication (relationship skills)
             Teamwork (relationship skills)
             Motivation (relationship skills)
             Diversity (relationship skills)
             Conflict resolution (relationship skills)
             Coaching (relationship skills)


 Manager Shadow Training Certification Date
 Training Manager Signature
 Training Coordinator Signature
 Trainee Manager Signature




                                                                                                                     TP_DEF001510
    Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 124 of 182




•




0




•

                                                               TP_DEF001511
               Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 125 of 182

                                               Overview of Job Duties
Kitchen Manager- Our kitchen managers are a part of the line cooks and will spend the greater majority of their shifts
    -king a station on the line. Typically during the weekdays you may be the support person for the line cooks doing
   p, organizing storage areas, consolidating food storage containers, updating pars, placing orders. On the weekends
you will spend most of your time working the line on a specific station, generally in the Expo position. Additional
responsibilities are:
    •   Labor, food, janitorials and small wares cost controls
    •   Adequate staffing/scheduling
    •   Effective time management & prioritization skills
    •   Compliance & adherence with recipes, plate presentations, food quality, modified food orders & company wide
        consistency
    •   Effective, respectful & professional communication with all employees, managers & guests
    •   Leadership, employee morale, problem solving & conflict resolution
    •   Hiring, proper training, performance, certifications
   •    Employee accountability & performance review (verbal warnings, coaching forms, write ups, annual reviews)
    •   Organization, cleanliness, safety and sanitation throughout all BOH areas inclusive of out outside back entrance
        and garbage bin area
    •   Shift support (on the line, in prep, on dish)
    •   Adequate supplies (food, janitorials & small wares)
    •   Compliance and adherence to company policies
    •   Training employees on proper use and cleaning of all equipment, ensuring proper working conditions and
        following preventative maintenance


Line Cook Responsibilities: Our line cooks are hired with the expectation that they will train and learn all 3 cooking
stations. Line cooks are also expected to do prep throughout the shifts during down time. Our busiest shifts are on the
weekends and holidays so cooks need to have availability to work those busy shifts. Cooks are expected to clean their
station and also help with the clean up in the remaining kitchen areas including helping the dishwasher throughout and
at the end of each shift. All BOH employees are to clock out together at the same time at the end of the shift, unless
they have left or been sent home earlier in the shift.
    • Proper station set up & end of shift break down according to training manual & restaurant guidelines
    •   Order execution
    •   Food prep
    •   Adherence of recipes, presentation, portions, technique, safety, sanitation, station/area cleanliness &
        organization
    •   Proper use, handling, maintenance and cleaning of all tools & equipment while practicing safety, sanitation and
        organizational skills
    •   Overall cleanliness and organization of the kitchen (stations and storage areas)
    •   Support to all coworkers & all stations as needed or requested by management
    •   All line cooks are to be trained on all 3 stations
    •   Respectful & professional communication skills
    •   Ability to take direction
    •   Ability to work in a team environment
    •   Ability to work calmly and effectively, maintaining composure under pressure
    •   Commitment to quality service and product



                                                                                               TP_DEF001512
              Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 126 of 182

When making prep lists it is most effective to do them as such:
    •   On Sunday do a prep list for Monday, Tuesday and Wednesday- listed in order of priority
    •   On Wednesday do a prep list for both Thursday & Friday, in order of priority (should be enough prep to get you
        through till Monday mid-morning, this is so that if ever your Monday truck is late you have enough to get you
        through breakfast business)
*This format is beneficial because it frees you up and establishes a prep routine that you will recycle every week.

Prep Routine:
   •   Mondays-Weds should be Oven, Dressings, Sauces, Dry Mix Prep days (product with longer shelf life)
           o Any raw produce needed to be prepped Mon-Weds should only be prepped enough for 2 days because
               it has a shorter shelf life
   • Thursdays should be Slicer, Salads & Mixes Prep Days
   •   Friday's should ALWAYS be Produce Prep Days

Prep lists for Monday-Wednesday:
*Order in on Mondays delivery most or all that will be needed to last till the following Monday morning
*Monday prep should start with baking all oven product
*All product listed below has a 7 day (or longer) shelf life after being prepped
    • Sliced Bacon
             o Include 12
                        / cs -ics for lollipops-store dependent
    • Chorizo
             o Include 1 case for chorizo gravy (for gravy too if need to make gravy)
    • Flour for dry mixes for the week
         Chicken chunk
    • Potatoes- get in most or all needed to last till the following Monday morning
    •   Mascarpone
    •   Include for any seasonal mascarpone
    •   Turkey breasts-*only cut 1 breast as needed during the slower part of the weekday, later in the week on
        Thursday or Friday you can cut all that you will need to get through the weekend
    •   Mayo -for dressing, aioli, salads, coleslaw
            o lx Cran chix salad =1/2 gallon mayo & 1 bag chicken chunk, 2x=1 gallon mayo & 2 bags chicken chunk
            o lx Tuna salad = 1  / gallon mayo & 2 cans tuna, 2x = 1 gallon mayo & 4 cans tuna
                                 2
             o lx Honey mustard = 1 gallon
             o 1 x Ranch = 1/ gallon
                            2
             o 2x Chipotle mayo = 1gallon
             o lx Coleslaw = 1 / gallon
                               2
    •   Balsamic for vinaigrette
             o lx recipe= 1 bottle balsamic vinegar & 1 bottle canola oil
    •   Mustard for dressings if needed
            o BV= 12 / cup mustard
            o   Honey   mustard lx recipe = 1/2 gallon mustard
    •   Chipotle for paste and mayo
    •   Frozen sliced strawberries for reduction- thaw all and puree when thawed
    •   Spanish Onions for caramelized onions
    •   Brown Sugar for Crumble & Cran chix salad
    •   Shrimp for portioned shrimp (freeze all, pull out portions as needed, on a daily basis)
    •   Seasonings for making Special Seasoning




Prep lists for Thursday:

                                                                                                  TP_DEF001513
              Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 127 of 182

   •   (Milk) French toast mix
            o 1x recipe=1 gallon (high volume needs 3-4x recipes for Thurs-Sun)
   •   (Milk) Pancake mix
            o lx wet pancake mix = 1 quart (high volume needs 7-9x recipes Thurs-Sun)
   •   (Liquid eggs) French toast mix, and waffle mix
            o lx French Toast mix= 4 quarts (approx 1/3 bag) (high volume store needs 3-4x recipes Thurs-Sun)
   •   (Liquid eggs) Wet Pancake Mix
            o lx wet pancake mix = 6 cups (high volumes store needs 7-9x recipes Thurs-Sun)
   •   (Liquid eggs) Waffle Mix
            o lx waffle mix = 3 cups (high volume store needs 4-5x waffle recipes Thurs-Sun)
   •   2-3x Cran Chicken Salad recipe
            o 2x recipe =1 gallon mayo & 2 bags chicken chunk. 3x recipe = 1 12
                                                                              / gallon mayo & 3 bags chicken chunk
   •   Coleslaw
            o lx recipe= 1/2 gallon mayo, 5Ib bag shredded white cabbage, 4 quarts shredded apple
   •   Slice and portion ham, turkey & pastrami

Prep lists for Friday:
   • Quinoa
   • Power Pancake Mix
   • ALL produce prep, except Fruit Bruschetta, *only slice tomatoes and strawberries needed per shift*
   • Huevos Rancheros mix- in pint containers, completely filled, *exclude chorizo* (quantity is store dependent)
   • Short cuts made at end of shift for following day- Pesto Infusion mix, Western Mix, Nachos Mix, Big Easy Saute
    • Salsa

Prep list for Saturday & Sunday
    o Whipped eggs
    o Complete pancake mix
    o Fruit Bruschetta (Saturday)
    o Sliced strawberries for the shift
    o Sautéed mushrooms and spinach, made each morning per shift (popeye's)
    o El Fresco mix for the shift, made each morning per shift




                                                                                            TP_DEF001514
                Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 128 of 182

A "How To" Guide for Placing Orders

Step 1: Organize all storage areas (Most important step!)
    •   Have a "home" for every product and label all areas of their homes
    ■   Enforce that all staff members keep all items stored in their homes DAILY!
    •   Remove everything from the boxes or containers that they were delivered in & put them into clear food storage
        containers or on sheet pans (including produce)
   •    Keep all "like" products together in the areas they are stored in (ie: dairy section, meat section, produce
        section), neatly in a row or in a column
    •   Make sure product is in dated order (FIFO), oldest to be used first
    •   Consolidate product and prep daily
   •    Do not keep any 1 item stored in more than 2 places (ie: yogurt stored in walk in and barista frige)


Step 2: Do your Prep List for the next day BEFORE you start logging on hands for the order!
    ■   By doing your prep list done logging your on hands will be faster and more accurate be you will know how much
        prepped product you have in house, product on stations and how much you will need to be making.


Step 3: Log on hands exactly as you do when taking inventory (VERY IMPORTANT-1111
    •   Log everything including prepped and unprepped product
            o   If you have 2 cans of tuna plus 3- 1/6 pans of prepared tuna salad log all of that because that plays a
                factor in whether you do or do not need to order in more tuna in
            o   The only way for you to now exactly how much product you go through from one order to the next is by
                logging very specifically what you have (or had) available
            o   To be most accurate you must remember to include/note:
                    ■   Waste (ie: a case of potatoes got burnt during prep and was not used)
                    ■   Store purchased product
                    ■   Product borrowed from another location
                    •   Holidays/School Closings (will increase your par needs)
   •    Do not forget to include product stored in FOH and Cafe areas such as yogurt, milks, juices, sour cream, ice
        cream


Step 4: Use Recipes for reference
   •    No one can memorize every recipe, which is why we have recipes. Since you've already done the prep list for
        the next day you need to make sure you order in just enough product to make all the recipes you wil l be making
        till the next delivery day. See Recipe Reference Cheat Sheet
            o   If you know how many cups of mayo you wil l need in total for prep to get you through till your next
                delivery than you can figure out if you have enough mayo in house to prep what you need or if you need
                to order in more


Step 5: Check the weather for the next few days
    •   Weather wi ll impact your sales, most especially in winter and in summer seasons
           o Bad weather wil l make you slow
            o   Good weather wil l make your sales go up EXCEPT if its summer. Unless you are LB, your store will not be
                crazy busy, especial ly on a Saturday, if it is gorgeous outside!


Step 6: Determining Daily Usage Amounts (the other most important step!!!)

                                                                                                  TP_DEF001515
                 Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 129 of 182
    •    You need to know or learn how much of each product is needed per shift in your store. Go to Reference Section
         for General Usage Quantities


     7: Analyzing your ordering needs
    •    Know your stores specific weekly P-Mix (report found in Aloha Manager) so you have factual amounts of usage
    ■    Keep at least the 4 previous orders with your logged on hands and purchase quantities available for reference
             o    Step 1: Review the order placed 2 weeks prior checking:
                       •   On hand amounts
                       •   Ordered amounts
                       •   Add both the On Hand + Ordered amounts to find the Total Amount of Product you ran with
             o    Step 2: Review the orders placed following that first one and start tracking On Hand Amount + Ordered
                  in Amount and the following On Hand Amount (which would be the left over amount, aka excess
                  amount)
                       ■   2/1/18 Potatoes On Hand Amount was 2 cs, Order In Amount was 10 cases. Following order on
                           2/4/18 On Hand Potato amount 2 cs shows you that your actual usage/need was 8cs. Back track
                           previous orders to identify a common amount of excess on hand amounts for potatoes to
                           determine a final "Par" amount and go update your order guide with the newly adjusted par,
                           save over the old document so that you do not have 2 different pars for the same order guide


This guide is applicable for placing all orders and with making prep lists be the same analytical process applies when
doing the prep list.


The only way to establish true ordering needs (pars) and prep needs (pars) is by accounting for all product on hand
   iusive of prepped items.


Working in the kitchen on Fridays helps you learn important data such as what recipes yield and how much or how many
containers of product you go through on the shift.


The only way to be able to achieve good cost controls is by determining your stores true usage amounts and then
adjusting prep amounts based off the actual needs.


How over ordering really hurts your profitability:
    1.   When you order in more than your store needs you prep more than you need
    2.   Once product has been prepped it is now compromised and will expire within the next 7 days, shortening it's
         shelf life
    3.   Excess prep will spoil before you get use it, resulting in wasted purchasing dollars
    4.   Wasted product and prep means that you also wasted labor dollars, resulting in the 2 most expensive
         controllables being impacted hurting your stores profitability




                                                                                                  TP_DEF001516
            Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 130 of 182

                                       Reference Section

Recipe Reference Cheat Sheet

                Recipe            Recipe Size   Main Ingredients     Amount         Yield
                                                Tuna               2 cans
              Tuna Salad              lx                                         4 1/6 pans
                                                Mayo               2 quarts
                                                Chicken            1 bag
                                                Mayo               2 quarts
           Cran Chix Salad            lx                                        3.5 1/6 pans
                                                Cranberries        1 quart
                                                Pecans             1 quart
             Mascarpone                         Mascarpone         1 tub        1.5 1/6 pan
                                                Can tomato         5 cans
                 Salsa                lx                                         22 quarts
                                                Cilantro           1 bag
                                                                   1 case
             Portobellos                        Portobellos                       1/6 pan
                                                                   raw
                                                Balsamic Vinegar   1 bottle
         Balsamic Viniagrette                                                      18 qts
                                                Canola Oil         1 bottle
                                                Mayo               1 gallon
           Honey Mustard              lx        Cilantro           1/2 bag        7 quarts
                                                Mustard            2 quarts
                                                Mayo               2 quarts
                Ranch                 lx        1/2 & 1/2          1 quart        6 quarts
                                                Sour Cream         2 quarts
           Dry Pancake Mix                      Flour              5 quarts
                                                Liquid Egg         6 cups
          Wet Pancake Mix             lx        Milk               4 cups
                                                1/2 & 1/2          6 cups
                                                Butter             5 pounds
           Whipped Butter             lx                                         4 1/6 pans
                                                Margarine          5 pounds
               Quinoa                 1         Quinoa             2 quarts    4 pans (8qts)
                                                Liquid Eggs        4 quarts
             French Toast             lx                                         8 Quarts
                                                Milk               1 gallon
              Sliced Swiss          1 pan       Swiss                          1 1/2 packets
           Sliced Mozzarella        1 loaf      Mozzarella                      1.5 1/6 pans
          Strawberries Sliced        1 cs       strawberries                    3 pans (6qts)
                 Mango               1 cs       mango                           2 pans (4qts)
               Blueberries           1 cs       blueberries                     2 pans (4qts)
               Pineapples            1 cs       pineapples                         8 quarts
               Honeydew              1 cs       honeydew                          12 quarts
                 Grapes              1 cs       grapes                         6 pans (12q-ts)
            Tomatoes diced           1 cs       tomatoes                       6 pans (12qts)
           Tomatoes sliced           1 cs       tomatoes                       6 pans (12qts)
             Pork Sausage            1 cs       pork sausage                       4 quarts
           Chicken Sausage           1 cs       chicken sausage                    6 quarts
           Chorizo Sausage           1 cs       chorizo sausage                 4 pans diced


                                                                              TP_DEF001517
           Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 131 of 182

          Sliced Bacon              1 cs    sliced bacon                1/2 hotel pan
         Chopped bacon             1 bag    chopped bacon                  1/3 pan
                                                                         approx 30
    Portioned Turkey (4 1/2 oz)   1 piece   sliced turkey
                                                                          portions
                                                                         approx 60
    Portioned Ham (2 1/2 oz)      1 piece   sliced ham
                                                                          portions

       Pack size breakdown
               Flour              1 bag     48 quarts
           White Sugar            1 bag     48 quarts
          Brown Sugar             1 bag     13 quarts
             Walnuts               1 Cs     8 qts
             Coconut               1 cs     6 pans (12 qts)
        Dried Cranberries          1 cs     12 qts
                                  1cs (4
             Granola                        16 qts (4 qts/bag)
                                  bags)
           Mixed greens           1 bag     3 pans (12 qts)
           Baby Spinach           1 bag     3 pans (12 qts)
       Button Mushrooms           1 box     3 pans (12 qts)
           Frozen Soups           1 bag     1/2 of a 1/3 pan
            Hollandaise           1 tub     1/3 pan
            Egg whites             1 cs     14 qts
            Liquid Eggs            1 cs     24 qts Prepped
             Potatoes              1 cs     22 qts
      Sliced English Muffins       1 cs     22 qts
I         Ciabatta Bread           1 cs     44 qts




                                                                      TP_DEF001518
                   Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 132 of 182



How to forecast your sales & Budget your spending dollars (This can be done monthly or weekly)
      d last years NET Food & Bev sales during the same week in Ctuit (Tuesday to Monday dates). Be sure to
nute the bev sales and food sales separately, not as combined total sales
2. Take an average of the last 3 months of sales % increases and multiply both food and bev sales by that % amount
3. Check the weather from last year and the anticipated weather for the upcoming week (good weather=good sales,
bad weather=bad sales)
4. Now that you have last years sales and the % increase dollar amount add them together to find out what your
anticapted food sales and bev sales will be. Now adjust that number, sensibly, based on the weahter info


Example
Last years Food Sales: $20,01.3
Last years Bev Sales: 45,32_3
Avg Sales increase over last year: c,7",
Last years weather: -1. siA.ow dal.,i 0A. /2, Theso4,nLi,     _gales were   dowv\—f500, otheo,vLse 1,,Lorvin.tiL
This years expected weather:        VIA V..S Lfatal   warnu

Budgeted Food Purchase Dollars: 42o,oi.sx.el =-`1200 im,crense= 421,213 GIlAtEcLpciteol saes
Budgeted Bev Purchase Dollars: 45,232.XC4 =4:319                    Lifucretase= 4,5,642 a nti,c1,-pateol   saes
Fond Purchase Budget: 457.27 X71 food cost ovKil
             __.
l   'urchase Budget: 41241 22W, bev cost qua


Your turn to practice!
Last years Food Sales:
Last years Bev Sales:
Avg Sales increase over last year:
Last years weather:
This years expected weather:
Budgeted Food Purchase Dollars:
Budgeted Bev Purchase Dollars:
Food Purchase Budget:
Bev Purchase Budget:




                                                                                                                   TP_DEF001519
                                                                  Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 133 of 182
How to Track L                     Set Actual Pars
                                                                     : ....                                                 —re.. ...ed . roduct (such as. chickWilddsaManilla
                                                                                                                                                            . . ...._____
                                                                                                                                                                    ,     .. .....,... .                                                                               yogurt)"
                                                 Sunday (Mon-Weds Shifts)                                                    if                Wednesday. (Thurs-SUri Shifts) L16                                                                                                           Sunday (Mon-Weds Shifts)                                            iiio                            Sun               Weds

                                                        storage     line                                total                       order                 Par         storage                               line            1 total                              order            Par            storage                        line               1         total               order        Usage               Usage
           Fridge          pack size         Par
                                                         . _                               I            :...;                                             7 cs                                             .i. pay. I i pa,,.                                        - '. .-'    36 qts       los +2.20:ts, I                2 ? 1,1.1;            I         3 cs                             1.:5,-:',, y
Liouid eggs                15/2 Lb          36 qts
Egg Shell                  30d z/cs         :18 fits                                                    . :`.lst                         ,7s              2 cs         !,.., 2 cs                          ,r, lilts        ;            3/4.     c.s. (`'.2cs"                  18 fits          1/:•.? r.:-;      I         p•r                            1 C.S                              7-.5 ,..s
                                                                                                                                                                                                                                                                 • -•..,                                                                                                                         : ci..
                                                                                           • .E 7                                                         3 cs                                            1./2p.o A. • il2po v..                                   3, cs ,       18 qts             1
                                                                                                                                                                                                                                                                                                    - c,s                    2 T._i., 4..7:        ••        2 ,;.y.
Egg Whites                 15/2 Lb          18 qts            '      :: t:
                                                                                                                                         '                                                                                                14:s                       :LO'r.S     66 qts             •                        4 4, .-.,t;           I         3 cf.
Polar()                    6/6 Lb           66 qts




                                                                                                                                                                                                                            1
                                                                                                                                                     10
                                                                                                                                                            c
                                                                                                                                                                           .1.
                                                                                                                                                                                    :..'S
                                                                                                                                                                S
                                                                                                            •-:
                                                                                                                      cc
                                                                                           I
 i:• *.lrir...             30/1 Lb          15 Lb                                '                                         •                         1.5cs                        .,..,                         -           '             6') its                    2 c..s      15 Lb               11.:.,,,                        -

Buller                     36/1 Lb          10 Lb                                                       _                            _                    1 cs            ,. ef.                                                ' 1 c.s                                          10 Lb                Jr-                          -4                          ,

                           6/66.50:,.       2 pans .          •                            I -                                                       Spans                :-. (.::,'.                     _'2. pf.v,. 12 sovl.s                                       :i. or     2 pans                  cs                          n             1 .i 7.s, .4.
I 01-..,
Fle,-,!vy Cream            12/1qt            4 its                                                                                                   12 qts         fr.:, • .-.:.-,-3,-.14:, i, v.tr,....               .   •                                         1, .7.-s   4 qts        2,-.Its -l-s:.<7.-1-7-'5,              -s        •

Yogl; -i, Strawberry       12/6oz            3 ea                                                                                                    15 ea                 l :-.S.                         5            2   .               an                                    8 ea                              I           .3 -l- ''

                                                                                                                                         '           2 pans                            .,;:i              ,L -'4?,:ii.,. I 3 esi                                      -.L cs     1 pan              : f-                                                      , ..
Y,;,;1.•:, Greek           6/32oz           1 pan                                                                                                                                                                        ,••
                                                                                           .                                                         3 pans               1 7:'!-                       I 5V+ .'31.,' : 5e..9                                         :7? cs     2 pans              :,.:".7.                .;.‘.,,-;!--                       ' P,:,
r.,1,-,,..c. r none        6/160;.          ? naus
                                                                                                                                                                                                                          I.
                                                                                                                                                     12 qts                            e                    ,;', c1:1-,1 . G arts                                     a c;        4 qts                                        :-. '.1'.1'..           '                           .•
'.,,n1s;:•45, Pof lc       5 Lb              .1 (IL :                                                                                    _

                                             2 qts                                         i                                                          6 qts                                                 4 ots.                        4 ',its                     a. i•-,s    2 qts                                         a 9':                         1 :::-:.
    tr ,:go.   Turkey      1011
                                                                                                                                                                                                                                                                                 1.5pan                                       , .                                                   _•                               '
Chopped Bacon              2/5 Lb           1.5pan                                                      .                                            4 pans                                               2,14 pf.i'v,. i                  zi a_.                     1 CC.

                                                                                                                                             ,       3 pans              ., ../;,,,...                    ;.r2 ?ray. :, 1...5 cs                                 , 2 :.s         1.5pan                   '                   ... ;....-i v.       ,         ',. 1::; ,,.
Bacon, sliced              15 lb            1.5pan                                         :                      :
                                                                                                                                                      5 pcs                  2 T. :                         .i. pa;,,.      I . 2.5 -r.c.s                            1 cs        1,5 p c                                     ,:,.:, -1:::;:•,      I       1. ;., -i'
l' ,1;‘•ey, Finast            101.b          1,5pc        '
                                                                                           ; -, •. • ...,.                               :           4 pans                                                 -!.. DfAin.. :, 1 ,pam.                                   •- cs      1 pan                    /                                                   '5 ca,               _'            :.    V.11.
Sausage, Chnrizo           10 Lb            1 pan                                                                                                                                                              .                I
                                                                                               i    '

Chicken Breast             2/5 Lb           llbgs                                    •         ; ::i, ..'                                '           15 bgs              1 .:,'I.,.;'                      3 TA;4•5             : 4          tinejts ;                7 cs.      ings          t Lor.-f.w.,,,-) Ij          1.5 '           -..i. •          0 tisio.
                                                                                                                                                                                                            1pov            11/2 ,..,s-i. '                              _       30prtn                                       2 pa ,ts                 I      1 pc                                         c
Ham, Boneless              2/14 Lb          30prtn                                                                                                        2 pcs                  a -i).s

                           25 11,           1/4bg                                                                                                         2 bgs                         ;                  2 Tx11^,s i                     1 Lc,                             o   1/4bg                   ;              1     :2 ?s1•15..              i    :-.1!pnv, .:,                     ..::".7 el,
Onion, Red
                                              8qls                       -                     : 1.:,                      ,77.1-                         5 cs                                              a ?or,              : I. paw                              5'cs        8qts               -.1. cs            I f•;:clt-I-apv, :                    2 cs                          - .3•:         ;.:.
Honeydew                   Bea
                           8/1 Lb           6 pans                                             I -1_12R.,,                           t 7.                 6 fits                            '              3 i..,L104 I I ,.01,... I c,                                          6 pans            1.51:It              I     4 19.o.S.                I     2 its.
Sl:i awberry
                                                                                                                                                                                                          1.-5pciv-s            il..5 -pay.z.                    :      (r ,      1 pan       " vi:iyi. c. At (A) 1.:00                                             /
Blueberry                  12/pints          1 pan                                                                                                        3 fits
                                                                   .:•.,. tfi.-,..,.. ; s -..,:,ii•Ls                                        "            6 cs                                              I poi               ;          3 Gs                                  2 pans                  /                   1- -H,LT.p. IA. ;              2 p cu%s                            2 p-.. .--,s
Portabella                 5 Lb             2 pans
Button Mushroom            10 Lb             1 pan                 ..-    ;;:'. .,..i",        .I 7,_ 7:20 .,-,                                           2 cs                                            1.5po,r-s                      -1,5p9.1-4,s                  2:...1.    1 pan          1 ,.::cii,- b9.54,             I pPi-k.               I     a pay.               lz..s       J. '71;,.....;


Ground Turkey               2/10 Lb          24qls                                                          :..                r                     38 qts                                                 44 ,:S L 44 citS '                                                    24qts            ..:.2 t.:.                        '                      1,:-.       rii:c.              _2:C`-.         ;



tobsler                     6/2 lb          1Sprtn                                        . :3 7-z-.i.ti.,)!:                                    s   36prtn              5 hoc:.;                          12 ?i-to. : 3/405+                                                    15prtn             rE• t?i,:;-c.       I      -::,' T-1-1-_ir,        ; 3 re:::.:s+                    '

                                                                                                                                                          6 pks                  -.,_ plz                    - -1-
                                                                                                                                                                                                             .1 i •,..          I          -, p12
                                                                                                                                                                                                                                           —                             ,        3 pks             c; oos                                                   :,-,1 ,,,, c,
Pas                        12/10ea           3 pks        -              : • -i.•                       2-• pig                                                                                                                                                                                         •;
                                                                         •                           4 . ....                                        10 pks               2 rr izs                                 -1           ;          2 plc,„                                5 pks                  ^i                                                  4 p?.F.!:..                       7 •:,Pdc..
lialian Panini              6pks             5 pks
                                                                                                   . .                                                     6 cs           i.2 qt                               2 t              : 14 Clts 1                               6,       2 cs              :2 ..f..                         '                 :      2 r..                           .r.::', r. .
English Muffin              96/2oz             2 cs
Bread, Cuban                2.2/16 oz.       1/4 cs                                                                                                   3/4 cs                                                                    I                 ,                      :        1/4 cs           i •::-,,;:- ,                c, _, ' I                   1/2c.5-1-                   •

                                                                                                                                                     12 qts                                 /            3 0,tS ri4o1                                                             8 qts              c-: r•,,.;             !?,,i- tsi-1.,_..“.,            1.0fits -i-                               :.. zr
'mgar, Brown                25 l_b            8 qts
                                                                                                                                                                                                5,' ;        2 :Its                 ' a' crts                                      2 qts           13 ,-.4!:,                     1 ai:
                                                                                                                                                          6 qts
                                                                                                                                                          6 qts             ..,t                  ,;         .:? ozs                                    ,                    /     2 qts            .5 -:.- zs                    .I. .,•!:                   c:-.. .9.1c,                        2. r.-.,.

                            6P11 0 c ;11,    Scar;                                                                                                        20 cns                                             a - .:,,,              j      a Toi...                    --,cc      5 cans                                       1? .:.-,:':.;                 ...:;,-s
 i', iml•o, can        d
                            ,1/50o;           4 qts                          .                                                               .            8 qts                   - ...                     3 9t,-,             :3/4 cs ,                                          4 qts                                         .-: ,..-,,ts               :-;..5 :::...                        1 . ni
 1:, i-,T, a
                                                                                                                                                      8 pans                                                =pas                    I.    -7, ,       L,"...c.            1.,     3 pans                        ,                                                          •                          •:           7., •
 i'‘ i,r                    10 Lb            -4 nails


                                                                                                                                                                                                                                                                                                                                                                                 TP_DEF001520
                                                      Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 134 of 182
Wheat woo!.              'tea            6 bgs                               3 cs          '           1            ; 3 pits             3 LS         6 bgs     : ::::,             .-2 ::.c...ii       s    .1.•-i- :,s

Cal'AMPI             ..2/200z            6 btls                             10 btls                    1 1r_., eat. I IL:). bt-.1.        •:i.        6 btls                                                 r?. btt:.

Hershey Syrup        24/24oz             8 btls   •                 -       15 btls      : '5          1      I         - i- l'utt.'s
                                                                                                                      : L                 i           8 btls   :7. ',..!).L          : +2               4          .11
                                                                                                                      I
Powergrain Pancake 6/5 lb                8 qts                              4 bgs     ,:- :.-,..-..s   ,    i :1;.•   ' 5 its                         8 qts    4- ....,-;           ::,s               ; -••: '3.:y.1-

Corn 6i cad Mix      6,"..: Lb           12 pcs                             60 pcs                     1                    •:. bx                    12 pcs   5 i       ,!".S.      "-) ;•.,,f               ._,.1+

                                                                                      " • s 1               .-1-a          i'!       _    1           20 pks         •                • ..              ' .:7:1.r..1'..f:,                           -
Wink -1              ."•!11/1:.101. 'i   20 pks                              2 cs
                     17/nni.,;•.         6 pks              ,               10 pks          •          I     1.5      ; 1..5pw.:.;                    6 pks                       ...-i-.           .:. :     '         ;?..,.
Table Turners
                                         1 sly                  i            1 cs                _s                   I .1./:.?.c..s      1           1 sly      1
                                                                                                                                                                 - c;                                   i         .i. r..:-..          ...:::-. rs
ToGo 9x9 container   200c4
                                                                                           :                          .      1
Whra! Bread          each                 12                                  50                               Y.                        50            12                                                          15                    :.i.

                     each                 2 dz                               4 dz            '         I    a pc      ;     .3 •pr..     4 clz         2 dz                              -.'",                    7 ifi                2: ?.7-5,
I ocaccia Rolls
                                                                d       ,     15                                                         13             7            /                                                                  5   L,..s
Egg bread            each                  7                                               2           I          /   1e         2               __




                                                                                                                                                                                                                                 TP_DEF001521
                                                               Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 135 of 182


Practice Track Usage to Set Actual Pars
                                                             - Include. re                                  ed' roid c          s ...._        and vanilla sogurt)"
                                            Sunday (Mon-Weds Shifts)    1./3                                             Wednesday (Thurs-Sun Shifts) 116                                                             Sunday (Mon-Weds Shifts)                                            I/10                 Sun     Weds

          Fridge        pack size     Par           storage          line                   total          order       Par     storage                line                  total           order            Par         storage             .          line                          total            order   Usage   Usage

Liquid eggs             15/2 Lb      36 qts                                                  .2,..s                    7 cs                          1 ;:a..          I 1 pP.A- .. CS '.                   . 36 qts     ies+.220ts1                  2 pQv,...S            I             3 GL
                                                                                                                                                                                ._ .
Egg Shell               30dz/cs      :18 fits          '                                                               2 cs    .-1. ,-..• cs         t- -Rt.;         . 3/4 cs ? 2 cs                      18 fits        1./2 cs            I        !?•f.. .             :             i cs
                                                                                    i                                                                                                                                                                2 pays                1•
!:gg Whites             15/2 tb      18 (Its                     7 ,...:" .";       . :3 i',1", :".•1                  3 cs                        1.," ?,:iv, . 1/0.pavl.                     3 es        18 qts           I es             1                                           :2 cs

Poialo                  6/6 Lb       66 qts                                                                           10 cs      .I. es                   1           I     -.1_ cs        '. .:•.,0 cs     66 qts          1 cs             1       ---46 9Lts            1             .3 GS.
                                                                                                                                                                      r          .
1\1,1.11;,arintr!       30/1 Lb      15 Lb                                          f"--                              1.5cs            .s                 E.;         .     9 L'os         , ...            15 Lb             12.            1               t.^           .              25
                                                                                                                                                           ,          f.                           i        10 Lb             10                             4             Ie             14
Butter                  36/1 Lb      10 Lb                                          I• :7; 6.c...,                s    1 cs      1 cs                       . 'I es                                                                          I
                                                                                                                                                            •                                                                                                              •
riina                   6/66.5oz     2 pans _ .                                                                       Spans     2 c.,..            1/2 ?PK. 1 2 c.,2 ms                        1 cs :      2 pans            i cs            {        1 pPiA•              I        I es+
                                                                                    •
Voguri , Strawberry     12/60z        8 ea                           •     1        •        :6,5'                    15 ea      1 cs                .5 + . '. ..             19                             8 ea                 /          I         3÷?                 :               ,..
                                                                                    I                                                                          I                                                                                                           I
yogurt., Greek          6/32oz       ]pan                                                                             2 pans     .•.,3 e.t.;        -1/473414. .             3 °CI             1 c'2,       1 pan            ::: .c.!        1 L
                                                                                                                                                                                                                                               - .5p:, v,.s                .-            Sea
                                                                                                                                                                      e
i'vlascarpone           6/16oz       2 pans                                     -... i                                3 pans     -.!               .5`./÷..5T--- I           5 en           2 cs           2 pans            350                     l'i+717'              I          Ilea
                                                                                                                                                                                           _--. •
5.au,,age, Pork         6 Lh         I qLs                                           .                       '_       12 qts           /             .,6:-•-,7.,!:s   i     6.',- ciirs,    1 cs             4 qts                '                   ..F.,.1:l c:J.       •          3 citL

Chootaed Bacon          2/5 Lb       1.5pan                                                                           4 pans      : ,s:,           1•14 pay..                I cs                es
                                                                                                                                                                                               Ice         1.5pan            i. .'-:..-      1        ..f. •?i .           I _i I..3 -i-

ri;:iron, sliced        I", IS       1.5pan                                          I                                3 pans    ., -,Th..,,         j..,,2 Ti,o v„ I        -.5 :.;            Z GS        ',Span                            '        .5 •02_                       .5 i(..V.

                        MO 1 b       I 5pc                                                                            5 pcs       _.                 J.   p6,. .
                                                                                                                                                             . 2.-5'3"..G's                    J. cs        1,SpC            1 GI".          !1       _5 ?Qv.              •         I ;A+
                                                                                     1                                                                        .
                                     1 pan                                                                            4 pans           i             1 ?ciyu ! I pa:6•.•                       1, cs        1 pan
Sausage, Chorizo        10 Lb
       " ' 1..'r "1     2!511,       1 lb ,s                                                                          15 bgs               ,a-•     0 I ,,7,,,,,      1 4 13C,?,,,..,.         '7= C.,,,    llbgs        ... - •.,..,c;•i .: 1 ...                    : ;. I         1 1):4n
                                                                                   --,
           i . •6:c!v   2/10 Lb       261gts               .                                                          38 qts            6.        1 44- ac - , 44 pcs                               '       24qts          .1. 2. C--7.:.;                    /                4     3

                                                                                                                                                    !,..2 F.,,±,,, . 3 /4 cz„,+                 ./                                                                         I
I nbsi er               6/2 Lb       15prtn                                         I                                 36prtn   .5 02:::::                                                                  15prtn          .3 ,-                      7 7..ki......        , zi'. 'ccis-I.
lichen Pinini           6pks          5 pks                                                                           10 pks    --, -66...                 '          I      2p=                   -'-,     5 pks                                            2             1          4 7.,1:.:,..s
                                                                                                                                                                                                                                                                           •
English Muffin          96/2oz         2 cs                                                                            6 cs     -", -i.-               --. ott        .    14     Li-,-;   ,       .i.       2 cs             -       ..                      1            '             2 es
                                                                                   1                                                                                  i                '                     8 qts                               i                                  .t.:- . .. .
Sugar, Brown            25 Lb         8 qts                                                                           12 qts               '                 LA
                                                                                                                                                  1.3 cit.; FP%                                J. bEt                                                .--,'        -

Cranberry, Dried        25 Lb         2 qts                                  :1                ,                      6 (Its   ::::,F ,2,1;           2 us                I 1.5 qts                    '     2 qts        1=- 9Z..:.                     ,:. :',..t            /     14 .111,

PPC;Irl, Piece.         301.h         2 (Its                                         f•    : .,.- 6.v..;              6 qts     26 .t,t.s.            0 9.t           ; ii cits                              2 qts           5 r.-- .a:.                1 P':                            :, c:   I:,
                                                                                                                                                                                                                                                                               t
inmato, canned          6/6110 can   5 cans                                                                           20 ens                          .-6 r.i6e..         f i -pay,            .:. :.!-.    5 cans                                    .2' cr.s                 6. :L.::: , L6-.

Powergrain Pancake 6/5 lb             8 qts                      :z .--! .                 1-.. -                     4 bgs     -ter __               1 9t.           I ,5 cits                    i         S qts          4 6s ,--.6;s               2 cr.;              I --, b.2s+-
                                                                                                                                                                                                                                                                           .
Corn Bread Mix          6/5 Lb       12 pcs                      .                   ; ::..s:;: ,:                    60 pcs      s. bv.              1.1:c. , : i bx                              ..       12 pcs        5 Z.:.6x.eS.                  9 pes              ; Ics+
                                                                                                                                                               1                                                                                                           1
Napkin                  30/100ea     20 pks                     :z: + 4 4- :. 6 0 .;. 66:-s                   •        2 cs    1"4 cs                 1+2 . -61 T6'rr.s,                                    20 pks                                   ,'..•I'..c.4el:1,16   • 2 "pP.ci?..:;

Table Turners           12/90ea       6 pks                          :::-.,_+1.+                                      10 pks            ,                 1.5         1 1.5pies                    .,        6 pks                ._..s              1÷..5-1-2. 1                        -',, pts
Wheat Bread             each           12                                a          :           4,                      50                                                                                    12               is                            .7.               :          :15
                                                                                                                                                                                                                                                                               ii
Egg bread               each            7       _      •                 7.-.        i.            '         4          15             2                    '         .          L.?                           7                                             0.5               I          0.5




                                                                                                                                                                                                                                                                                                        TP_DEF001522
    Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 136 of 182




•




•




•

                                                               TP_DEF001523
    Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 137 of 182



Items contain DAIRY                   Items contain EGGS
   • Powergrain Mix                      • Powergrain Mix
   • Pancake Batter                      • Pancake Batter
  • Waffle mix                           • Waffle Mix
  • French Toast Mix                     • French Toast Mix
   • Cornbread                           • Cornbread
  • Pita                                 • Brioche Bread
  • Whipped Butter                       • Udi's Gluten Free Bread
   • Peppercorn Ranch                    • Mayo
  • Caesar dressing                      • Caesar dressing
  • Whipped cream                        • Honey Mustard
  • Chorizo gravy                        • Peppercorn Ranch
  • Hollandaise                          • Chipotle mayo
  • Mascarpone                           • Hollandaise
  • Caramel Sauce                        • Tuna salad
  • Bourbon Caramel Sauce                • Chicken salad
  • Pesto sauce                          • Cole slaw
   • Strawberry yogurt                   • Cookies
  • English muffin
   • Ice Cream
  • Cookies




                                                               TP_DEF001524
    Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 138 of 182



hems contain WHEAT                   hems contain SOY
  • Powergrain mix                     • Powergrain Mix
  • Pancake Batter                     • Pancake Mix
  • Vegan Pancake Batter               • Vegan Pancake Mix
  • Waffle Mix                         • Waffle Mix
  • Cornbread                          • Cornbread
  • Pita                               • Pita
  • Multigrain Bread                   • Multigrain Bread
  • Brioche Bread                      • Brioche Bread
  • English Muffins                    • Sourdough Bread
  • Sourdough Bread                    • Udi's Gluten Free Bread
  • Rye Bread                          • Reese's peanut butter
  • Ciabatta Bread                     • Butter Blend
  • Bagels                             • Margarine
  • 12" Tortillas                      • Mayo
  • Chicken Tenders                    • Canola Oil
  • Cookies                            • Chicken salad
                                       • Cole slaw
                                       • Tuna salad
                                       • Honey mustard
                                       • Peppercorn ranch
                                       • Caesar Dressing
                                       • Balsamic Vinaigrette
                                       • Lemon Vinaigrette
                                       • Chipotle mayo
                                       • Chicken Tenders
                                       • Cookies



                                                               TP_DEF001525
       Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 139 of 182




Gluten Sensitive Menu Items                    Items that can be made w/
*We do not have Gluten Free cooking surfaces
                                               Udi's Gluten Free Bread to
                                               become Gluten Sensitive

Appetizers                                     Appetizers

   •   Bacon Lollipops                            •    Avocado Toast
   •   Turkey Chili                               •    Fruit Bruschetta



Salads/Dressings                               French Toast

   •   Martha's Vineyard Salad                    •    Grand French Toast
   •   Santa Fe Salad                             •    OMG French Toast
   •   Cosmopolitan Salad
   •   Grilled Chicken Feta Salad
   •   Cilantro Honey Dijon Dressing           Omelets
   •   Peppercorn Ranch Dressing
                                                  •    All Omelets
   •   Caesar Dressing
   •   Balsamic Vinaigrette
   •    Lemon Vinaigrette
                                               Eggs-tra-ordinary Dishes

                                                  •    All Skillets
Bowls of Deliciousness                            •    All Benedict's
                                                  •    Traditional Eggs
   •   El Fresco Quinoa Bowl
                                                  •    Huevos Rancheros (over chips instead
   •   Pesto Zucchini Bowl
                                                       of tortilla)
   •    Honey Sriracha Chicken Bowl
                                                  •    Low Country Shrimp Hash Bowl
   •   Cilantro Lime Rice Bowl


                                               Good & Good For You Dishes

                                                  •    No Yolks Omelet
                                                  •    Pesto Infusion Skillet
                                                  •    Garden Frittata



                                               Sandwiches/Wraps/Melts

                                                   •   All Sandwiches
                                                   •   All Wraps
                                                   •   All Melts




                                                                                TP_DEF001526
     Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 140 of 182




Soups for the year 2019-2020
*You will choose 1-2 soups each week to run from the choices listed for each date
range and rotate through the choices each week. It is fine if you have an extra bag
that runs into the next week, just use what is on hand up and then switch to the next
one. You must rotate weekly. Turkey Chili will be served all year round as always.
GFS will have all choices for each period available on the order guides. Dates might be
off by a day or two based on order days.

8/7-9/30 (Serve 1 soup daily)
Chicken Kale & Quinoa
Fire Roasted Veg
Roasted Pepper & Gouda

10/1-11/3.0 (2 soups daily)
Butternut Squash Soup
Pumpkin & Bacon Soup
Coastal Clam Chowder

12/1 - 1/31 (2 soups daily)
Black Bean Vegetarian
Italian Wedding Soup
Corn Chowder
Tuscan Bean & Sausage

2/1 - 3/31 (2 soups daily)
Homestyle Tomato (running the entire period, chose 1 other soup each week)
Chicken Kale & Quinoa
Shrimp & Corn Chowder
Garden Vegetable

4/1 - 5/31 (1 soup daily)
Butternut Squash Soup
Tuscan Bean & Sausage
Corn Chowder

6/1- 7/31 (1 soup daily)
Italian Wedding Soup
Coastal Clam Chowder
Black Bean Vegetarian

8/1 - 9/30 (1 soup daily)
Chicken Kale & Quinoa Soup
Garden Vegetable Soup
Shrimp & Corn Chowder



                                                                          TP_DEF001527
        Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 141 of 182




                                   Catering Specs
All orders need 24 hours advanced notice. All entrée Items, appetizers, and sides are based on 12
people.


Appetizers:
   • Fruit Bruschetta $60
       (Comes w/ 18ea cinnamon/sugar pitas cut into eighths and 2 quarts of Fruit Bruschetta)

    •    Bacon Lollipops $60
         (Comes w/ 45ea bacon lollipops, 1 pint of caramel, 1 pint of brown sugar crumble, and 4 apples
         halved)

    •    Avocado Toast $60
         (Comes w/ 18 pieces of avocado toast cut into halves, 1 / pint of Olive Oil)
                                                                 2
         *Let the guest know that this item can't sit too long, or the avocado will turn brown and bread
         becomes soggy. Should be picked up and served within an hour or less.


Sides:
    • Breakfast Meats $30 (Bacon, Ham, Chicken Sausage, Pork Sausage, Pork Roll)
       (24 pieces of bacon/pork roll, or 18 pieces of chicken sausage/pork sausage in a half aluminum
       pan w/lid)

   •     Breakfast Potatoes $30
         (3 quarts of breakfast potatoes in a half aluminum pan w/lid)


Breakfast Entrees:
   • Pancakes $80 (Plain, Power Grain, Lemon Blueberry, Berry Chocolaty, Cinnamon Bun, Bourbon
       Banana Walnut, Vegan)
       (36ea 2oz blue handled scoop pancakes, 1 pint each of appropriate toppings, 1 quart of syrup)

   •     French Toast $80 (Grand, OMG)
         (18 pieces of French toast cut in half diagonally, 1 pint each of appropriate toppings, 1 quart of
         syrup)

    •    Skillets $80 (*Basic Skillets can add 2 ingredients, Wilbur, Popeye, Pesto Infusion)
         (2 quarts of potatoes in an aluminum half pan topped with appropriate fixings and 40 oz (1 qt
         and 1 cup) of scrambled eggs, 12ea toasted English muffins in an aluminum half pan, Y2 pint of
         whipped butter)




                                                                                           TP_DEF001528
        Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 142 of 182




    •    Traditional Eggs $80 (Scrambled Only)
         (48 oz (1 qt and 1 pint) of scrambled eggs in an aluminum half pan, 2 quarts of breakfast
         potatoes or mixed fruit in an aluminum half pan, 12ea toasted English muffins in an aluminum
         half pan, 12
                    / pint of whipped butter)

   •     Omelets $80 (Tuscany, Western, No Yolks, *Basic can add 2 ingredients
         (12ea 2 egg (4oz) omelets (made in small egg pan) 12ea toasted English Muffins in an aluminum
         half pan, 2 quarts of breakfast potatoes or mixed fruit in an aluminum half pan, Y2 pint of
         whipped butter)


Lunch Entrees:
   • Sensational Salads $110 (Choice of Cosmopolitan, Feta Chicken, Santa Fe, Martha's Vineyard, or
       Chop Chop. 24 oz (1/2 of a bag) of mixed greens or romaine, 10 pieces of sliced grilled chicken
       or 24 chicken tenders, 1 pint of all other ingredients)

   •     Savory Sandwiches $110 (TP Sandwich, Club, Caesar Wrap, Cranberry Chicken Wrap. 12
         sandwiches cut in half on a large catering tray w/lid lined with doilies, 1 bag of white corn tortilla
         chips, and 1 pint of salsa) (suggest all sandwiches as wraps, they will hold up better)


   •     Bowls of Deliciousness $120 (El Fresco Quinoa Bowl, Pesto Zucchini Bowl, Cilantro Lime Shrimp
         Bowl, Honey Sriracha Chicken Bowl. 12 portions of the bowl choice. Served with 12oz of Mixed
         greens and 'A pint of Lemon vinaigrette dressing.)




Extras:
    • Salsa $8pt
        (Pint container)
    • Fruit Bruschetta $8pt
        (Pint container)
    • Dressings $8pt
        (Pint container)
    • Dressings $8pt
        (Pint container)
    • TP Tuna Salad $9pt
        (Pint container)
    • TP Cranberry Chicken Salad $9pt
        (Pint container)




                                                                                             TP_DEF001529
    Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 143 of 182




•




0




•

                                                               TP_DEF001530
    Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 144 of 182




*             Restaurant 365
                 Manager Training Manual


                          Invoice Entry

                            Scheduling




                                                                          TP_DEF001531
                                                  Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 145 of 182




To Enter Your Invoices 4 There are no batches (like in Compeat) you will enter the invoices individually_

Option 1: Vendor 4 Invoice 4 A New Window will open for the invoice entry

                                                                                            rrNma



                             00    Prituctit011oCk 5/ref          Payment Terms     Seleni Payment Tema   0            Lmkto Asa,'     cp
                   Wrdor •   See".1VeAjA                                 Due Date   wools                              Franchising     CD

        Invoice Water •                                           Credit Expected   000

        Document Late •      10t30/2019                                  Comment

               CL Cale •     10/11/2019

       DocumeriAmount        000

                                                                                                                                                                                     Slue   -Size


 SAKI P.-.COU111                                                   000                                                     001 • I ummg Point of Uttle Silver            •     Ana      Clem




Location                 Auto fills with your location. If you have access to more than one location, pay attention to which one you choose.

Vendor— You can type in or use the arrow to pull down all vendors

Invoice #: From the invoice

Documert Date: Date on the Invoice

GI. Date: This is the same as Apply Date in Compeat, it can match the document date. If the document date is from a few weeks ago, it should be
today's date. If have questions on date, you can always reach out to Meggan

Documert Amount: Total Invoice $

Now you fill in the details of the invoice

Select Item — this should have all the items that the vendor sells and you inventory. If an item is missing, reach out to Meggan and Donna


                                                           0 01                                               •   CO     fuming Peel of Liffie Sliver           -   Mu       Clear




Once you have item in, make sure the price matches. The cost can be edited.




                                                                                                                                                                                                    TP_DEF001532
                                  Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 146 of 182




  IJel Os

 COFFEE Bucks Coun   Bucks Coun Pack (5 LE      1          41 75      41 75          6001 - Coftee/Teasliot Drinks

Item                 Vendor rem   u of hl      0Th"                                 A,,cunt




Once you are done entering the invoice, click Upload File at the bottom left of the screen. You will attach the scanned copy of the invoice in here.

Option 2 for entering invoices:
Scan in all your invoices to your desktop

Go to Operations 4 Click Vendor in the top blue bar 4 then click Upload File 4 choose your scanned in invoices


                        'Vendor -            item -                .11,a0e1-1

 Operations
• Reports
   My Reports                                         There are no attac
   Dashboard
   Ad Hoc Reports
, Sales



                                        Your invoices will then show under Operations 4 Purchases 4 Documents to Process

                                                                                Turning Point of Little Sitve




                                                                                                                                   TP_DEF001533
                                               Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 147 of 182




When ready to create your invoices or credit memos, click on the box INV or CM. Once you click on INV:
                                                                                                                                                                                     0 -


                                                                                                                 III Motes Duplicate
                                     Puyinon         Pap,.    loin -     UnieloAtset
 Lazio,        COMMenlain
                                       Toms
                                                                                        OD
  Vendor •                                                                Franchising                                 v     a   et     0        1   iS    ti
                                     rue Dee   111,30=19
  Mince
 Number'                               Cue.    AU0
                                     Loper.
 Dan           01•5411
                    1
   o                                 Cano.

 GL    e•      Illign70111

 Doran.        out
  Arnourn



BEI                           a PI                   191     Limn, INAV cl Mori              n   W   Ervi


                                                                                                            rt




                        MOO



  Upload Pau




You will get a split screen showing invoice on right and invoice entry on your left. Fill out the invoice just as you learned prior.

Make sure to check the invoice from the right side screen that you want attached to the invoice entry
                                                                                                                       1•1 ir          3 1...011.4t1C




                                                                                                                        A       V          S,       QC              2   /5   NO




                                                                                                                                                                              PLEASE
                                                                                                                            FOR BILLING GALL                                  Sanitary 1.
                                                                                                                            ROME: 732-775-2000                                1100 89 1
                                                                                                                            FAL': 732-7754614                                 Napalm 1
                                                                                                                                                                              732-77S4

                                                                                                                            110•010E DATE            10/21/201111




 Click Save and New to move onto the next invoice you have scanned in.




                                                                                                                                                                                            TP_DEF001534
                           Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 148 of 182




                                                              Scheduling



Once onboarding is completed in TalentReef and the employee has been added to Aloha, the employee will be
pulled into 365.




                                    My Reports: Top Print your Crib Sheet Click Labor top left--)Daily Roster-) Select Date
 Scheduling
  Scheduling
                                    Schedule: To Write or Adjust your Schedule
    My Reports
   -Schedule
                                    Requests: The Bell on the Top of the page
    Scheduled Now
    Requests
    Announcements                   Employees: To give them app access, availability, new jobs and ensure their info is correct.
    Employees
    Jobs
    Job Responsibilities
    Events
    Blackout Days
    Sites
    Departments




                                                                                                                              TP_DEF001535
                                    Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 149 of 182




The Employees Tab: will give you access to the employee's info, jobs & availability. The highlighted areas need to
be filled in and corrected if necessary.
                                                                                                        Employee - Carla Romano



                                        *!.".   LOCIIUM.,    A.

                                                                   First Name          Carla                                         Primary Location          001 -Turning Point of Little Silver

                                                                  Middle Name                                                                Hire Date         10/9/2011

                                                                    Last Name          Romano                                         Preferred Contact        Both Text & Email
                                                                                                                                                What
                                                                      Birthday
                                                                                                                                                Email '        crornano@tpbbl.com
                                                                    Payi all ID        665
                                                                                                                                         Mobde Phone           908-469-B397
                 Upload PietLre
                                                                     Address          625 Locust Point Rcad              Change
                                                                                      Rurnson, NJ 07760                  Address   Mom Text Messaging     0 No J Yes
                                                                                                                                          Break Waiver    La
                                                                                                                                               Inactive   0
                                                                                                                                           App Access     :t                Send Temporary Password




Availability: Clicking the Unavailable days will block the employee from being scheduled. If they are not
available certain times of the day, you can just choose by hours.

 Geeprel     Employee Note        Rim t,q1;      Locations    Availability        Jrnl75       Rc.-sprtmitrIll


                Available     Unavailable Available Start                             Available End
                 All Day       All Day

                   I
 Sunday                                          12.00 AM                    o             11 59 PM                 0

 Monday                                          12:00 AM                    00            1200AM                   0
 Tuesday                                         12:00 AM                    C)            1200AM                   0
 Wednesday                                        12:00 AM                   0             1200 AM                  0
 Thursday                                        12:00 AM                    o             12:00 AM                 0

 Friday                                          12:00 AM                    o             12110 AM                 0
 Saturday          2                             12-00 AM                    0                 59 PM                0




                                                                                                                                                                                                      TP_DEF001536
                                           Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 150 of 182




Jobs: To create a new job, these jobs and pay rate must match what is in Aloha

  Grineial            Employee Note        P.\-1-thes         Lpcation-,-           Ru~G3b lily            Jobs

      Turning Point of Little Silver - Kitchen                             Turning Point of Little Silver                                 Select         fg                               •         0 00                                Alia    Clear

      Job                                                                  Location                                                        Haling




      Barista                                                              Turning Point of Little Saver                                                                                                                                  325      a
      Hostess                                                              Turning Point of Little Saver                                                                                                                                  838
      Server                                                               Turning Point of title Saver                                                                                                                                   325




Schedule:
                                                                                                             Bell=Requests Off
                                                         To Choose FOH or                                   Refresh      Print                                 To View by the
                                                           BOH Schedule                                                                                       Day or The Week


 • xaten                                              Detrartme, its. Jobs
        Turning Point of Little Slyer                                 at                                          * c           e   *                              Week         Oav   Erripfirree      uca   Deoat [meet    New Shfff




i<            Week of Nov 5, 2014   >1
                                                      Mon                              Tue                              Wed                      Thu                    Fri                         Sat                    Sun
                                                      Nov a                            Nov 5                            Nov e                    Nov 7                  New $                       Nov 0                  Nov 10
 OT Hours                      0

 ri     sp)   Unassigned >
                  I   0;7,

              Ashley Sandmen°                                                Barista
 i            n   i
                                                                             resin                     on
 (1,1Brianna Manginelli                  Ilittfarta                                                           Berlste                   Bachde                itansta




                                                                                                                                                                                                                  TP_DEF001537
                                  Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 151 of 182




      To Create a Schedule: To Use a Template:

       Arrow the Date >                         <         Week of Nov 12, 2019                   A Template Option pops up

                                                                                                                    Select FOH, BOH or BOTH

        Add Shifts
        You are stalling anew week Would you like lo auto-populate this week with shifts flora          Departments/Jobs
        a pm week or tanplate,
                                                                                                                                   :mem
        ®    Scheduler Template

              SthedUe Tel nplate                                                                                ►       0          BON


        0    Prior Week                                                                                         ►       0          FOH
                                                                                                       's

                                                                                                                                                        CLEAR ALL   SELECT ALL
                                                                       NO THANKS         USE




To build a schedule from scratch, Option 1: Click on Cogs click All employees and the list wi I populate
                                                                                                            <       week of NOV 26,21P)   )I
                                                                                                                                               Mon
                                                                                                                                               Nca 25

                                                                                                                    Unassigned
  Employee View                                                                                                     0   I   Cot,
                                                                                                                    Loan Boreni
                                                                                                                           nth
                                                                                                            11)

  0    All Employees                                                                                                4,01ii Sarno
                                                                                                            O
                                                                                                                .) Amok. Caceres
                                                                                                            4
                                                                                                                    Ashley Sandomeno
  0    Scheduled Employees                                                                                  O'54,,r54.000411 •
                                                                                                                    Marna eta
                                                                                                                            . a.eineKi




                                                                                                                                                                                 TP_DEF001538
                         Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 152 of 182




To Write a Schedule:                                                                        Double click on the shift to
                                                                                           open it and change the time
  Right click, copy and paste the shift on the employee and day you want

      <    Week of Nov 12, 2019
                                          Mon                   Tue              Edit Shift
                                          Nov 11                Nov 12
      OT Hours                   0
                                                                                  Job'
      Sales Forecast             So                               $0               Busser
      Labor                   $201 I 0%                        3175 I 0%
                                                                                  Responsibility
      Labor +1-                  0%                               0%
                                                                                   Selee; e•300P.V.b;117.y
      Hrs (Suggested)          49 (0)                           41 (0)
      Staff -1-/-               -49                              -41              Rating
                                                                                  * It•tr    tr

           Unassigned >                                                           Employee

     141111 0      Osh                                                             Adam Fioretti
               I
                                                                                  Date'
           Carla Romano                               Hostess                     November 13th
     it    8h         1sh
                                                      12p-8p               ah
           Barista [Hostas... -1-tJobs                                            Start time •               End time.
           Garret Hilsheimer                          Server                      12:00 PM            C)     8:00 PM
           8h           1sh
                                                      12p-8p               ah
           Barista I Busser.._ + 2 jobs                                           0       Create template
           Inga Hogue                                 Barista
           8.97h I 1sh
                                                      7a-4p                9h                      Save             Cancel
           Barista 10vvierl.. + 2 lobs




                                                                                                                  TP_DEF001539
                                   Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 153 of 182




To build a schedule without a template:

Option 1: Click lew shi . and a row will open with employee options for the position and time

     c..11,ion                           Departments:JOils
     Turning Point of Little Silver                                                              Day     Employee   Job   Department   New Shift
                                                                                      I



 <    Week of Nov 26, 2019     >
                                        Mon                  Tue      Wed
                                        Nov 25               Nov 26   Nov 27
 OT Hours                0

       Unassigned >
       o I     Osh




                                                                                                                    TP_DEF001540
                           Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 154 of 182




To Print: Choose what department you want and then Click Printer Button

                                                                         0    Week
     Departments/
      Select Departm                            C                             November 11th

          ► 0        BOH

                                                                         0    Day
          ►          FOH


                                  CLEAR ALL   SELECT ALL


                                                                         Show By


                                                                         O    Department
                    You can print all Employees, by
                                                                         0    Job
                         Department or Job.
                                                                         0    Employee
           By Clicking Events, this will also show on
                     your printed schedule                                    0     All Employees


                                                                              0      Scheduled Employees




                                                                         Print Fields


                                                                         ts   Events




                                                                                                           TP_DEF001541
                                 Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 155 of 182




              To Publish the Schedule: Click on Publish                                         C                         t±..1•.)    III




                                 Publish Shifts

                                     Employee       Job        Department
                                                                                                       You can Publish,
                                 Publish shifts from following Employees:
                                 Employees
                                                                                                       Publish & Alert
                                     1 Employees                                   1P           to an Employee or Department
                                        Include 0 unassigned shirts



                                      PUBLISH             PUBLISH & ALERT I     CANCEL




Requested time Off: The Bell will have a number indicating employees that have submitted requests
    )cation                                 Departments/Jobs
    Turning Point of Little Silver              Select Department/Job                                          Week       Day        Empbype     Job   Oeparlment   New Shift



<     Week of Nov 12 2019
                                          Mon                        Tue                Wed         Thu           Fri                          Sat                  Sun
OT Hours                0
                                          Nov11                      1.1)v 12           Nov13       Nov 14       Nov 15

      Unassigned >
      o   l   osh




                                                                                                                                                       TP_DEF001542
                                      Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 156 of 182



SUBMITTED ON                          REQUEST                                                                                                                 ACTIONS



                                           AHS DO NOT TOUCH!: Train-Syr I Train-Svr I Train-Bari I Train-
 11/8/19                                   Bari I Barista I Owner/GM I AHS
 05.58am                                           Wed 11/13/19 12:00 am - Fri 11/15/19 11:59 pm
                                                                                                                                                                            DENY




Schedule an Event: Click on Scheduling and                                         drop down to Create Event


        Vendor -              Item -            Mgr Log -             Schedu ing -


Fill in Necessary Areas and click SAVE

 Sav,                                                                                   E     sc     -                                                                  0


           Narita '   Wed     C-Jears-N                                            Date •      11.92019           1.01: .1bcri •     001   Tunvoy Pont c. Lade Serer

         Start 1me     .36.                                  0                  Ed time        110           0




                                                                                                                 holiday decorations
                                                                                            Refresh and it
                                                                                            will Show on                           Fri
                                                                                            your schedule                          Nov 8




                                                                                                                                                            TP_DEF001543
                     Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 157 of 182




Schedule a Black Out Day: Click on Scheduling and drop down to New Blackout Date

                                                                        Fill in Necessary Areas, click Save and refresh
       Vendor -        tern -   tyllgr Log -     Scheduling -
                                                                                and it will Show on your schedule

                                                                                             Sat
                                                                                            Nov


                       Date"     11/12/2019

                   Location*     Turning Po nt of Little Silver   "W'




                  Description




                                                                                                     TP_DEF001544
Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 158 of 182




*Restaurant365
Inventory Training Manual


                                                                      TP_DEF001545
      Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 159 of 182




Entering Stock Counts Entered
Stock Count in Restaurant 365 = Valuation Count in Cornpeat


                                           Inventory
             Restaurant.J65                  Stock Counts

  Operations                               =11
                                            Recipes
                                            Ingredients
  Accounting
                                            Units of Measure
  Operations                                Vendor Items
  Catering                                  Item Locations
  Scheduling                                Inventory Transactions
                                            Items
                                            Item Categories




You will be able to take counts on your phone as well as laptop.
You need to start your inventory on the laptop. You then can use your mobile device to continue
to enter or complete it.




                                                                                   TP_DEF001546
                     Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 160 of 182



This screen will come up. It will have your location only on it.
       1Stock Count Templates - R365                   •J an(                             Save View           Clear Fitter        Clear Sort        Set Default       Edit Selected •

          Location                               Name •                                       Frequency                 In Use             Created By          Created On          Modified By       Modified On




 I_;      Turning Point of Moorestown            Turning Point Stock Count Template           Morrtly                   No                 Katelyn Zurovec     10/2420152:13:32 I Katelyn Zurovec    1D124/21:r 52:13:321

 Li      Turning Point of Media                  Tu        nt Stock Count Template            Montfty                   No                 Katelyn Zurovec     10202015 2:13:33 I Katelyn Zurovec    10/2412Irig 213:33 I



                                                                 Click on Turning Point Stock Count Template




Select Stock Count Template Record
                                                                                                                                 Click 'Edit Selected' ri
          Stock Count Templates - R365                              •    Show/Hide Colum . •              Save View                 Clear Filter             Clear Sort          Set Default         Edit Selected •

                                                                                      '   Frequency       -        In             Created By                         Created On                  -   Approve
             Location a                  '.   Name .
                                                                                                                                                                                                     Unapprove
                                       `®•                                                                                                                                                           Delete
             Location 1                       Full Inventory                              Weekly                   No                                                 1/10/2017 10:37:47 AM          Use
             Location 1                                                                   Weeioy                   Yes                                                    2122/2017 12225 PM

             Location 2                       Weekly Count                                Weekly                   Yes                                                    2/22/2017 1:25:23 PM




                                                                                                                                                             Select "Use"




                                                                                                                                                                                                                   TP_DEF001547
             Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 161 of 182



To Print Taking Sheets
                !ow: -             -                                                                Stock Count - Turning Point of Media - 10129/2019




                 Date              9.120111                                                           Frequency      Monthly                                                       Location               019 - Turning Point of Media

        Mobile Qty Entry         ate     Current Crty                                                  Template    Turning Point Stock Count Template                             Count Trne              00:00:00

                                                                                                      GL Posting

                                                                                                                                                                                                 Retest) Cost        Import Stock Count    + size     -Size
   Oseck Deb it          Stock                           Delintuttb:        km Po,

                                   .Kl Item                     •      Select Unit of Measure   •     0 00                 Select Unit of Measure       •   0.00                Select Lind of Measure          .•     0 00                     Add

                                                                                                                                                               0_.3- ,F

  Welkin                               Ego Wilke kaput                 Case - 30 LS                                0.00
  MOM                                   Kate Chewed                    Pat* (", LEO                                0.00        Case- 1/Pack (1 LB)                        000     Case -41Pack (1 1131                                    000
  Welkin                               2, Honeydew ChL:nk.             Pack (5 Lel                                 0.00        Case - 2/Pack (5 LB)                        DG     Case -2/PacR f5, 1-01                                   0w
  Welkin                               1. Honeydew                     Case - fiiCT                                Roo
  Welke                                  Hem Persia,                   Ca. • ii,c1                                 non
                                         Herb kl m                     Pack (1 LB)                                 000
  Waetm                                  Hero Cilantro                 Pack (1 LEI)                                0.00
  Waken                                  Hem Chive                     Pack (1 LB}                                 000
  Wailer,                              O Grape Red See.tess            Case - 1a LB                                0.00
  Waedn                                  Cucumber Endes,               Case -12:CT                                 000
  Wattn                                O Corn Snmeed / 040             Case - 20 LB                                0.00
  Watlan                                 Caret Shredded                Pack (5 LB}                                  0.09
  Walton                               7 Carrot Jun=                   Case -50 LEI                                 0.00
                                                                                                                           0                                                                                                                    0


                                                                                                                                                                                                                                          :60   .1:   items




                    Click on Action &                                                                                                      Act[on -
                   Choose Print Count
                          Sheet                                                                                                              Delete


                                                                                                                                             Print Stock Count Qty
                                                                                                                                             Export Count Sleet
                                                                                                                                              Count Complete

This will generate a Count Sheet that can then be saved as PDF and physically printed for performing
inventory counts.




                                                                                                                                                                                                                       TP_DEF001548
                    Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 162 of 182


Name: Store Name and Inventiory Date                                                                                               Frequency: Monthly

In Use: If the square is highlighted, this is open and being used by someone else, and your changes will not be saved.

Moblie Qty Entry: Must be set to "Add to Current Quanity" so that 2 managers can be working at the same time on the
mobile app
Storage Location: The areas of the restauarnt

Item: The item stored in the stiorage location

Garbage Can: Do not click the Garbage Can it will Delete the Storage are or Item
   Save -        Achon -                                                           Stock Count Template - Turning Point Stock Count Template                                                       0 -      Donna Khmer          x




                   Name      Turning Point Stock Count TerrEpfale                          Frequency       Monthly                                                Location"         016 - Turning Point of Moorestown

                    In use                                                          Last Stock Count                                                   Last Stock Count Date        1/1/1900

          Mobile Qty Entry   Add to Current Qty                                            GL Posting      CI

 Smudge Locations                                   Add             Reorder   UP    Down          + Size   -Size     Item           Select item                Add        Reorder        Up    Down                4 Se      -Size


  Haler                                                                                                               EGG Egg lAihke Ugual
  Freeze-                                                                                                  •          BREAD Bagel Plain Shoed                                                                                a
  Brit                                                                                                                BTL BEV Gatorade Cool Blue
  Strage                                                                                                              CHEM Cleaner Bleach Germicidal                                                                         C

  Ct. EE                                                                                                              COFFEE Autumn Brew
  Bar                                                                                                      •          PAPER Bag T Sacs
  TEA                                                                                                      ▪          TEA African Nectar Bag
  stab                                                                                                     ▪          BREAD Bagel Plain Steed
  Lhe                                                                                                                 EGG Egg 'Oke

                                                                                                                                     1       2                                                                 -        1:




Action: To Open the Stock Template: Click Action and Use


         Action —




  I         Copy
          Email Link




                                                                                                                                                                                                      TP_DEF001549
                 Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 163 of 182



Date: The Sunday of Inventory

Mobile Qty Entry: "Add to Current Qty" So the other manager can be entering as well

When entering counts                                           the "Quantity" is to the right of the pack size




 Save -          Approve -       Action -                                                             Stock Count - Turning Point of Media - 10/29(2019                                                                   0    -       Dr,nna Kleiner -

                                                                                                                            unknatakaa


                     Cate •                                                                             Frequency      Monthly                                                  Location "            019 - Turning Point of Media

         Mobile Qty Entry           Add to Current Qty                                                    Template   Turning Point Stock Count Template                        Count Time             00:00:00

                                                                                                        GL Posting   imp
                                                                                                                                                                                                       'T        ImpgI        k Count      + Size      -Size
    Quick Details            Stack Count Details          Distribution        item Review

                                         Select Item                     Select Lind of Measure   .      0.00               Select Unit of Measure        •   C.00         Select Lind of         seure      -     0.00                          Add

             ;                                                                                            ::1,1 e7                                                                7.: OW')                                         -

  Welkin                             EGG Egg White LdU,d                 Case - SBA                                  0 00
  Wallas                             PROD Kale Chapped                   Pack (1 LB)                                 0.00       Case - 4/Pack (1 LE)                 aeo       Case - LIPack (1 LB)                                       0.00
  vtakin                             PROD HOneideri Cn,n1:               Pack (5 LB;                                 000        Case - 2rnack (5 LB)                 000       Case - l'Pack (sot                                         000
  %akin                              PROD Hans:ides                      Case - iireq                                0,00
  ‘Vailtin                           PROD Herb Persia/                   Ca. -6:CT                                   0.00
   Walkin                            PROD HE'D PrI:111                   Pack (1 LES                                 0 00
   tkaikin                           PROD Herb Cilantro                  Pack (1 LB)                                 0.00
   Walkin                            PROD Herb Cla:e                     Pack (I LE',                                0 00
  Walkin                             PROD Gape Red Seedless              CaER - 8. LB                                0.00
  Walkin                             PROD Cucumber Eng.,                 Case -12(CT                                 0 00
  Walkin                             PROD Com Sraedeg NNE                Case - 20 LB                                0.00
   wakin                             PROD Carrot Shredded                Pack to 1.0)                                0.00
  Waller                             PROD Carrot lama                    Cat -5O LB                                  0.00
                                                                                                                            0                                              0                                                                     0

                                    ki




                                                                                                                                                                                                  TP_DEF001550
                  Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 164 of 182



Waste Log: Click on Item->Transactions->Waste Log

          Ver,dcr -        Itern -           Mgr Log -         Scheduling -

 5                                •a:       Stock Count Templates - R365                    •    Show/Hide Columns •               Save Mew              Clear F

                                     WI      Location •                               Name -                                          Frequency


                                                                                                                        (.;!)
 orts
                                              Turning Point of Media                  Turning Point Stock Count Template              Monthly
 Summary


The Number will auto generate. Select your item from the drop down as well as unit of measurement. Save & Close
     Save. -      Anon -                                                                                               Waste Log - V111_000004

                                                                                                                                     unapproved
                                                                                                                                                                                III
                  Number'            WL000004                                                             Location              019 - Turning Point of Media

                      Date '            11/18/2019

                                                                                                                                                                                            Enter Qty as neaatevc nornbe
      Details

  Select Item                                                              Select Unit Of Measure                                      v    0.00               0.00                    0.00




The number will appear negative because it is pulling out of your inventory.
                                                                                                                                                                                                          0 -   Ramane 49'•'e;-,••




                Number`        WL000004                                                                  Tu m_ Po el of Med a                                         Comment

                  Date'        11/18/2019
                                                                                                                                                  &MT+ Cry au r/CENSP•fc DC, in/Vr ry remelre Ham SIOCR                + Sae



     BREAD Muffin Cranberry                                   ;ase -                                         -1            10 66           -1066                                                                        Add     CI




You are able to pick the Unit of Measure.                                                   Save & Close




                                                                                                                                                                                                  TP_DEF001551
               Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 165 of 182



Transfer: Click on Item->Transactions->Transfer
   avc -       A.                                                                        Item Transfer - IT000005                                                       0.   Parnone Aiken

                                                                                                      lh.reolirco


            Number`         1T000006                                  Transfer From'            019 - Tuming Point of Media                                Comment

                    Date    11,18,2019                     a            Transfer To             Select Location

                                                                                                                                                                                   + Size


 Select Item                             •   Select Unit Of Measure                                           BOO            BOO           000                                    Add       C

                                                                                                                                but   •




Choose the item from the drop down, pack size & quantity and click add.                                                                            Save & Close


  Save. -      Act, -                                                                    Ite.      ansfer -17000005                                                     0    Ban ce A,ken
                                                                                                         01   Orel,




               Number                                                 Transfer From'                          no Point of Media                            Coterie

                    Date'        '2019                                   Transfer To •          004                 Pthol of Long Branch

                                                                                                                                                                                   +Size
  Deh345

 COFFEE Sinful Delight                   •   Pack (5 LB)                                                                     28.00         28 00                                   Ada      C


 BREAD Moen Cranbar,




                                                                                                                                                                     TP_DEF001552
 Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 166 of 182




to entReef
                     Manager Training Manual




                                                                       TP_DEF001553
                                 Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 167 of 182




                                                      Click on Jump to 4.          Show All to view applicants


                                                                         CAF _lump to -           Applicant!

                                                                         0     Dashboard
                                                                         11 Applicants
                                                                   Source
                                                                             ► Show All
                                                                               Active
                                                                               Hired
                                                                               Terminated
                                                                               Released
                                                                   Background Checks
                                                                   Hire


                                                                               Employees
                                                                               Show All
                                                                               Active
                                                                               Terminated




Choose an applicant. Across the top is their position, Posi-Fit, Access, Rank, Appliy Date & Status
                                                                                                               lZ
           Applicant name                                     Position                      Posi-Fit                Rank   Appl.ed




 Donna English              Turnin




                                                                                                                           TP_DEF001554
                                             Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 168 of 182



Click on the applicant's name, their information the opens

By clicking on the green Assessment square, the applicant's assessment can be viewed



                               Donna English                                                                                  Reu     3469646                                                                       Choose rank
                               A 209 Old Cubes Ave
                               Neptune, NJ 07753                                                                        X Web                                                                                      % Attachments

                                                                                                                        Gi Tuning Point of Sea Girt                                                                EC Transfer




I
                               a Primary: (732)299-8E186
                               t. Secondary. N/A                                                                              Restaurant staff                                                                     In Schedule Interview

                                                                                                                                                                                                                   Notes
     . vett: Manage r Viewed   ES   info@tpbbl.com                                                                            Server / PT/ Ist2nd / Mo,TuMe.Th.Fr,5a.Su.Hialtday




         By clicking on the green Application square, the application can be viewed




                                                   The tabs across the top of the application show the interview questions and answers.

                                                           securejobappnetwork.cominlanagelinclude/Get.APPP
                                                      Pre-Q 1       Pre-Q 2 - Po:t:F*77 Posi-Fit 2         Posi-Frt 3     Pea-Ft 4                                                                           4
                                                                                         Cast Nan;                       trot Nana                                 ..Sizat.   Last ; .:tied
                                                                                         Bob                              Sponge                                                September 18, 2019
                                                                                                                                                             "Spumoni •          ',melba b

                                                                                         5201 Laguna Oaks Dr                                                                                            3459575
                                                                                                                                                                                                        Req.
                                                                                                                                       Sags Pirtive                            Zap Paul Code   Cosmos

                                                                                         Elk Grove                                      California                              49946          United States
                                                                                                 rehrtant Nut:bet                                     Snondu   r       nloove Somber
                                                                                          999-999-9999
                                                                                                                                                                      (ssN
                                                                                          none@none.com                                                                  XXXI XX 12222
                                                      As an equal opportunity employer. Turning Point Test Location considers applicantv for all positions without
                                                      regard to race, color, sex, religion, national origin, disability, age, height, weight. mabtal status, sexual
                                                      orientation, familial status, genetic information or any other characteristic or protected classes as defined by
                                                      federal, state, or local law.

                                                                                                              PERSONAL INFORMATION
                                                     Are You IS Years or (Nan '   If 0     Can:• ou rra,,,le a \Ink Peanut'         Are s ou      eitaable to wok, et the        Do You Han ftclaWe Tnalpostuoce
                                                     (1-E5 NO                              (YES NO)                                 ceurar^ where Y(0 U tsh to ...DIP.' (YES NO) (YES NO)

                                                                YES                                                                                 YES                                        YES
                                                     Tetra Abui Yen get(




                                                                                                                                                                                                                                           TP_DEF001555
                                          Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 169 of 182




To schedule an interview, click on schedule interview on right side.

                                Donna English                                             Req.                                                              Choose rank
                                * 209 Old Collies Ave
                                Neptune, NJ 07753                                         Web                                                              Rs Attachments

                                                                                       42 Turning Point of Sea Girt                                        C Transfer
                                0 Primary: (732) 299-8886
                       -        t. Secondary: WA                                       IIII Restaurant Staff                                               elSchedule Interview


   Viewed: Manager Viewed   I   a   info@tpbbl.com                                     el Server/ PT/ 1st.2nd / Mo,Tu.We.Th,Fr,Sa,Su,Holiday
                                                                                                                                                           Notes




                                                                       Fill out necessary areas to schedule the interview


                                                            SCHEDULE INTERVIEW                                                                     x

                                                            INTERVIEW TYPE .

                                                            Phone

                                                            APPLICANTS PHONE.              APPLICANTS E-MAIL •

                                                            (732) 299-8886                 info@tpbblcom


                                                            INTERVIEW SCHEDULE •
                                                            Date                                    Timezone
                                                            October 1, 2019                         US/Eastem

                                                            Starting Time                          Ending Time
                                                            10:00 AM                             0 11:00 AM
                                                                                                                                                       V
                                                                                                                                               O


                                                              CANCEL




                                                                                                                                                                                  TP_DEF001556
                                 Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 170 of 182




Click on the Blue Square: Manager Viewed and you can change the status of the applicant to interviewed.



                                                                         Current sazus

                                                                          Applicant's current status is


                                                                         Change applicant's status




                                                                          rhnne                           s./




                Interviewed: Phone
                                                                          x Remove cur ere 'AdtlEr
                                           +         11Mil


To Send an Offer or Employment Click on Jump to 14> Source 1=> Active. Click the applicant you would like to hire


                                            Ai Jump to               Applicants

                                               PTO   Dashboard
                                                     Applicants
                                          Source

                                                      Show All
                                                ►     Active

                                                      Hired
                                                     Terminated
                                                      Released
                                          Background Checks
                                          Hire



                                                                                                                    TP_DEF001557
                                              Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 171 of 182



Click on Offer Letter on the right


  OOD i-iunter                   07.,C0.75-t.7anievis, NC            Eobta, Diver                                                    Nov. LL, 201+:


                                lobb     blunter                                    IrM Req. .12069                       Szt,,g, unc: Cneck REt ev,-Ed .6y 1.1anig,er a :lc, 15,21
                                     ta3 TS51
                                                                                    '
 r4 lit          -r
                      t         T               499-r; rf,                              Web                              r_    e


                                                                                        000076-Mattheis NC
                                           ary: 1'9E:7) 6,2,5-0011
                                                                                        Werehu4::r                        Trensfer
                                V .S.',7 1:,:_a,.- 3-116 GalC
                                                                                        Bohm            FT /
                                                                                                                       II 0`fer ,etter
                                in yerf           cons                              titp,Tu,vle.Th~r,Sa,Su.rtC relay
                                                                                                                       °a Srh.cil'e   ntE•rviexr




Select the Position the applicant is applying for and hit NEXT




                          Select Template


                           I 1:t.•




                                                                                                                                                                    TP_DEF001558
Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 172 of 182



                                          Confirm the Applicant's Information and click NEXT



      Template Variables
      .A.M4 .77.:A4,7r1             •••••••1 Aolr Icvr•r.••:-•:tr                          );




        •



       Tt



       >X:- • PT                          c • .4:••.1,    t


      Template Attachments


       •Cumel.en,;p:

        Einplcien valeZen...pal

        Off:ce Spactqng

         Back




                                                               Review the letter and click SEND



      Letter Review

       Jane 5,1'4'1
       113 rrair st
       TX 7'.1652

       Dear Jame.


                C e..21.3t SC :341' .rk .31 • .7.•Fl•                  F.'!" l'..111 '41


       I'.1•:                 •       I                  I p: '".1
                     .04., A I k,                          ,o_oaore          e• • •
        CV, :* 7r4                    • •:          .1 1••=114Sireil bi, e       ..."4   • ,      At
       1.164

        Company Naeri: ADC Company
           iir 1T Sim 7., T • 1 ..7,•!. 3,..1 I Intl                                     LSI.; H. ;hay
        .'•,•-•ol V.-age pee em)ar: 5 DC

           offer rs conurge••st wool succmragri compierang al, ort-
        fmnbw.nent rem arnMeed,           n‘rY•il, • ',11) tne.  rai, A•N1

            6acle.




                                                                                                         TP_DEF001559
                                   Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 173 of 182




   Your applicant will be notified of the offer via email or text, depending on their preferences. When your applicant accepts or declines THE offer vi;3 the
                          applicant portal, their status will change in your account. You will see whether they accepted or declined.

                      kewtenCorrpliancf-                   040O7b.Martheas, NC                              Mar. 27, 20...                  Offer

                      Nulp11) ClOatAXVr.                   31•At.,stin, P                                   Mar. 26, 23 —            11111111:1211k
                      HCCGt QUI CiRStRAA                   3lAustin, Tx                                     Mar. 26, 20...              Otter Acctottd

                      lortn: Dr-an                         C1C93764.1311?te.ss `IC:                          Mar- 26.20-.-

                      lane Smith                           40-Foe t WorthSouth ,.                           Mar. 26, 20 —               Otte-   Da, irieci         aim

Click on the bottom portion of the square and change the status of the applicant to hired.
                                                                                                                                        x

                                                                               Current status

                                                                                 Applicant's current status la'''-- 1.:L;'"rATETT4

                                                                               Change applicant's status




                                                                                NewHue                            ,Y]


                  Hired; New Hire              41         11111
                                                                                 x Rprwvecuertntscatus




            The New Hire will receive a welcome email asking them to complete their paperwork. There is an example of this on the next page




                                                                                                                                                             TP_DEF001560
                                Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 174 of 182




Welcome to the team, Donna!                                                                                                   GO TO MY ACCOUNT

Congratulations on your new opportunity with Turning Point as a Server! Next steps for you are to complete onboarding tasks for your new position. To
access your onboarding tasks, sign in to My Application Profile with your username 732-299-8886 and the password you created when you originally
applied.

Onboarding Details

  Position                                                                                                                                          Server

  Location                                                                                    2157 Route 35 - Turning Point of Sea Girt, Sea Girt, NJ 08750

  Manager                                                                                                                                     Donna Kleiner


If you do not remember your password, please use the Forgot your password? link on your application profile login page under Sign In.

If the My Profile link above does not work, please copy and paste the following link into your web browser to access your onboarding tasks.
https://securelobabbnetwork.com/apply/c tumfl en/hourly=



 This email was automatically generated by talentReef on behalf of Turning Point.




                                                                   ing*,
                                                            talentReef



                                                                                                                                   TP_DEF001561
              Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 175 of 182




                                  Once logged in the New Hire has the following tasks to complete:

      ONBOARDING TASKS
                                                Please click on the List of tasks link(s) to view and complete tasks
      Welcome, Donna!
                                                 NO. LIST OF TASKS                                                     HELP STATUS

        PERCENTAGE DONE             STEPS          1   14W-1 Wunt4ty                                                     0
              0%                     0/9               Emergency contact                                                 0
                                                  2
      JOB TITLE:                                  3    Employee Handbook                                                 0
      Server
      LOCATION:                                   4    Fomi I.9 (Employment Eligibility Verification - Section 1)        0
      Turning Point of Sea Girt
                                                   S    form Wri(Employee% Withliolding Allowance Certificate)           0
      DATE HIRED:
      Oct 1, 2019                                 6    NewJersey lipped Employees                                        0
                                                  7    Pay Selection Authorization Agreement                             0
                                                  8    Requirement: and Overview of Policies                             0
                                                  9    State W4 [Click to update status)                                 0

                                                                                                                             CLOSE




Click on Jump to => Green Hire 14> Onboarding a> To view the New Hire Paperwork, the progress and what is outstanding

                                                         * jump to -                 Applicants

                                                          IM Dashboard
                                                              Applicants
                                                       Source
                                                       Background Checks
                                                       Hire
                                                                Show All
                                                           ► Onboartling
                                                                Completed
                                                                Terminated


                                                          a   Employees                      ►



                                                                                                                                     TP_DEF001562
                                              Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 176 of 182




This is an example of what you will see, the status of the employees onboarding is shown to the right of the screen:




          Appl ufr. name                     Locato9                            P." - '-. ,':.7               Manager                       De:1: on                  E        1-9              W-4       WOK       , orms

 Donna English               Turning Point of Sea..           Server                                 Donna Kleiner                    10/01/2019                  0           0            0              B       11- 96

 Patrick Starr               Turning Point of War.:           Host                                   Turning Point Ma-                09,'0'3/2019                R           l?           13             0

 Sponge Bob                  Tuming Point of - ..             Barista                                Turning Point Ma„,               08/ 3/2019                  Es          13           EP             E?      Il&




Once they have completed their paperwork including their part of the 19, you will go in and complete the manager part of the 19



 Donna English                  Turning Point of Sea...                Server                                 Donna Kleiner                          10/01/2019                                               0

                                  Donna English                                                                                                                           A        EdIt Env roye€. Deta iIs



     4* 4*
                                  * 209 Old Codes Ave
                                  Neptune. NJ 07753                                               isTurning Point of Sea Girt


                                                                                                  Mt Restaurant Staff
                                                                                                                                                                                   1-9

                                                                                                                                                                                   W-4
                                                                                                                                                                                                  41.M
                                  El Primary: (732)299-8886                                                                                                                        1NOTi
                                  t. Secondary: N/A                                               It Server I PT / isUnd   mo.Tome.ryttzr.sa.sut-iotiday
                                                                                                                                                                                   Forms
 [       Hired: Onboarding        111 info@tpbbl.com
                                                                                                                                                                                   Generate Employee File




                                                                                                                                                                                                      TP_DEF001563
                                       Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 177 of 182




                                 Click on Jump to =1> Hire 14> Completed and chose the employee to Complete the Onboarding Process:

                                                                        11111111.10°     M Jump to -             Applicant

                                                                                          11:111 Dashboard
                                                                                          le   Applicants
                                                                                        Source

                                                                                        Background Checks

                                                                                                                             am=
                                                                                                 Show All
                                                                                                 Onboarding
                                                                                                 Completed
                                                                                                 Terminated


                                                                                          r.1
                                                                                            . Employees




Before you complete the onboarding process: you must have check marks under the "E" (Edit Details), I-9, W-4, WOTC; must have been submitted and the
                                                      forms box must be green and at 100%



Taylor Swift           Harrison Test Location                 Barista             Harrison MasterT...           04/21/2016                                  100%   4ammom
                                Taylor Swift                                              Web                                       Edit Employee Details
          F./on
                                * 100 Lovesong Drive
                                                                                          Harrison Test Location                    1-9
                                Lanse, MI 49946

                                                                                                                                    W-4
                                                                                       pi Restaurant Management
                                0   prialory (303) 641-4921                                                                    .-   Forms
                                    5P. .Q0c1...Pr.Y..; N/A                              Barista / FT / 1 st,2nd,3rd /
                                                                                       Mo,Tu,We,Fr,Holiday                          Onboarding Training
       Hired: Onboa-ding       16 tswift321@nobody.com
                                                                                                                                    E-Verify




                                      THIS NEXT STEP MUST BE COMPLETED IN ORDER FOR THEM TO PULL INTO THE PAYROLL EXPORT




                                                                                                                                                                   TP_DEF001564
                                             Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 178 of 182




                                                            Click on the bottom box and change the status to Completed, then click SAVE




                                                              (

                                                                                     airrent s:atus   Onboarduyp


                                                              Change applicant's status




                                                                  T.nTii   '1•=2:1




 If you have applicants that you don't need right now, you can transfer them to other locations near you that may need employees. Always check with the
                                                                  Manager of the location!
Tanika Lewis                     Turning Point of Chri...                  Server                                 ***       *                                      N/A          Sep. 30.2019



   -                           Tanika Lewis
                               * 257 Douglas Street
                                                                                                         ES Req. =3469655                                         Choose rank


                               Elkton, MD 21921                                                             Web                                                   Attachments

                                                                                                           Turning Point of Christiana                             Transfer
                               0 Primary: (302) 757-6163
                                                                                                         = Restausrant Staff                                     in Schedule Int114=
                               k. Secondary: N/A

                                                                                                                                                                 Notes
   Applied: Asslpecl PO5tirg      tnklevvis@udel.edu                                                     = Server/ PT / 1st.2nd / Mo,Tu,We,Th.FT,Sa.Su,Holiday




                                                                                                                                                                                         TP_DEF001565
                            Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 179 of 182




                                                                Employee Portal
                             Turning Point Employee Portal URL: https://employee.iobappnetwork.comIturninopointilogin

Employees in the Hire > Completed section will be able to log into the employee portal to update personal information, complete employee self-reviews, and
acknowledge evaluations/corrective action items submitted by the manager. Employees will need to select New User? Click Here to Register (see screenshot
                                       below). They will then be prompted to set up their username and password.




                                                                       Support


 •   Always reach out to Donna, dkleiner@tpbbl.com and Meggan, mmccarthy@tobbl.corn for any issues
 •   There are webinars you can watch, go to www.talentreefsupport.com
 •   You can reach talentreef support at customerservice@talentreef.com or 866-562-2774




                                                                                                                                   TP_DEF001566
Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 180 of 182




                                                  GL Codes to Use
                                           When Entering Invoices


                                   6001   Coffee/Tea/Hot Drinks
                                   6002   Dairy Liquid
                                   6003   Soda/Cold Drink
                                   6004   Juice
                                   6101 Meat
                                   6102   Dairy/Cheese
                                   6103   Produce
                                   6104   Bread
                                   6105   Eggs
                                   6106   Potatoes
                                   6107   Dry & Canned
                                                                  TP_DEF001567
                                   6108   Table Condiments
        Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 181 of 182




                              TURNING POINT
                   MI               breakfast, brunch & lunch

Kirk Ruoff                       CEO
Bonnie lavaroni                 COO
Donna Kleiner        Human Resource Director
Kerri Dwyer               District Manager
Jill Levinson             District Manager
Dennis Mansfield          District Manager
Evan Weissman      Director of Culinary Operations
Meggan McCarthy    Financial Technology Director
Joann Salayi                 Comptroller
Lorraine Vogel          Accounting i Payroll
Carla Romano        Corporate Office Coordinator
Matt Alkon               Facilities Director
Corporate Office




                                                                  TP_DEF001568
 Case 2:19-cv-01935-JDW Document 47-8 Filed 07/02/20 Page 182 of 182




Joann &    Payroll, New Hire, Vacation Eligibility. Termonation, Raises, Borrowed
Lorraine      Help, Employee Verification, Banking/issues, Accounts Payable

Meggan              Aloha, Talentreef, R365, NCR, Computer Terminals
                            Laptops, Printers, Bill Pay & Issues

Donna       Aloha, Talentreef, NCR, Employee Documentation, Unemployment
                      Workman's Comp, Guest Injuries, Perk Cards

 Carla      Socha Media, Advertising, Marketing, Perk Cards, Office Supply List

 Matt             Power Issues, Equipment Issues & other Facility Issues




                                                                          TP_DEF001569
